Exhibit 10.1

 

$400,000,000

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

12 July 2007

among

CARLISLE COMPANIES INCORPORATED

and

CARLISLE MANAGEMENT COMPANY,

as co-borrowers

The Banks Listed Herein

BANK OF AMERICA, N.A.,
SUNTRUST BANK,
BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY,
CITICORP NORTH AMERICA, INC.

and
MIZUHO CORPORATE BANK (USA),
as co-documentation agents,

WACHOVIA BANK, N.A.,

as syndication agent,

and

[g195841ka01i001.jpg]

JPMorgan Chase Bank, N.A.

as Administrative Agent

J.P. Morgan Securities, Inc. and Wachovia Capital Markets, LLC

as Joint Lead Arrangers and Joint Bookrunners

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE 1

DEFINITIONS

 

2

 

 

 

 

 

 

SECTION 1.01. Definitions

 

2

 

 

SECTION 1.02. Accounting Terms and Determinations

 

13

 

 

SECTION 1.03. Types of Borrowings

 

13

 

 

 

 

 

ARTICLE 2

THE CREDITS

 

14

 

 

 

 

 

 

SECTION 2.01. Commitments to Lend

 

14

 

 

SECTION 2.02. Notice of Committed Borrowing

 

14

 

 

SECTION 2.03. Money Market Borrowings

 

14

 

 

(a)

The Money Market Option

 

14

 

 

(b)

Money Market Quote Request

 

14

 

 

(c)

Invitation for Money Market Quotes

 

15

 

 

(d)

Submission and Contents of Money Market Quotes

 

15

 

 

(e)

Notice to Carlisle

 

16

 

 

(f)

Acceptance and Notice by Co-Borrowers

 

16

 

 

(g)

Allocation by Administrative Agent

 

17

 

 

SECTION 2.04. Notice to Banks: Funding of Loans

 

17

 

 

SECTION 2.05. Swingline Borrowings

 

18

 

 

SECTION 2.06. Repayment of Loans; Evidence of Debt

 

19

 

 

SECTION 2.07. Maturity of Loans

 

19

 

 

SECTION 2.08. Interest Rates

 

20

 

 

SECTION 2.09. Fees

 

22

 

 

SECTION 2.10. Optional Termination or Reduction of Commitments

 

23

 

 

SECTION 2.11. Mandatory Termination of Commitments

 

23

 

 

SECTION 2.12. Optional Prepayments

 

23

 

 

SECTION 2.13. General Provisions as to Payments

 

24

 

 

SECTION 2.14. Funding Losses

 

24

 

 

SECTION 2.15. Computation of Interest and Fees

 

25

 

 

SECTION 2.16. Method of Electing Interest Rates

 

25

 

 

SECTION 2.17. Letters of Credit

 

26

 

 

(a)

General

 

26

 

 

(b)

Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions

 

26

 

 

(c)

Expiration Date

 

27

 

 

(d)

Participations

 

27

 

 

(e)

Reimbursement

 

27

 

 

(f)

Obligations Absolute

 

28

 

 

(g)

Disbursement Procedures

 

28

 

 

(h)

Interim Interest

 

28

 

 

(i)

Replacement of an Issuing Bank

 

29

 

 

(j)

Cash Collateralization

 

29

 

 

SECTION 2.18. Increase of Commitments

 

29

 

 

SECTION 2.19. Carlisle As Agent for CMC

 

30

 

 

SECTION 2.20. Co-Borrowers’ Acknowledgment of Benefit and Liability

 

30

 

 

SECTION 2.21. Limitation of CMC Liability

 

31

 

 

SECTION 2.22. Contribution; Subrogation

 

31

 

 

SECTION 2.23. Joint and Several Obligations Absolute

 

32

 

 

SECTION 2.24. Subordination

 

32

 

 

 

 

 

ARTICLE 3

CONDITIONS

 

33

 

 

 

 

 

 

SECTION 3.01. Closing

 

33

 

i


--------------------------------------------------------------------------------


 

 

SECTION 3.02. Borrowings

 

34

 

 

SECTION 3.03. Effective Date Advances and Adjustments

 

34

 

 

 

 

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

35

 

 

 

 

 

 

SECTION 4.01. Corporate Existence and Power

 

35

 

 

SECTION 4.02. Corporate and Governmental Authorization; No Contravention

 

35

 

 

SECTION 4.03. Binding Effect

 

35

 

 

SECTION 4.04. Financial Information

 

35

 

 

SECTION 4.05. Litigation

 

35

 

 

SECTION 4.06. Compliance with ERISA

 

35

 

 

SECTION 4.07. Environmental Matters

 

36

 

 

SECTION 4.08. Taxes

 

36

 

 

SECTION 4.09. Subsidiaries

 

36

 

 

SECTION 4.10. No Regulatory Restrictions on Borrowing

 

36

 

 

SECTION 4.11. Full Disclosure

 

36

 

 

 

 

 

ARTICLE 5

COVENANTS

 

36

 

 

 

 

 

 

SECTION 5.01. Information

 

37

 

 

SECTION 5.02. Payment of Obligations

 

38

 

 

SECTION 5.03. Maintenance of Property; Insurance

 

38

 

 

SECTION 5.04. Conduct of Business and Maintenance of Existence

 

38

 

 

SECTION 5.05. Compliance with Laws

 

39

 

 

SECTION 5.06. Inspection of Property, Books and Records

 

39

 

 

SECTION 5.07. Mergers and Sales of Assets

 

39

 

 

SECTION 5.08. Use of Proceeds

 

39

 

 

SECTION 5.09. Negative Pledge

 

39

 

 

SECTION 5.10. Subsidiary Debt Limitation

 

40

 

 

SECTION 5.11. Leverage Ratio

 

40

 

 

SECTION 5.12. Minimum Consolidated Net Worth

 

41

 

 

SECTION 5.13. Transactions with Affiliates

 

41

 

 

 

 

 

ARTICLE 6

DEFAULTS

 

41

 

 

 

 

 

 

SECTION 6.01. Events of Default

 

41

 

 

SECTION 6.02. Notice of Default

 

43

 

 

 

 

 

ARTICLE 7

THE AGENT

 

43

 

 

 

 

 

 

SECTION 7.01. Appointment and Authorization

 

43

 

 

SECTION 7.02. Administrative Agent and Affiliates

 

43

 

 

SECTION 7.03. Action by Administrative Agent

 

43

 

 

SECTION 7.04. Consultation with Experts

 

43

 

 

SECTION 7.05. Liability of Administrative Agent

 

43

 

 

SECTION 7.06. Indemnification

 

44

 

 

SECTION 7.07. Credit Decision

 

44

 

 

SECTION 7.08. Successor Administrative Agent

 

44

 

 

SECTION 7.09. Agent’s Fees

 

45

 

 

SECTION 7.10. No Additional Duties of other Agents

 

45

 

 

 

 

 

ARTICLE 8

CHANGE IN CIRCUMSTANCES

 

45

 

 

 

 

 

 

SECTION 8.01. Basis for Determining Interest Rate Inadequate or Unfair

 

45

 

 

SECTION 8.02. Illegality

 

45

 

 

SECTION 8.03. Increased Cost and Reduced Return

 

46

 

 

SECTION 8.04. Taxes

 

47

 

 

SECTION 8.05. Base Rate Loans Substituted for Affected Fixed Rate Loans

 

48

 

ii


--------------------------------------------------------------------------------


 

 

SECTION 8.06. Substitution of Bank

 

48

 

 

 

 

 

ARTICLE 9

MISCELLANEOUS

 

49

 

 

 

 

 

 

SECTION 9.01. Notices

 

49

 

 

SECTION 9.02. No Waivers

 

49

 

 

SECTION 9.03. Expenses; Indemnification

 

49

 

 

SECTION 9.04. Sharing of Set–offs

 

50

 

 

SECTION 9.05. Amendments and Waivers

 

50

 

 

SECTION 9.06. Successors and Assigns

 

51

 

 

SECTION 9.07. Collateral

 

53

 

 

SECTION 9.08. Governing Law; Submission to Jurisdiction

 

53

 

 

SECTION 9.09. Counterparts; Integration; Effectiveness; Amendment and
Restatement

 

53

 

 

SECTION 9.10. Severability

 

54

 

 

SECTION 9.11. Headings

 

54

 

 

SECTION 9.12. Limitation of Liability

 

54

 

 

SECTION 9.13. Construction

 

54

 

 

SECTION 9.14. Independence of Covenants

 

54

 

 

SECTION 9.15. WAIVER OF JURY TRIAL

 

54

 

 

SECTION 9.16. Confidentiality

 

54

 

 

SECTION 9.17. USA PATRIOT Act

 

56

 

iii


--------------------------------------------------------------------------------


INDEX OF EXHIBITS AND SCHEDULES

SCHEDULE 1.01

 

–

 

Commitments

SCHEDULE 1.01(a)

 

–

 

Pricing Schedule

SCHEDULE 1.01(b)

 

–

 

Existing Letters of Credit

SCHEDULE 4.09

 

–

 

Material Subsidiaries

 

EXHIBIT A

 

–

 

Form of Note

EXHIBIT B

 

–

 

Form of Money Market Quote Request

EXHIBIT C

 

–

 

Form of Invitation for Money Market Quotes

EXHIBIT D

 

–

 

Form of Money Market Quote

EXHIBIT E

 

–

 

Form of Opinion of Counsel for the Co-Borrowers

EXHIBIT F

 

–

 

Form of Assignment and Assumption Agreement

EXHIBIT G

 

–

 

Form of Increased Commitment Supplement

 


--------------------------------------------------------------------------------


SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated
July 12, 2007, is among CARLISLE COMPANIES INCORPORATED, a Delaware corporation
(“Carlisle”), CARLISLE MANAGEMENT COMPANY, a Delaware corporation (“CMC” and
together with Carlisle, herein the “Co-Borrowers”), the BANKS party hereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.

RECITALS

A.            Carlisle, the lenders party thereto, JPMorgan Chase Bank, N.A., as
the administrative agent and certain other parties entered into that certain
Amended and Restated Credit Agreement dated June 9, 2005 (as amended by that
certain First Amendment to Amended and Restated Credit Agreement dated as of
February 27, 2006 and that certain Second Amendment to Amended and Restated
Credit Agreement dated as of August 31, 2006, the “Prior Agreement”).  Since the
date of the Prior Agreement, the following lenders have assigned all of their
respective interests in and to the Prior Agreement to JPMorgan Chase Bank N.A.
pursuant to the following Assignment and Assumption Agreements:

1.             The Bank of New York pursuant to an Assignment and Assumption
Agreement dated the date hereof; and

2.             The Norinchukin Bank, New York Branch pursuant to an Assignment
and Assumption Agreement dated the date hereof.

As a result of the foregoing, The Bank of New York and The Norinchukin Bank, New
York Branch are no longer party to the Prior Agreement.

B.            Carlisle has requested that the Prior Agreement be amended to,
among other things, (i) add CMC as a co-borrower thereto; (ii) increase the
aggregate amount of the commitments provided under the Prior Agreement; and
(iii) make certain other changes thereto.  The parties have agreed to amend and
restate the Prior Agreement on the terms and conditions set forth herein.

C.            The proceeds of any borrowings hereunder are to be used to
refinance existing indebtedness, to make acquisitions, for capital expenditures
and working capital and for other general corporate purposes.  Letters of Credit
issued hereunder shall be issued to support transactions of Carlisle and the
Subsidiaries.

NOW THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, hereby agree as
follows:


ARTICLE 1


DEFINITIONS


SECTION 1.01.  DEFINITIONS.  THE FOLLOWING TERMS, AS USED HEREIN, HAVE THE
FOLLOWING MEANINGS:

“Absolute Rate Auction” means a solicitation of Money Market Quotes setting
forth Money Market Absolute Rates pursuant to Section 2.03.

“Adjusted CD Rate” has the meaning set forth in Section 2.08(b).

“Adjusted London Interbank Offered Rate” has the meaning set forth in
Section 2.08(c).

2


--------------------------------------------------------------------------------


“Adjusted Maximum Amount” has the meaning set forth in Section 2.22.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Banks hereunder, and its successors in such
capacity.

“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to Carlisle) duly
completed by such Bank.

“Affiliate” means (i) any Person that directly, or indirectly through one or
more intermediaries, controls Carlisle (a “Controlling Person”) or (ii) any
Person (other than Carlisle or a Subsidiary) which is controlled by or is under
common control with a Controlling Person.  As used herein, the term “control”
means possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

“Aggregate Payments” has the meaning set forth in Section 2.22.

“Agreement” has the meaning set forth in the introduction hereto.

“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office, (ii) in the case of its
Euro–Dollar Loans, its Euro–Dollar Lending Office and (iii) in the case of its
Money Market Loans, its Money Market Lending Office.

“Applicable Percentage” means, with respect to any Bank, the percentage of the
total Commitments represented by such Bank’s Commitment.  If the Commitments
have terminated or expired, the Applicable Percentage shall be determined based
upon the Commitments in effect immediately prior to such expiration or
termination.

“Approved Fund” has the meaning as set forth in Section 9.06.

“Assessment Rate” has the meaning set forth in Section 2.08(b).

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Bank and an assignee (with the consent of any party whose consent is required by
Section 9.06), and accepted by the Administrative Agent, in the form of Exhibit
F or any other form approved by the Administrative Agent.

“Banks” means the Persons listed on Schedule 1.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Banks”
includes the Swingline Bank.

“Base Margin” means a rate per annum determined in accordance with the Pricing
Schedule.

“Base Rate” means, for any day, a rate per annum equal to the higher of (a) the
Prime Rate for such day and (b) the sum of 1/2 of 1% plus Federal Funds
Effective Rate for such day.

“Base Rate Loan” means (a) a Committed Loan that bears interest at the Base Rate
pursuant to the applicable Notice of Committed Borrowing or Notice of Interest
Rate Election or the last sentence of Section 2.16(a) or Article 8 and (b) each
Swingline Loan.

3


--------------------------------------------------------------------------------


“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Borrowing” has the meaning set forth in Section 1.03.

“Carlisle” means Carlisle Companies Incorporated, a Delaware corporation, and
its successors.

“Carlisle 2006 Form 10–K” means Carlisle’s annual report on Form 10–K for the
year ended December 31, 2006, as filed with the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934.

“CD Base Rate” has the meaning set forth in Section 2.08(b).

“CD Loan” means a Committed Loan that bears interest at a CD Rate pursuant to
the applicable Notice of Committed Borrowing or Notice of Interest Rate
Election.

“CD Margin” means a rate per annum determined in accordance with the Pricing
Schedule.

“CD Rate” means a rate of interest determined pursuant to Section 2.08(b) on the
basis of an Adjusted CD Rate.

“CD Reference Bank” means JPMorgan Chase Bank, N.A.

“Closing Date” means the date on or after the Effective Date on which the
Administrative Agent shall have received the documents specified in or pursuant
to Section 3.01.

“Co-Borrowers” has the meaning set forth in the introduction hereto.

“Commitment” means, with respect to each Bank, the commitment of such Bank to
make Loans and to acquire participations in Letters of Credit hereunder,
expressed as the amount set forth opposite such Bank’s name on Schedule 1.01, as
such Commitment may be (a) reduced from time to time pursuant to Section 2.10;
(b) increased from time to time pursuant to Section 2.18; and (c) reduced or
increased from time to time pursuant to assignments by or to such Bank pursuant
to Section 9.06.  The initial amount of each Bank’s Commitment is set forth on
the Schedule 1.01, in the Assignment and Assumption pursuant to which such Bank
shall have assumed its Commitment or in its Increased Commitment Supplement, as
applicable.  The aggregate amount of the Banks’ Commitments as of the Effective
Date is $400,000,000.

“Committed Loan” means a loan made by a Bank pursuant to Section 2.01 or
pursuant to Section 2.01 of the Prior Agreement that remains outstanding on the
Effective Date; provided that, if any such loan or loans (or portions thereof)
are combined or subdivided pursuant to a Notice of Interest Rate Election, the
term “Committed Loan” shall refer to the combined principal amount resulting
from such combination or to each of the separate principal amounts resulting
from such subdivision, as the case may be.

“Consolidated Assets” means, at any date, the assets of Carlisle and its
Consolidated Subsidiaries, determined on a consolidated basis as of such date.

“Consolidated Debt” means, at any date, the Debt of Carlisle and its
Consolidated Subsidiaries, determined on a consolidated basis as of such date.

“Consolidated EBITDA” has the meaning set forth in Section 5.11.

4


--------------------------------------------------------------------------------


“Consolidated Financial Liabilities” has the meaning set forth in Section 5.11.

“Consolidated Interest Expense” has the meaning set forth in Section 5.11.

“Consolidated Net Income” means, for any fiscal period, the net income of
Carlisle and its Consolidated Subsidiaries, determined on a consolidated basis
for such period, exclusive of the effect of any extraordinary or other
nonrecurring gain (but not loss).

“Consolidated Net Worth” means, at any date, the consolidated shareholders’
equity of Carlisle and its Consolidated Subsidiaries, determined on a
consolidated basis as of such date.

“Consolidated Subsidiary” means, at any date, any Subsidiary or other entity the
accounts of which would be consolidated with those of Carlisle in its
consolidated financial statements if such statements were prepared as of such
date.

“Consolidated Tangible Net Worth” means, at any date, the sum of the following,
determined on a consolidated basis as of such date: (i) the consolidated
shareholders’ equity of Carlisle and its Consolidated Subsidiaries minus
(ii) the amount of intangible assets carries on the balance sheet of Carlisle
and its Consolidated Subsidiaries at such date.

“Debt” of any Person means, at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business, (iv) all obligations of such Person as lessee which are
capitalized in accordance with generally accepted accounting principles, (v) all
non–contingent obligations (and, for purposes of Section 5.09 and the
definitions of Material Debt and Material Financial Obligations, all contingent
obligations) of such Person to reimburse any bank or other Person in respect of
amounts paid under a letter of credit or similar instrument, (vi) all Debt
secured by a Lien on any asset of such Person, whether or not such Debt is
otherwise an obligation of such Person and (vii) all Debt of others Guaranteed
by such Person; provided that Debt shall not include available yet unborrowed
commitments in any revolving credit facility of Carlisle or its Subsidiaries. 
In calculating the amount of Debt for any purposes under this Agreement, any
particular issuance of Debt shall be recorded at par or its remaining principal
amount (excluding any increase or decrease attributable to the termination of
any related Derivatives Obligations), notwithstanding any contrary treatment in
accordance with generally accepted accounting principles.

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross–currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

“Domestic Lending Office” means, as to each Bank, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Bank may hereafter designate as its Domestic Lending

5


--------------------------------------------------------------------------------


Office by notice to Carlisle and the Administrative Agent, provided that any
Bank may so designate separate Domestic Lending Offices for its Base Rate Loans,
on the one hand, and its CD Loans, on the other hand, in which case all
references herein to the Domestic Lending Office of such Bank shall be deemed to
refer to either or both of such offices, as the context may require.

“Domestic Loans” means CD Loans or Base Rate Loans or both.

“Domestic Reserve Percentage” has the meaning set forth in Section 2.08(b).

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.01.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Hazardous Substances or
wastes into the environment including, without limitation, ambient air, surface
water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, Hazardous Substances or wastes or the
clean–up or other remediation thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“ERISA Group” means Carlisle, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with Carlisle or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“Euro–Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

“Euro–Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro–Dollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro–Dollar Lending Office by notice to the
Co-Borrowers and the Administrative Agent.

“Euro–Dollar Loan” means a Committed Loan that bears interest at a Euro–Dollar
Rate pursuant to the applicable Notice of Committed Borrowing or Notice of
Interest Rate Election.

“Euro–Dollar Margin” means a rate per annum determined in accordance with the
Pricing Schedule.

“Euro–Dollar Rate” means a rate of interest determined pursuant to
Section 2.08(c) on the basis of a London Interbank Offered Rate.

“Euro–Dollar Reference Bank” means the principal London offices of JPMorgan
Chase Bank, N.A.

“Euro–Dollar Reserve Percentage” has the meaning set forth in Section 2.08(c).

“Event of Default” has the meaning set forth in Section 6.01.

6


--------------------------------------------------------------------------------


“Facility Fee Rate” means the rate per annum determined in accordance with the
Pricing Schedule.

“Fair Share” has the meaning set forth in Section 2.22.

“Fair Share Shortfall” has the meaning set forth in Section 2.22.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day, and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to JPMorgan Chase Bank, N.A. on such day on
such transactions as determined by the Administrative Agent.

“Fixed Rate Loans” means CD Loans or Euro–Dollar Loans or Money Market Loans
(excluding Money Market LIBOR Loans bearing interest at the Base Rate pursuant
to Section 8.01) or any combination of the foregoing.

“Foreign Bank” means any Bank that is organized under the laws of a jurisdiction
other than that in which Carlisle is located.  For purposes of this definition,
the United States, each state thereof and the District of Columbia shall be
deemed to constitute a single jurisdiction.

“Fraudulent Transfer Laws” has the meaning set forth in Section 2.21.

“Funding Obligors” has the meaning set forth in Section 2.22.

“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Committed Loans which are Base Rate Loans at such time, (ii) all Euro–Dollar
Loans having the same Interest Period at such time or (iii) all CD Loans having
the same Interest Period at such time; provided that, if a Committed Loan of any
particular Bank is converted to or made as a Base Rate Loan pursuant to
Article 8, such Loan shall be included in the same Group or Groups of Loans from
time to time as it would have been in if it had not been so converted or made.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep–well, to
purchase assets, goods, securities or services, to take–or–pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the holder of such Debt of the payment
thereof or to protect such holder against loss in respect thereof (in whole or
in part), provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.  The term “Guarantee”
used as a verb has a corresponding meaning.

“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by–products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.

7


--------------------------------------------------------------------------------


“Increase Amount” has the meaning assigned to such term in Section 2.18.

“Increased Commitment Supplement” has the meaning specified in Section 2.18.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Information” has the meaning specified in Section 9.16.

“Interest Period” means:

(1)           with respect to each Euro–Dollar Loan, the period commencing on
the date of borrowing specified in the applicable Notice of Borrowing or on the
date specified in an applicable Notice of Interest Rate Election and ending two
weeks, one, two, three or six months thereafter, as Carlisle may elect in the
applicable notice; provided that:

(a)           any Interest Period which would otherwise end on a day which is
not a Euro–Dollar Business Day shall be extended to the next succeeding
Euro–Dollar Business Day unless such Euro–Dollar Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Euro–Dollar Business Day;

(b)           any Interest Period which begins on the last Euro–Dollar Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c) below, end on the last Euro–Dollar Business Day of
a calendar month; and

(c)           any Interest Period which would otherwise end after the
Termination Date shall end on the Termination Date or a date prior thereto as
determined pursuant to clauses (a) and (b) of this subsection (1).

(2)           with respect to each CD Loan, the period commencing on the date of
borrowing specified in the applicable Notice of Borrowing or on the date
specified in an applicable Notice of Interest Rate Election and ending 30, 60,
90 or 180 days thereafter, as Carlisle may elect in the applicable notice;
provided that:

(a)           any Interest Period (other than an Interest Period determined
pursuant to clause (b) below) which would otherwise end on a day which is not a
Domestic Business Day shall be extended to the next succeeding Domestic Business
Day; and

(b)           any Interest Period which would otherwise end after the
Termination Date shall end on the Termination Date.

(3)           with respect to each Money Market LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending such whole number of months
thereafter as Carlisle may elect in accordance with Section 2.03; provided that:

(a)           any Interest Period which would otherwise end on a day which is
not a Euro–Dollar Business Day shall be extended to the next succeeding
Euro–Dollar Business Day unless such Euro–Dollar Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Euro–Dollar Business Day;

8


--------------------------------------------------------------------------------


(b)           any Interest Period which begins on the last Euro–Dollar Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c) below, end on the last Euro–Dollar Business Day of
a calendar month; and

(c)           any Interest Period which would otherwise end after the
Termination Date shall end on the Termination Date or a date prior thereto as
determined pursuant to clauses (a) and (b) of this subsection (3).

(4)           with respect to each Money Market Absolute Rate Borrowing, the
period commencing on the date of such Borrowing and ending such number of days
thereafter (but not less than 14 days) as Carlisle may elect in accordance with
Section 2.03; provided that:

(a)           any Interest Period which would otherwise end on a day which is
not a Domestic Business Day shall be extended to the next succeeding Domestic
Business Day; and

(b)           any Interest Period which would otherwise end after the
Termination Date shall end on the Termination Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

“Issuing Bank” means each Bank, in its capacity as the issuer of Letters of
Credit hereunder, its successors in such capacity as provided in Section 2.17(h)
and any affiliate of a Bank who issues a Letter of Credit for the account of a
Co-Borrower.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Co-Borrowers at such time.  The LC Exposure of any Bank at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Letter of Credits” means each letter of credit issued by a Bank for the account
of Carlisle which is outstanding on the Effective Date and identified on
Schedule 1.01(b) and each letter of credit issued by a Bank pursuant to Section
2.17 of this Agreement.  Letters of Credit may include standby, commercial or
direct pay letters of credit.

“LIBOR Auction” means a solicitation of Money Market Quotes setting forth Money
Market Margins based on the London Interbank Offered Rate pursuant to
Section 2.03.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset.  For the purposes of this Agreement, Carlisle or any
Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

“Loan” means a Domestic Loan, a Euro–Dollar Loan or a Money Market Loan and
“Loans” means Domestic Loans, Euro–Dollar Loans or Money Market Loans or any
combination of the foregoing

9


--------------------------------------------------------------------------------


made by the Banks pursuant to this Agreement and any loans made by the lenders
under the Prior Agreement which are outstanding on the Effective Date.

“Loan Documents” means this Agreement, each of the Notes, and all other
documents executed or delivered (or to be executed or delivered) in connection
with this Agreement or any of the foregoing documents, and any amendments,
supplements or other modifications of any of the foregoing.

“London Interbank Offered Rate” has the meaning set forth in Section 2.08(c).

“Material Adverse Effect” means (i) a material adverse effect on the business,
financial position or results of operations of Carlisle and its Consolidated
Subsidiaries, considered as a whole, or (ii) an adverse effect which any Bank
could reasonably deem material on the rights and remedies of the Banks under
this Agreement or any Note.

“Material Debt” means Debt (other than the Notes) of Carlisle and/or one or more
of its Subsidiaries, arising in one or more related or unrelated transactions,
in any individual case or in an aggregate principal or face amount exceeding
$10,000,000.

“Material Financial Obligations” means a principal or face amount of Debt and/or
payment or collateralization obligations in respect of Derivatives Obligations
of Carlisle and/or one or more of its Subsidiaries, arising in one or more
related or unrelated transactions, exceeding in any individual case or in the
aggregate $10,000,000.

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $10,000,000.

“Material Subsidiary” means CMC and any Subsidiary of Carlisle from time to time
having, as of the date of the consolidated balance sheet of Carlisle and its
Subsidiaries contained in the annual report on Form 10–K of Carlisle most
recently delivered to the Banks in compliance herewith, consolidated assets of
at least $25,000,000, as certified to the Banks by Carlisle on the date of
delivery of such annual report, each change in the designation of Material
Subsidiaries to become effective as of the date of such balance sheet.  Material
Subsidiaries in existence as of July 12, 2007 are listed on Schedule 4.09
hereto.

“Money Market Absolute Rate” has the meaning set forth in
Section 2.03(d)(ii)(D).

“Money Market Absolute Rate Loan” means a loan to be made by a Bank pursuant to
an Absolute Rate Auction.

“Money Market Lending Office” means, as to each Bank, its Domestic Lending
Office or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Money Market Lending Office by notice to Carlisle and
the Administrative Agent; provided that any Bank may from time to time by notice
to Carlisle and the Administrative Agent designate separate Money Market Lending
Offices for its Money Market LIBOR Loans, on the one hand, and its Money Market
Absolute Rate Loans, on the other hand, in which case all references herein to
the Money Market Lending Office of such Bank shall be deemed to refer to either
or both of such offices, as the context may require.

“Money Market LIBOR Loan” means a loan to be made by a Bank pursuant to a LIBOR
Auction (including such a loan bearing interest at the Base Rate pursuant to
Section 8.01).

“Money Market Loan” means a Money Market LIBOR Loan or a Money Market Absolute
Rate Loan.

10


--------------------------------------------------------------------------------


“Money Market Margin” has the meaning set forth in Section 2.03(d)(ii)(C).

“Money Market Quote” means an offer by a Bank to make a Money Market Loan in
accordance with Section 2.03.

“Money Market Quote Request” has the meaning set forth in Section 2.03(b).

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

“New Bank” has the meaning assigned to such term in Section 2.18.

“Notes” means promissory notes of the Co-Borrowers, substantially in the form of
Exhibit A hereto, evidencing the joint and several obligation of the
Co-Borrowers to repay the Loans, and “Note” means any one of such promissory
notes issued hereunder.

“Notice of Borrowing” means a Notice of Committed Borrowing (as defined in
Section 2.02) or a Notice of Money Market Borrowing (as defined in
Section 2.03(f)).

“Notice of Interest Rate Election” has the meaning specified in Section 2.16.

“Notice of Money Market Borrowing” has the meaning set forth in Section 2.03(f).

“Obligations” means all obligations, indebtedness, and liabilities of each
Co-Borrower to the Administrative Agent and the Banks arising pursuant to this
Agreement or any of the other Loan Documents, whether now existing or hereafter
arising, whether direct, indirect, related, unrelated, fixed, contingent,
liquidated, unliquidated, joint, several, or joint and several, including,
without limitation, the obligation of each Co-Borrower to repay the Loans, the
LC Disbursements, interest on the Loans and LC Disbursements, and all fees,
costs, and expenses (including attorneys’ fees and expenses) provided for in the
Loan Documents.  The term Obligations includes any and all post-petition
interest and expenses (including attorneys’ fees) whether or not allowed under
any bankruptcy, insolvency, or other similar law.

“Other Obligations” has the meaning set forth in Section 2.23.

“Other Taxes” has the meaning set forth in Section 8.04.

“Parent” means, with respect to any Bank, any Person controlling such Bank.

“Participant” has the meaning set forth in Section 9.06.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Securitization Transaction” means a sale of accounts receivable or
other rights to payment in a transaction involving a true sale and commonly
referred to as a securitization transaction; provided that the aggregate
outstanding thereunder (i.e., advanced as the purchase price and not repaid from
collections) by Carlisle and its Consolidated Subsidiaries pursuant to all such
transactions shall at no time exceed $250,000,000.

11


--------------------------------------------------------------------------------


“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

“Pricing Schedule” means the schedule attached hereto as Schedule 1.01(a).

“Prime Rate” means the rate of interest publicly announced by JPMorgan Chase
Bank, N.A. in New York City from time to time as its Prime Rate.

“Prior Agreement” has the meaning specified in the Recitals hereto.

“Quarterly Payment Dates” means each March 31, June 30, September 30 and
December 31.

“Reference Bank” means the CD Reference Bank or the Euro–Dollar Reference Bank,
as the context may require.

“Register” has the meaning set forth in Section 9.06.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Required Banks” means at any time Banks having at least 51% of the aggregate
amount of the Commitments or, if the Commitments shall have been terminated,
holding Notes evidencing at least 51% of the aggregate unpaid principal amount
of the Loans.

“Revolving Credit Period” means the period from and including the Effective Date
to but not including the Termination Date.

“Revolving Exposure” shall mean, with respect to any Bank at any time, the sum
of the outstanding principal amount of such Bank’s Loans (including Money Market
Loans) and its LC Exposure and Swingline Exposure at such time.

“Swingline Bank” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Exposure” means, at any time, the aggregate principal amounts of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Bank at
any time shall be its Applicable Percentage of the total Swingline Exposure at
such time.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Subordinated Indebtedness” has the meaning set forth in Section 2.24.

“Subordination Party” has the meaning set forth in Section 2.24.

12


--------------------------------------------------------------------------------


“subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of Carlisle.

“Taxes” has the meaning set forth in Section 8.04.

“Termination Date” means July 12, 2012.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

“Wholly–Owned Subsidiary” means any Subsidiary, all of the shares of capital
stock or other ownership interests of which (except directors’ qualifying
shares) are at the time directly or indirectly owned by Carlisle.


SECTION 1.02.  ACCOUNTING TERMS AND DETERMINATIONS.  UNLESS OTHERWISE SPECIFIED
HEREIN, ALL ACCOUNTING TERMS USED HEREIN SHALL BE INTERPRETED, ALL ACCOUNTING
DETERMINATIONS HEREUNDER SHALL BE MADE, AND ALL FINANCIAL STATEMENTS REQUIRED TO
BE DELIVERED HEREUNDER SHALL BE PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES AS IN EFFECT FROM TIME TO TIME, APPLIED ON A BASIS
CONSISTENT (EXCEPT FOR CHANGES CONCURRED BY CARLISLE’S INDEPENDENT PUBLIC
ACCOUNTANTS) WITH THE MOST RECENT AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF
CARLISLE AND ITS CONSOLIDATED SUBSIDIARIES DELIVERED TO THE BANKS PRIOR TO THE
EFFECTIVE DATE; PROVIDED THAT, IF CARLISLE NOTIFIES THE ADMINISTRATIVE AGENT
THAT CARLISLE WISHES TO AMEND ANY COVENANT IN ARTICLE 5 TO ELIMINATE THE EFFECT
OF ANY CHANGE IN GENERALLY ACCEPTED ACCOUNTING PRINCIPLES ON THE OPERATION OF
SUCH COVENANT (OR IF THE ADMINISTRATIVE AGENT NOTIFIES CARLISLE THAT THE
REQUIRED BANKS WISH TO AMEND ARTICLE 5 FOR SUCH PURPOSE), THEN CARLISLE’S
COMPLIANCE WITH SUCH COVENANT SHALL BE DETERMINED ON THE BASIS OF GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES IN EFFECT IMMEDIATELY BEFORE THE RELEVANT CHANGE
IN GENERALLY ACCEPTED ACCOUNTING PRINCIPLES BECAME EFFECTIVE, UNTIL EITHER SUCH
NOTICE IS WITHDRAWN OR SUCH COVENANT IS AMENDED IN A MANNER SATISFACTORY TO
CARLISLE AND THE REQUIRED BANKS.


SECTION 1.03.  TYPES OF BORROWINGS.  THE TERM “BORROWING” DENOTES THE
AGGREGATION OF LOANS OF ONE OR MORE BANKS TO BE MADE TO THE CO-BORROWERS
PURSUANT TO ARTICLE 2 ON A SINGLE DATE AND FOR A SINGLE INTEREST PERIOD. 
BORROWINGS ARE CLASSIFIED FOR PURPOSES OF THIS AGREEMENT EITHER BY REFERENCE TO
THE PRICING OF LOANS COMPRISING SUCH BORROWING (E.G., A “FIXED RATE BORROWING”
IS A EURO–DOLLAR BORROWING, A CD BORROWING OR A MONEY MARKET BORROWING
(EXCLUDING ANY SUCH BORROWING CONSISTING OF MONEY MARKET LIBOR LOANS BEARING
INTEREST AT THE BASE RATE PURSUANT TO SECTION 8.01), AND A “EURO–DOLLAR
BORROWING” IS A BORROWING COMPRISED OF EURO–DOLLAR LOANS) OR BY REFERENCE TO THE
PROVISIONS OF ARTICLE 2 UNDER WHICH PARTICIPATION THEREIN IS DETERMINED (I.E., A
“COMMITTED BORROWING” IS A BORROWING UNDER SECTION 2.01 IN WHICH ALL BANKS
PARTICIPATE IN PROPORTION TO THEIR COMMITMENTS, WHILE A “MONEY MARKET BORROWING”
IS A BORROWING UNDER SECTION 2.03 IN WHICH THE BANK PARTICIPANTS ARE DETERMINED
ON THE BASIS OF THEIR BIDS IN ACCORDANCE THEREWITH).

13


--------------------------------------------------------------------------------



ARTICLE 2


THE CREDITS


SECTION 2.01.  COMMITMENTS TO LEND.  DURING THE REVOLVING CREDIT PERIOD, EACH
BANK SEVERALLY AGREES, ON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT,
TO MAKE LOANS TO THE CO-BORROWERS PURSUANT TO THIS SECTION FROM TIME TO TIME IN
AMOUNTS SUCH THAT THE REVOLVING EXPOSURE OF A BANK SHALL NOT EXCEED SUCH BANK’S
COMMITMENT.  EACH BORROWING UNDER THIS SECTION SHALL BE IN AN AGGREGATE
PRINCIPAL AMOUNT OF $10,000,000 OR ANY LARGER MULTIPLE OF $1,000,000 (EXCEPT
THAT ANY SUCH BORROWING MAY BE IN THE AGGREGATE AMOUNT AVAILABLE IN ACCORDANCE
WITH SECTION 3.02(C)) AND SHALL BE MADE FROM THE SEVERAL BANKS IN ACCORDANCE
WITH THEIR RESPECTIVE APPLICABLE PERCENTAGES.  WITHIN THE FOREGOING LIMITS, THE
CO-BORROWERS MAY BORROW UNDER THIS SECTION, TO THE EXTENT PERMITTED BY
SECTION 2.12, PREPAY LOANS AND REBORROW AT ANY TIME DURING THE REVOLVING CREDIT
PERIOD UNDER THIS SECTION.


SECTION 2.02.  NOTICE OF COMMITTED BORROWING.  CARLISLE SHALL GIVE THE
ADMINISTRATIVE AGENT NOTICE (A “NOTICE OF COMMITTED BORROWING”) NOT LATER THAN
10:30 A.M. (NEW YORK CITY TIME) ON (X) THE DATE OF EACH BASE RATE BORROWING,
(Y) THE SECOND DOMESTIC BUSINESS DAY BEFORE EACH CD BORROWING AND (Z) THE THIRD
EURO–DOLLAR BUSINESS DAY BEFORE EACH EURO–DOLLAR BORROWING, SPECIFYING:

(I)            THE DATE OF SUCH BORROWING, WHICH SHALL BE A DOMESTIC BUSINESS
DAY IN THE CASE OF A DOMESTIC BORROWING OR A EURO–DOLLAR BUSINESS DAY IN THE
CASE OF A EURO–DOLLAR BORROWING;

(II)           THE AGGREGATE AMOUNT OF SUCH BORROWING, WHICH SHALL BE
$10,000,000 OR A LARGER MULTIPLE OF $1,000,000 OR, IN THE CASE OF A BASE RATE
BORROWING ONLY, AN AMOUNT THAT IS REQUIRED TO FINANCE THE REIMBURSEMENT OF AN LC
DISBURSEMENT AS CONTEMPLATED BY SECTION 2.17(E) EXCEPT THAT ANY BORROWING MAY BE
IN THE AGGREGATE AMOUNT AVAILABLE IN ACCORDANCE WITH SECTION 3.02(C));

(III)          WHETHER THE LOANS COMPRISING SUCH BORROWING ARE TO BEAR INTEREST
INITIALLY AT THE BASE RATE, A CD RATE OR A EURO–DOLLAR RATE;

(IV)          IN THE CASE OF A FIXED RATE BORROWING, THE DURATION OF THE INITIAL
INTEREST PERIOD APPLICABLE THERETO, SUBJECT TO THE PROVISIONS OF THE DEFINITION
OF INTEREST PERIOD; AND

(V)           THE CO-BORROWER ON WHOSE ACCOUNT THE BORROWING IS BEING REQUESTED.


SECTION 2.03.  MONEY MARKET BORROWINGS.


(A)           THE MONEY MARKET OPTION.  IN ADDITION TO COMMITTED BORROWINGS
PURSUANT TO SECTION 2.01, CARLISLE MAY, AS SET FORTH IN THIS SECTION, REQUEST
THE BANKS DURING THE REVOLVING CREDIT PERIOD TO MAKE OFFERS TO MAKE MONEY MARKET
LOANS TO EITHER OF THE CO-BORROWERS.  THE BANKS MAY, BUT SHALL HAVE NO
OBLIGATION TO, MAKE SUCH OFFERS AND EACH CO-BORROWER MAY, BUT SHALL HAVE NO
OBLIGATION TO, ACCEPT ANY SUCH OFFERS IN THE MANNER SET FORTH IN THIS SECTION.


(B)           MONEY MARKET QUOTE REQUEST.  WHEN A CO-BORROWERS WISHES TO REQUEST
OFFERS TO MAKE MONEY MARKET LOANS UNDER THIS SECTION, CARLISLE SHALL TRANSMIT TO
THE ADMINISTRATIVE AGENT BY TELEX OR FACSIMILE TRANSMISSION A REQUEST (A “MONEY
MARKET QUOTE REQUEST”) SUBSTANTIALLY IN THE FORM OF EXHIBIT B HERETO SO AS TO BE
RECEIVED NOT LATER THAN 10:30 A.M. (NEW YORK CITY TIME) ON (X) THE FIFTH
EURO–DOLLAR BUSINESS DAY PRIOR TO THE DATE OF BORROWING PROPOSED THEREIN, IN THE
CASE OF A LIBOR AUCTION OR (Y) THE DOMESTIC BUSINESS DAY NEXT PRECEDING THE DATE
OF BORROWING PROPOSED THEREIN, IN THE CASE OF AN ABSOLUTE RATE AUCTION (OR, IN
EITHER CASE, SUCH OTHER TIME OR DATE AS CARLISLE AND THE ADMINISTRATIVE AGENT
SHALL HAVE MUTUALLY AGREED AND SHALL HAVE NOTIFIED TO THE BANKS NOT LATER THAN
THE

14


--------------------------------------------------------------------------------



DATE OF THE MONEY MARKET QUOTE REQUEST FOR THE FIRST LIBOR AUCTION OR ABSOLUTE
RATE AUCTION FOR WHICH SUCH CHANGE IS TO BE EFFECTIVE) SPECIFYING:

(I)            THE PROPOSED DATE OF BORROWING, WHICH SHALL BE A EURO–DOLLAR
BUSINESS DAY IN THE CASE OF A LIBOR AUCTION OR A DOMESTIC BUSINESS DAY IN THE
CASE OF AN ABSOLUTE RATE AUCTION,

(II)           THE AGGREGATE AMOUNT OF SUCH BORROWING, WHICH SHALL BE
$10,000,000 OR A LARGER MULTIPLE OF $1,000,000,

(III)          THE DURATION OF THE INTEREST PERIOD APPLICABLE THERETO, SUBJECT
TO THE PROVISIONS OF THE DEFINITION OF INTEREST PERIOD,

(IV)          WHETHER THE MONEY MARKET QUOTES REQUESTED ARE TO SET FORTH A MONEY
MARKET MARGIN OR A MONEY MARKET ABSOLUTE RATE, AND

(V)           THE CO-BORROWER ON WHOSE ACCOUNT THE BORROWING IS BEING REQUESTED.

Carlisle may request offers to make Money Market Loans for more than one
Interest Period in a single Money Market Quote Request.  No Money Market Quote
Request shall be given within five Euro–Dollar Business Days (or such other
number of days as Carlisle and the Administrative Agent may agree) of any other
Money Market Quote Request.


(C)           INVITATION FOR MONEY MARKET QUOTES.  PROMPTLY UPON RECEIPT OF A
MONEY MARKET QUOTE REQUEST, THE ADMINISTRATIVE AGENT SHALL SEND TO THE BANKS BY
FACSIMILE TRANSMISSION AN INVITATION FOR MONEY MARKET QUOTES SUBSTANTIALLY IN
THE FORM OF EXHIBIT C HERETO, WHICH SHALL CONSTITUTE AN INVITATION BY CARLISLE
TO EACH BANK TO SUBMIT MONEY MARKET QUOTES OFFERING TO MAKE THE MONEY MARKET
LOANS TO WHICH SUCH MONEY MARKET QUOTE REQUEST RELATES IN ACCORDANCE WITH THIS
SECTION.


(D)           SUBMISSION AND CONTENTS OF MONEY MARKET QUOTES.

(I)            EACH BANK MAY SUBMIT A MONEY MARKET QUOTE CONTAINING AN OFFER OR
OFFERS TO MAKE MONEY MARKET LOANS IN RESPONSE TO ANY INVITATION FOR MONEY MARKET
QUOTES.  EACH MONEY MARKET QUOTE MUST COMPLY WITH THE REQUIREMENTS OF THIS
SUBSECTION (D) AND MUST BE SUBMITTED TO THE ADMINISTRATIVE AGENT BY FACSIMILE
TRANSMISSION AT ITS OFFICES SPECIFIED IN OR PURSUANT TO SECTION 9.01 NOT LATER
THAN (X) 2:00 P.M. (NEW YORK CITY TIME) ON THE FOURTH EURO–DOLLAR BUSINESS DAY
PRIOR TO THE PROPOSED DATE OF BORROWING, IN THE CASE OF A LIBOR AUCTION OR
(Y) 9:30 A.M. (NEW YORK CITY TIME) ON THE PROPOSED DATE OF BORROWING, IN THE
CASE OF AN ABSOLUTE RATE AUCTION (OR, IN EITHER CASE, SUCH OTHER TIME OR DATE AS
CARLISLE AND THE ADMINISTRATIVE AGENT SHALL HAVE MUTUALLY AGREED AND SHALL HAVE
NOTIFIED THE BANKS NOT LATER THAN THE DATE OF THE MONEY MARKET QUOTE REQUEST FOR
THE FIRST LIBOR AUCTION OR ABSOLUTE RATE AUCTION FOR WHICH SUCH CHANGE IS TO BE
EFFECTIVE); PROVIDED THAT MONEY MARKET QUOTES SUBMITTED BY THE ADMINISTRATIVE
AGENT (OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT) IN THE CAPACITY OF A BANK
MAY BE SUBMITTED, AND MAY ONLY BE SUBMITTED, IF THE ADMINISTRATIVE AGENT OR SUCH
AFFILIATE NOTIFIES CARLISLE OF THE TERMS OF THE OFFER OR OFFERS CONTAINED
THEREIN NOT LATER THAN (X) ONE HOUR PRIOR TO THE DEADLINE FOR THE OTHER BANKS,
IN THE CASE OF A LIBOR AUCTION OR (Y) 15 MINUTES PRIOR TO THE DEADLINE FOR THE
OTHER BANKS, IN THE CASE OF AN ABSOLUTE RATE AUCTION.  SUBJECT TO ARTICLES 3 AND
6, ANY MONEY MARKET QUOTE SO MADE SHALL BE IRREVOCABLE EXCEPT WITH THE WRITTEN
CONSENT OF THE ADMINISTRATIVE AGENT GIVEN ON THE INSTRUCTIONS OF CARLISLE.

(II)           EACH MONEY MARKET QUOTE SHALL BE IN SUBSTANTIALLY THE FORM OF
EXHIBIT D HERETO AND SHALL IN ANY CASE SPECIFY:

15


--------------------------------------------------------------------------------


(A)          THE PROPOSED DATE OF BORROWING,

(B)           THE PRINCIPAL AMOUNT OF THE MONEY MARKET LOAN FOR WHICH EACH SUCH
OFFER IS BEING MADE, WHICH PRINCIPAL AMOUNT (1) MAY BE GREATER THAN OR LESS THAN
THE COMMITMENT OF THE QUOTING BANK, (2) MUST BE $5,000,000 OR A LARGER MULTIPLE
OF $1,000,000, (3) MAY NOT EXCEED THE PRINCIPAL AMOUNT OF MONEY MARKET LOANS FOR
WHICH OFFERS WERE REQUESTED AND (4) MAY BE SUBJECT TO AN AGGREGATE LIMITATION AS
TO THE PRINCIPAL AMOUNT OF MONEY MARKET LOANS FOR WHICH OFFERS BEING MADE BY
SUCH QUOTING BANK MAY BE ACCEPTED,

(C)           IN THE CASE OF A LIBOR AUCTION, THE MARGIN ABOVE OR BELOW THE
APPLICABLE LONDON INTERBANK OFFERED RATE (THE “MONEY MARKET MARGIN”) OFFERED FOR
EACH SUCH MONEY MARKET LOAN, EXPRESSED AS A PERCENTAGE (SPECIFIED TO THE NEAREST
1/10,000TH OF 1%) TO BE ADDED TO OR SUBTRACTED FROM SUCH OFFERED RATE,

(D)          IN THE CASE OF AN ABSOLUTE RATE AUCTION, THE RATE OF INTEREST PER
ANNUM (SPECIFIED TO THE NEAREST 1/10,000TH OF 1%) (THE “MONEY MARKET ABSOLUTE
RATE”) OFFERED FOR EACH SUCH MONEY MARKET LOAN, AND

(E)           THE IDENTITY OF THE QUOTING BANK.

A Money Market Quote may set forth up to five separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Money Market Quotes.

(III)          ANY MONEY MARKET QUOTE SHALL BE DISREGARDED IF IT:

(A)          IS NOT SUBSTANTIALLY IN CONFORMITY WITH EXHIBIT D HERETO OR DOES
NOT SPECIFY ALL OF THE INFORMATION REQUIRED BY SUBSECTION (D)(II) ABOVE;

(B)           CONTAINS QUALIFYING, CONDITIONAL OR SIMILAR LANGUAGE;

(C)           PROPOSES TERMS OTHER THAN OR IN ADDITION TO THOSE SET FORTH IN THE
APPLICABLE INVITATION FOR MONEY MARKET QUOTES; OR

(D)          ARRIVES AFTER THE TIME SET FORTH IN SUBSECTION (D)(I).


(E)           NOTICE TO CARLISLE.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY CARLISLE OF THE TERMS (X) OF ANY MONEY MARKET QUOTE SUBMITTED BY A BANK
THAT IS IN ACCORDANCE WITH SUBSECTION (D) AND (Y) OF ANY MONEY MARKET QUOTE THAT
AMENDS, MODIFIES OR IS OTHERWISE INCONSISTENT WITH A PREVIOUS MONEY MARKET QUOTE
SUBMITTED BY SUCH BANK WITH RESPECT TO THE SAME MONEY MARKET QUOTE REQUEST.  ANY
SUCH SUBSEQUENT MONEY MARKET QUOTE SHALL BE DISREGARDED BY THE ADMINISTRATIVE
AGENT UNLESS SUCH SUBSEQUENT MONEY MARKET QUOTE IS SUBMITTED SOLELY TO CORRECT A
MANIFEST ERROR IN SUCH FORMER MONEY MARKET QUOTE.  THE ADMINISTRATIVE AGENT’S
NOTICE TO CARLISLE SHALL SPECIFY (A) THE AGGREGATE PRINCIPAL AMOUNT OF MONEY
MARKET LOANS FOR WHICH OFFERS HAVE BEEN RECEIVED FOR EACH INTEREST PERIOD
SPECIFIED IN THE RELATED MONEY MARKET QUOTE REQUEST, (B) THE RESPECTIVE
PRINCIPAL AMOUNTS AND MONEY MARKET MARGINS OR MONEY MARKET ABSOLUTE RATES, AS
THE CASE MAY BE, SO OFFERED AND (C) IF APPLICABLE, LIMITATIONS ON THE AGGREGATE
PRINCIPAL AMOUNT OF MONEY MARKET LOANS FOR WHICH OFFERS IN ANY SINGLE MONEY
MARKET QUOTE MAY BE ACCEPTED.


(F)            ACCEPTANCE AND NOTICE BY CO-BORROWERS.  NOT LATER THAN 10:30 A.M.
(NEW YORK CITY TIME) ON (X) THE THIRD EURO–DOLLAR BUSINESS DAY PRIOR TO THE
PROPOSED DATE OF BORROWING, IN THE CASE OF A LIBOR AUCTION OR (Y) THE PROPOSED
DATE OF BORROWING, IN THE CASE OF AN ABSOLUTE RATE AUCTION (OR, IN EITHER CASE,
SUCH OTHER TIME OR DATE AS CARLISLE AND THE ADMINISTRATIVE AGENT SHALL HAVE
MUTUALLY AGREED

16


--------------------------------------------------------------------------------



AND SHALL HAVE NOTIFIED TO THE BANKS NOT LATER THAN THE DATE OF THE MONEY MARKET
QUOTE REQUEST FOR THE FIRST LIBOR AUCTION OR ABSOLUTE RATE AUCTION FOR WHICH
SUCH CHANGE IS TO BE EFFECTIVE), CARLISLE SHALL NOTIFY THE ADMINISTRATIVE AGENT
OF ITS ACCEPTANCE OR NON–ACCEPTANCE OF THE OFFERS SO NOTIFIED TO IT PURSUANT TO
SUBSECTION (E).  IN THE CASE OF ACCEPTANCE, SUCH NOTICE (A “NOTICE OF MONEY
MARKET BORROWING”) SHALL SPECIFY THE AGGREGATE PRINCIPAL AMOUNT OF OFFERS FOR
EACH INTEREST PERIOD THAT ARE ACCEPTED.  CARLISLE MAY ACCEPT ANY MONEY MARKET
QUOTE IN WHOLE OR IN PART; PROVIDED THAT:

(I)            THE AGGREGATE PRINCIPAL AMOUNT OF EACH MONEY MARKET BORROWING MAY
NOT EXCEED THE APPLICABLE AMOUNT SET FORTH IN THE RELATED MONEY MARKET QUOTE
REQUEST;

(II)           THE PRINCIPAL AMOUNT OF EACH MONEY MARKET BORROWING MUST BE
$10,000,000 OR A LARGER MULTIPLE OF $1,000,000;

(III)          ACCEPTANCE OF OFFERS MAY ONLY BE MADE ON THE BASIS OF ASCENDING
MONEY MARKET MARGINS OR MONEY MARKET ABSOLUTE RATES, AS THE CASE MAY BE; AND

(IV)          CARLISLE MAY NOT ACCEPT ANY OFFER THAT IS DESCRIBED IN
SUBSECTION (D)(III) OR THAT OTHERWISE FAILS TO COMPLY WITH THE REQUIREMENTS OF
THIS AGREEMENT.


(G)           ALLOCATION BY ADMINISTRATIVE AGENT.  IF OFFERS ARE MADE BY TWO OR
MORE BANKS WITH THE SAME MONEY MARKET MARGINS OR MONEY MARKET ABSOLUTE RATES, AS
THE CASE MAY BE, FOR A GREATER AGGREGATE PRINCIPAL AMOUNT THAN THE AMOUNT IN
RESPECT OF WHICH SUCH OFFERS ARE ACCEPTED FOR THE RELATED INTEREST PERIOD, THE
PRINCIPAL AMOUNT OF MONEY MARKET LOANS IN RESPECT OF WHICH SUCH OFFERS ARE
ACCEPTED SHALL BE ALLOCATED BY THE ADMINISTRATIVE AGENT AMONG SUCH BANKS AS
NEARLY AS POSSIBLE (IN MULTIPLES OF $1,000,000, AS THE ADMINISTRATIVE AGENT MAY
DEEM APPROPRIATE) IN PROPORTION TO THE AGGREGATE PRINCIPAL AMOUNTS OF SUCH
OFFERS.  DETERMINATIONS BY THE ADMINISTRATIVE AGENT OF THE AMOUNTS OF MONEY
MARKET LOANS SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.


SECTION 2.04.  NOTICE TO BANKS:  FUNDING OF LOANS.


(A)           UPON RECEIPT OF A NOTICE OF BORROWING, THE ADMINISTRATIVE AGENT
SHALL PROMPTLY NOTIFY EACH BANK OF THE CONTENTS THEREOF AND OF SUCH BANK’S SHARE
(IF ANY) OF SUCH BORROWING AND SUCH NOTICE OF BORROWING SHALL NOT THEREAFTER BE
REVOCABLE BY EITHER CO-BORROWER.


(B)           NOT LATER THAN 12:00 NOON (NEW YORK CITY TIME) ON THE DATE OF EACH
BORROWING, EACH BANK PARTICIPATING THEREIN SHALL MAKE AVAILABLE ITS SHARE OF
SUCH BORROWING, IN FEDERAL OR OTHER FUNDS IMMEDIATELY AVAILABLE IN NEW YORK
CITY, TO THE ADMINISTRATIVE AGENT AT ITS ADDRESS REFERRED TO IN SECTION 9.01;
PROVIDED THAT SWINGLINE LOANS SHALL BE MADE AS PROVIDED IN SECTION 2.05.  UNLESS
THE ADMINISTRATIVE AGENT DETERMINES THAT ANY APPLICABLE CONDITION SPECIFIED IN
ARTICLE 3 HAS NOT BEEN SATISFIED, THE ADMINISTRATIVE AGENT WILL MAKE THE FUNDS
SO RECEIVED FROM THE BANKS AVAILABLE TO THE APPLICABLE CO-BORROWER AT THE
ADMINISTRATIVE AGENT’S AFORESAID ADDRESS PROVIDED THAT A BASE RATE BORROWING
MADE TO FINANCE THE REIMBURSEMENT OF AN LC DISBURSEMENT AS PROVIDED IN
SECTION 2.17(E) SHALL BE REMITTED BY THE ADMINISTRATIVE AGENT TO THE APPLICABLE
ISSUING BANK.


(C)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A
BANK PRIOR TO THE DATE OF ANY BORROWING THAT SUCH BANK WILL NOT MAKE AVAILABLE
TO THE ADMINISTRATIVE AGENT SUCH BANK’S SHARE OF SUCH BORROWING, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH BANK HAS MADE SUCH SHARE AVAILABLE TO
THE ADMINISTRATIVE AGENT ON THE DATE OF SUCH BORROWING IN ACCORDANCE WITH
SUBSECTION (B) OF THIS SECTION AND THE ADMINISTRATIVE AGENT MAY, IN RELIANCE
UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE APPLICABLE CO-BORROWER ON SUCH DATE
A CORRESPONDING AMOUNT.  IF AND TO THE EXTENT THAT SUCH BANK SHALL NOT HAVE SO
MADE SUCH SHARE AVAILABLE TO THE ADMINISTRATIVE AGENT, SUCH BANK ON THE ONE HAND
AND THE CO-BORROWERS JOINTLY AND SEVERALLY ON THE OTHER, SEVERALLY AGREE TO
REPAY TO THE

17


--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT TOGETHER WITH
INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS MADE AVAILABLE TO
THE APPLICABLE CO-BORROWER UNTIL THE DATE SUCH AMOUNT IS REPAID TO THE
ADMINISTRATIVE AGENT, AT THE FEDERAL FUNDS RATE.  IF SUCH BANK SHALL REPAY TO
THE ADMINISTRATIVE AGENT SUCH CORRESPONDING AMOUNT, SUCH AMOUNT SO REPAID SHALL
CONSTITUTE SUCH BANK’S LOAN INCLUDED IN SUCH BORROWING FOR PURPOSES OF THIS
AGREEMENT.


SECTION 2.05.  SWINGLINE BORROWINGS.


(A)           SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE
SWINGLINE BANK AGREES TO MAKE SWINGLINE LOANS TO THE CO-BORROWERS FROM TIME TO
TIME DURING THE REVOLVING CREDIT PERIOD, IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY
TIME OUTSTANDING THAT WILL NOT RESULT IN (I) THE AGGREGATE PRINCIPAL AMOUNT OF
OUTSTANDING SWINGLINE LOANS EXCEEDING $25,000,000 OR (II) THE SUM OF THE TOTAL
REVOLVING EXPOSURES EXCEEDING THE TOTAL COMMITMENTS; PROVIDED THAT THE SWINGLINE
BANK SHALL NOT BE REQUIRED TO MAKE A SWINGLINE LOAN TO REFINANCE AN OUTSTANDING
SWINGLINE LOAN.  WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE CO-BORROWERS MAY BORROW, PREPAY AND REBORROW
SWINGLINE LOANS.


(B)           SWINGLINE LOAN REQUESTS.  TO REQUEST A SWINGLINE LOAN, CARLISLE
SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH REQUEST BY TELEPHONE (CONFIRMED BY
TELECOPY), NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON THE DAY OF A
PROPOSED SWINGLINE LOAN.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL
SPECIFY THE REQUESTED DATE (WHICH SHALL BE A BUSINESS DAY), AMOUNT OF THE
REQUESTED SWINGLINE LOAN AND THE CO-BORROWER ON WHOSE ACCOUNT SUCH SWINGLINE
LOAN IS BEING MADE.  THE ADMINISTRATIVE AGENT WILL PROMPTLY ADVISE THE SWINGLINE
BANK OF ANY SUCH NOTICE RECEIVED FROM CARLISLE.  THE SWINGLINE BANK SHALL MAKE
EACH SWINGLINE LOAN AVAILABLE TO THE APPLICABLE CO-BORROWER BY MEANS OF A CREDIT
TO THE GENERAL DEPOSIT ACCOUNT OF SUCH CO-BORROWER WITH THE SWINGLINE BANK (OR,
IN THE CASE OF A SWINGLINE LOAN MADE TO FINANCE THE REIMBURSEMENT OF AN LC
DISBURSEMENT AS PROVIDED IN SECTION 2.17(E), BY REMITTANCE TO THE APPLICABLE
ISSUING BANK) BY 3:00 P.M., NEW YORK CITY TIME, ON THE REQUESTED DATE OF SUCH
SWINGLINE LOAN.  EACH SWINGLINE LOAN SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF $100,000 AND NOT LESS THAN $500,000.


(C)           PARTICIPATIONS IN SWINGLINE LOANS.  THE SWINGLINE BANK MAY BY
WRITTEN NOTICE GIVEN TO THE ADMINISTRATIVE AGENT NOT LATER THAN 10:30 A.M. (NEW
YORK CITY TIME) ON ANY BUSINESS DAY REQUIRE THE BANKS TO ACQUIRE PARTICIPATIONS
ON SUCH BUSINESS DAY IN ALL OR A PORTION OF THE SWINGLINE LOANS OUTSTANDING. 
SUCH NOTICE SHALL SPECIFY THE AGGREGATE AMOUNT OF SWINGLINE LOANS IN WHICH BANKS
WILL PARTICIPATE.  PROMPTLY UPON RECEIPT OF SUCH NOTICE, THE ADMINISTRATIVE
AGENT WILL GIVE NOTICE THEREOF TO EACH BANK, SPECIFYING IN SUCH NOTICE SUCH
BANK’S APPLICABLE PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS.  EACH BANK HEREBY
ABSOLUTELY AND UNCONDITIONALLY AGREES, UPON RECEIPT OF NOTICE AS PROVIDED ABOVE,
TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE SWINGLINE BANK, SUCH
BANK’S APPLICABLE PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS.  EACH BANK
ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS IN
SWINGLINE LOANS PURSUANT TO THIS PARAGRAPH IS ABSOLUTE AND UNCONDITIONAL AND
SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING THE OCCURRENCE
AND CONTINUANCE OF A DEFAULT OR REDUCTION OR TERMINATION OF THE COMMITMENTS, AND
THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING
OR REDUCTION WHATSOEVER.  EACH BANK SHALL COMPLY WITH ITS OBLIGATION UNDER THIS
PARAGRAPH BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, IN THE SAME MANNER AS
PROVIDED IN SECTION 2.04 WITH RESPECT TO LOANS MADE BY SUCH BANK (AND
SECTION 2.04 SHALL APPLY, MUTATIS MUTANDIS, TO THE PAYMENT OBLIGATIONS OF THE
BANKS), AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE SWINGLINE BANK
THE AMOUNTS SO RECEIVED BY IT FROM THE BANKS.  THE ADMINISTRATIVE AGENT SHALL
NOTIFY CARLISLE OF ANY PARTICIPATIONS IN ANY SWINGLINE LOAN ACQUIRED PURSUANT TO
THIS PARAGRAPH, AND THEREAFTER PAYMENTS IN RESPECT OF SUCH SWINGLINE LOAN SHALL
BE MADE TO THE ADMINISTRATIVE AGENT AND NOT TO THE SWINGLINE BANK.  ANY AMOUNTS
RECEIVED BY THE SWINGLINE BANK FROM THE CO-BORROWERS (OR OTHER PARTY ON BEHALF
OF THE CO-BORROWERS) IN RESPECT OF A SWINGLINE LOAN AFTER RECEIPT BY THE
SWINGLINE BANK OF THE

18


--------------------------------------------------------------------------------



PROCEEDS OF A SALE OF PARTICIPATIONS THEREIN SHALL BE PROMPTLY REMITTED TO THE
ADMINISTRATIVE AGENT; ANY SUCH AMOUNTS RECEIVED BY THE ADMINISTRATIVE AGENT
SHALL BE PROMPTLY REMITTED BY THE ADMINISTRATIVE AGENT TO THE BANKS THAT SHALL
HAVE MADE THEIR PAYMENTS PURSUANT TO THIS PARAGRAPH AND TO THE SWINGLINE BANK,
AS THEIR INTERESTS MAY APPEAR; PROVIDED THAT ANY SUCH PAYMENT SO REMITTED SHALL
BE REPAID TO THE SWINGLINE BANK OR TO THE ADMINISTRATIVE AGENT, AS APPLICABLE,
IF AND TO THE EXTENT SUCH PAYMENT IS REQUIRED TO BE REFUNDED FOR ANY REASON. 
THE PURCHASE OF PARTICIPATIONS IN A SWINGLINE LOAN PURSUANT TO THIS PARAGRAPH
SHALL NOT RELIEVE EITHER CO-BORROWER OF ANY DEFAULT IN THE PAYMENT THEREOF.


SECTION 2.06.  REPAYMENT OF LOANS; EVIDENCE OF DEBT.


(A)           THE CO-BORROWERS JOINTLY AND SEVERALLY HEREBY UNCONDITIONALLY
PROMISE TO PAY (I) TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH BANK THE
THEN UNPAID PRINCIPAL AMOUNT OF EACH COMMITTED LOAN ON THE TERMINATION DATE,
(II) TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH BANK THE THEN UNPAID
PRINCIPAL AMOUNT OF EACH MONEY MARKET LOAN ON THE LAST DAY OF THE INTEREST
PERIOD APPLICABLE TO SUCH LOAN AND (III) TO THE ADMINISTRATIVE AGENT FOR THE
BENEFIT OF THE SWINGLINE BANK THE THEN UNPAID PRINCIPAL AMOUNT OF EACH SWINGLINE
LOAN ON THE EARLIER OF THE TERMINATION DATE AND THE FIRST DATE AFTER SUCH
SWINGLINE LOAN IS MADE THAT IS THE 15TH OR LAST DAY OF A CALENDAR MONTH AND IS
AT LEAST TWO BUSINESS DAYS AFTER SUCH SWINGLINE LOAN IS MADE; PROVIDED THAT ON
EACH DATE THAT A COMMITTED LOANS OR MONEY MARKET LOAN IS MADE, THE CO-BORROWERS
SHALL REPAY ALL SWINGLINE LOANS THEN OUTSTANDING.


(B)           EACH BANK SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN
ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE CO-BORROWERS TO SUCH BANK
RESULTING FROM EACH LOAN MADE BY SUCH BANK, INCLUDING THE AMOUNTS OF PRINCIPAL
AND INTEREST PAYABLE AND PAID TO SUCH BANK FROM TIME TO TIME HEREUNDER.


(C)           THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT SHALL
RECORD (I) THE AMOUNT OF EACH BORROWING MADE HEREUNDER, THE TYPE THEREOF AND THE
INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST
DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE CO-BORROWERS TO EACH BANK
HEREUNDER AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT
HEREUNDER FOR THE ACCOUNT OF THE BANKS AND EACH BANK’S SHARE THEREOF.


(D)           THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO
PARAGRAPH (B) OR (C) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE OF THE
EXISTENCE AND AMOUNTS OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT THE
FAILURE OF ANY BANK OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR ANY
ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE JOINT AND SEVERAL OBLIGATION OF
THE CO-BORROWERS TO REPAY THE LOANS IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.


(E)           ANY BANK MAY REQUEST THAT LOANS MADE BY IT BE EVIDENCED BY A
PROMISSORY NOTE.  IN SUCH EVENT, THE CO-BORROWERS SHALL PREPARE, EXECUTE AND
DELIVER TO SUCH BANK A PROMISSORY NOTE PAYABLE TO THE ORDER OF SUCH BANK (OR, IF
REQUESTED BY SUCH BANK, TO SUCH BANK AND ITS REGISTERED ASSIGNS) AND IN
SUBSTANTIALLY THE FORM OF EXHIBIT A HERETO.  THEREAFTER, THE LOANS EVIDENCED BY
SUCH PROMISSORY NOTE AND INTEREST THEREON SHALL AT ALL TIMES (INCLUDING AFTER
ASSIGNMENT PURSUANT TO SECTION 9.06) BE REPRESENTED BY ONE OR MORE PROMISSORY
NOTES IN SUCH FORM PAYABLE TO THE ORDER OF THE PAYEE NAMED THEREIN (OR, IF SUCH
PROMISSORY NOTE IS A REGISTERED NOTE, TO SUCH PAYEE AND ITS REGISTERED ASSIGNS).


SECTION 2.07.  MATURITY OF LOANS.


(A)           EACH COMMITTED LOAN SHALL MATURE, AND THE PRINCIPAL AMOUNT THEREOF
SHALL BE DUE AND PAYABLE (TOGETHER WITH INTEREST ACCRUED THEREON), ON THE
TERMINATION DATE.

19


--------------------------------------------------------------------------------



(B)           EACH MONEY MARKET LOAN SHALL MATURE, AND THE PRINCIPAL AMOUNT
THEREOF SHALL BE DUE AND PAYABLE (TOGETHER WITH INTEREST ACCRUED THEREON), ON
THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO.


(C)           EACH SWINGLINE LOAN SHALL MATURE, AND THE PRINCIPAL AMOUNT THEREOF
SHALL BE DUE AND PAYABLE (TOGETHER WITH INTEREST ACCRUED THEREON) AS PROVIDED IN
SECTION 2.06(A)(III) AND SECTION 2.08.


SECTION 2.08.  INTEREST RATES.


(A)           EACH BASE RATE LOAN (INCLUDING EACH SWINGLINE LOAN, WHICH MAY ONLY
ACCRUE INTEREST UNDER THE TERMS OF THIS CLAUSE (A)) SHALL BEAR INTEREST ON THE
OUTSTANDING PRINCIPAL AMOUNT THEREOF, FOR EACH DAY FROM THE DATE SUCH LOAN IS
MADE UNTIL IT BECOMES DUE, AT A RATE PER ANNUM EQUAL TO THE BASE RATE FOR SUCH
DAY PLUS THE BASE MARGIN.  SUCH INTEREST SHALL BE PAYABLE QUARTERLY IN ARREARS
ON EACH QUARTERLY PAYMENT DATE AND ON THE TERMINATION DATE AND, WITH RESPECT TO
THE PRINCIPAL AMOUNT OF ANY BASE RATE LOAN THAT IS PREPAID OR CONVERTED TO A CD
LOAN OR EURO–DOLLAR LOAN, ON THE DATE OF SUCH PREPAYMENT OR CONVERSION; PROVIDED
THAT INTEREST ON SWINGLINE LOANS SHALL BE DUE AND PAYABLE ON THE DAY THAT SUCH
SWINGLINE LOAN IS REQUIRED TO BE REPAID.  ANY OVERDUE PRINCIPAL OF OR INTEREST
ON ANY BASE RATE LOAN SHALL BEAR INTEREST, PAYABLE ON DEMAND, FOR EACH DAY UNTIL
PAID AT A RATE PER ANNUM EQUAL TO THE SUM OF 2% PLUS THE RATE OTHERWISE
APPLICABLE TO BASE RATE LOANS FOR SUCH DAY.


(B)           EACH CD LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL
AMOUNT THEREOF, FOR EACH DAY DURING EACH INTEREST PERIOD APPLICABLE THERETO, AT
A RATE PER ANNUM EQUAL TO THE SUM OF THE CD MARGIN FOR SUCH DAY PLUS THE
ADJUSTED CD RATE APPLICABLE TO SUCH INTEREST PERIOD; PROVIDED THAT IF ANY CD
LOAN SHALL, AS A RESULT OF CLAUSE (2)(B) OF THE DEFINITION OF INTEREST PERIOD,
HAVE AN INTEREST PERIOD OF LESS THAN 30 DAYS, SUCH CD LOAN SHALL BEAR INTEREST
DURING SUCH INTEREST PERIOD AT THE RATE APPLICABLE TO BASE RATE LOANS DURING
SUCH PERIOD.  SUCH INTEREST SHALL BE PAYABLE FOR EACH INTEREST PERIOD ON THE
LAST DAY THEREOF AND, IF SUCH INTEREST PERIOD IS LONGER THAN 90 DAYS, AT
INTERVALS OF 90 DAYS AFTER THE FIRST DAY THEREOF AND, WITH RESPECT TO THE
PRINCIPAL AMOUNT OF ANY CD LOAN THAT IS PREPAID OR CONVERTED TO A BASE RATE LOAN
OR EURO–DOLLAR LOAN, ON THE DATE OF SUCH PREPAYMENT OR CONVERSION.  ANY OVERDUE
PRINCIPAL OF OR INTEREST ON ANY CD LOAN SHALL BEAR INTEREST, PAYABLE ON DEMAND,
FOR EACH DAY UNTIL PAID AT A RATE PER ANNUM EQUAL TO THE SUM OF 2% PLUS THE
HIGHER OF (I) THE SUM OF THE CD MARGIN FOR SUCH DAY PLUS THE ADJUSTED CD RATE
APPLICABLE TO SUCH LOAN ON THE DAY BEFORE SUCH PAYMENT WAS DUE AND (II) THE RATE
APPLICABLE TO BASE RATE LOANS FOR SUCH DAY.

The “Adjusted CD Rate” applicable to any Interest Period means a rate per annum
determined pursuant to the following formula:

ACDR =

 

[CDBR]*

 

 

[———]+ AR

 

 

[1.00 – DRP]

 

 

 

ACDR = Adjusted CD Rate

CDBR = CD Base Rate

DRP = Domestic Reserve Percentage

AR = Assessment Rate

 

--------------------------------------------------------------------------------

*The amount in brackets being rounded upward, if necessary, to the next higher
1/100 of l%

The “CD Base Rate” applicable to any Interest Period is the rate of interest
determined by the Administrative Agent to be the average (rounded upward, if
necessary, to the next higher 1/100 of 1%) of the prevailing rates per annum bid
at 10:00 A.M. (New York City time) (or as soon thereafter as practicable) on the
first day of such Interest Period by two or more New York certificate of deposit

20


--------------------------------------------------------------------------------


dealers of recognized standing for the purchase at face value from the CD
Reference Bank of its certificates of deposit in an amount comparable to the
principal amount of the CD Loan of such CD Reference Bank to which such Interest
Period applies and having a maturity comparable to such Interest Period.

“Domestic Reserve Percentage” means for any day that percentage (expressed as a
decimal) which is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including without limitation any basic, supplemental or
emergency reserves) for a member bank of the Federal Reserve System in New York
City with deposits exceeding five billion dollars in respect of new non–personal
time deposits in dollars in New York City having a maturity comparable to the
related Interest Period and in an amount of $100,000 or more.  The Adjusted CD
Rate shall be adjusted automatically on and as of the effective date of any
change in the Domestic Reserve Percentage.


“ASSESSMENT RATE” MEANS FOR ANY DAY THE ANNUAL ASSESSMENT RATE IN EFFECT ON SUCH
DAY WHICH IS PAYABLE BY A MEMBER OF THE BANK INSURANCE FUND CLASSIFIED AS
ADEQUATELY CAPITALIZED AND WITHIN SUPERVISORY SUBGROUP ”A” (OR A COMPARABLE
SUCCESSOR ASSESSMENT RISK CLASSIFICATION) WITHIN THE MEANING OF 12 C.F.R.
§ 327.4(A) (OR ANY SUCCESSOR PROVISION) TO THE FEDERAL DEPOSIT INSURANCE
CORPORATION (OR ANY SUCCESSOR) FOR SUCH CORPORATION’S (OR SUCH SUCCESSOR’S)
INSURING TIME DEPOSITS AT OFFICES OF SUCH INSTITUTION IN THE UNITED STATES.  THE
ADJUSTED CD RATE SHALL BE ADJUSTED AUTOMATICALLY ON AND AS OF THE EFFECTIVE DATE
OF ANY CHANGE IN THE ASSESSMENT RATE.


(C)           EACH EURO–DOLLAR LOAN SHALL BEAR INTEREST ON THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF, FOR EACH DAY DURING EACH INTEREST PERIOD APPLICABLE
THERETO, AT A RATE PER ANNUM EQUAL TO THE SUM OF THE EURO–DOLLAR MARGIN FOR SUCH
DAY PLUS THE ADJUSTED LONDON INTERBANK OFFERED RATE APPLICABLE TO SUCH INTEREST
PERIOD.  SUCH INTEREST SHALL BE PAYABLE FOR EACH INTEREST PERIOD ON THE LAST DAY
THEREOF AND, IF SUCH INTEREST PERIOD IS LONGER THAN THREE MONTHS, AT INTERVALS
OF THREE MONTHS AFTER THE FIRST DAY THEREOF AND, WITH RESPECT TO THE PRINCIPAL
AMOUNT OF ANY EURO–DOLLAR LOAN OR CD LOAN THAT IS PREPAID OR CONVERTED TO A BASE
RATE LOAN, ON THE DATE OF SUCH PREPAYMENT OR CONVERSION.

The “Adjusted London Interbank Offered Rate” applicable to any Interest Period
means a rate per annum equal to the quotient obtained (rounded upward, if
necessary, to the next higher 1/100 of 1%) by dividing (i) the applicable London
Interbank Offered Rate by (ii) 1.00 minus the Euro–Dollar Reserve Percentage.

The “London Interbank Offered Rate” means, with respect to any Euro–Dollar
Borrowing for any Interest Period, the rate appearing on Page 3750 of the Dow
Jones Market Service (or on any successor or substitute page of such Service, or
any successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two
Euro–Dollar Business Days prior to the commencement of such Interest Period, as
the rate for dollar deposits with a maturity comparable to such Interest
Period.  In the event that such rate is not available at such time for any
reason, then the “London Interbank Offered Rate” with respect to such
Euro–Dollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of JPMorgan Chase Bank, N.A. in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Euro–Dollar Business Days prior to the commencement
of such Interest Period.

“Euro–Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or

21


--------------------------------------------------------------------------------


any successor) for determining the maximum reserve requirement for a member bank
of the Federal Reserve System in New York City with deposits exceeding five
billion dollars in respect of “Eurocurrency liabilities” (or in respect of any
other category of liabilities which includes deposits by reference to which the
interest rate on Euro–Dollar Loans is determined or any category of extensions
of credit or other assets which includes loans by a non–United States office of
any Bank to United States residents).  The Adjusted London Interbank Offered
Rate shall be adjusted automatically on and as of the effective date of any
change in the Euro–Dollar Reserve Percentage.


(D)           ANY OVERDUE PRINCIPAL OF OR INTEREST ON ANY EURO–DOLLAR LOAN SHALL
BEAR INTEREST, PAYABLE ON DEMAND, FOR EACH DAY UNTIL PAID AT A RATE PER ANNUM
EQUAL TO THE HIGHER OF (I) THE SUM OF 2% PLUS THE EURO–DOLLAR MARGIN FOR SUCH
DAY PLUS THE ADJUSTED LONDON INTERBANK OFFERED RATE APPLICABLE TO SUCH LOAN ON
THE DAY BEFORE SUCH PAYMENT WAS DUE AND (II) THE SUM OF 2% PLUS THE EURO–DOLLAR
MARGIN FOR SUCH DAY PLUS THE QUOTIENT OBTAINED (ROUNDED UPWARD, IF NECESSARY, TO
THE NEXT HIGHER 1/100 OF 1%) BY DIVIDING (X) THE AVERAGE (ROUNDED UPWARD, IF
NECESSARY, TO THE NEXT HIGHER 1/16 OF 1%) OF THE RESPECTIVE RATES PER ANNUM AT
WHICH ONE DAY (OR, IF SUCH AMOUNT DUE REMAINS UNPAID MORE THAN THREE EURO–DOLLAR
BUSINESS DAYS, THEN FOR SUCH OTHER PERIOD OF TIME NOT LONGER THAN THREE MONTHS
AS THE ADMINISTRATIVE AGENT MAY SELECT) DEPOSITS IN DOLLARS IN AN AMOUNT
APPROXIMATELY EQUAL TO SUCH OVERDUE PAYMENT DUE TO THE EURO–DOLLAR REFERENCE
BANK ARE OFFERED TO THE EURO–DOLLAR REFERENCE BANK IN THE LONDON INTERBANK
MARKET FOR THE APPLICABLE PERIOD DETERMINED AS PROVIDED ABOVE BY (Y) 1.00 MINUS
THE EURO–DOLLAR RESERVE PERCENTAGE (OR, IF THE CIRCUMSTANCES DESCRIBED IN
CLAUSE (A) OR (B) OF SECTION 8.01 SHALL EXIST, AT A RATE PER ANNUM EQUAL TO THE
SUM OF 2% PLUS THE RATE APPLICABLE TO BASE RATE LOANS FOR SUCH DAY).


(E)           SUBJECT TO SECTION 8.01, EACH MONEY MARKET LIBOR LOAN SHALL BEAR
INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF, FOR THE INTEREST PERIOD
APPLICABLE THERETO, AT A RATE PER ANNUM EQUAL TO THE SUM OF THE LONDON INTERBANK
OFFERED RATE FOR SUCH INTEREST PERIOD (DETERMINED IN ACCORDANCE WITH
SECTION 2.08(C) AS IF THE RELATED MONEY MARKET LIBOR BORROWING WERE A COMMITTED
EURO–DOLLAR BORROWING) PLUS (OR MINUS) THE MONEY MARKET MARGIN QUOTED BY THE
BANK MAKING SUCH LOAN IN ACCORDANCE WITH SECTION 2.03.  EACH MONEY MARKET
ABSOLUTE RATE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF, FOR THE INTEREST PERIOD APPLICABLE THERETO, AT A RATE PER ANNUM EQUAL
TO THE MONEY MARKET ABSOLUTE RATE QUOTED BY THE BANK MAKING SUCH LOAN IN
ACCORDANCE WITH SECTION 2.03.  SUCH INTEREST SHALL BE PAYABLE FOR EACH INTEREST
PERIOD ON THE LAST DAY THEREOF AND, IF SUCH INTEREST PERIOD IS LONGER THAN THREE
MONTHS, AT INTERVALS OF THREE MONTHS AFTER THE FIRST DAY THEREOF.  ANY OVERDUE
PRINCIPAL OF OR INTEREST ON ANY MONEY MARKET LOAN SHALL BEAR INTEREST, PAYABLE
ON DEMAND, FOR EACH DAY UNTIL PAID AT A RATE PER ANNUM EQUAL TO THE SUM OF 2%
PLUS THE BASE RATE FOR SUCH DAY.


(F)            THE ADMINISTRATIVE AGENT SHALL DETERMINE EACH INTEREST RATE
APPLICABLE TO THE LOANS HEREUNDER.  THE ADMINISTRATIVE AGENT SHALL GIVE PROMPT
NOTICE TO CARLISLE AND THE PARTICIPATING BANKS OF EACH RATE OF INTEREST SO
DETERMINED, AND ITS DETERMINATION THEREOF SHALL BE CONCLUSIVE IN THE ABSENCE OF
MANIFEST ERROR.


SECTION 2.09.  FEES.  (A) THE CO-BORROWERS SHALL JOINTLY AND SEVERALLY PAY TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE BANKS RATABLY A FACILITY FEE AT
THE FACILITY FEE RATE (DETERMINED DAILY IN ACCORDANCE WITH THE PRICING
SCHEDULE).  SUCH FACILITY FEE SHALL ACCRUE (I) FROM AND INCLUDING THE EFFECTIVE
DATE TO BUT EXCLUDING THE DATE OF TERMINATION OF THE COMMITMENTS IN THEIR
ENTIRETY, ON THE DAILY AGGREGATE AMOUNT OF THE COMMITMENTS (WHETHER USED OR
UNUSED) AND (II) FROM AND INCLUDING SUCH DATE OF TERMINATION TO BUT EXCLUDING
THE DATE THE REVOLVING EXPOSURE SHALL BE REPAID OR NO LONGER OUTSTANDING, ON THE
DAILY AGGREGATE OUTSTANDING AMOUNT OF THE REVOLVING EXPOSURE.  ACCRUED FEES
UNDER THIS SUBSECTION SHALL BE PAYABLE QUARTERLY IN ARREARS ON EACH QUARTERLY
PAYMENT DATE AND ON THE DATE OF TERMINATION OF THE COMMITMENTS IN THEIR ENTIRETY
(AND, IF LATER, THE DATE THE REVOLVING EXPOSURE SHALL BE REPAID OR NO LONER
OUTSTANDING).

22


--------------------------------------------------------------------------------



(B)           THE CO-BORROWERS JOINTLY AND SEVERALLY AGREE TO PAY (I) TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH BANK A PARTICIPATION FEE WITH
RESPECT TO ITS PARTICIPATIONS IN LETTERS OF CREDIT, WHICH SHALL ACCRUE AT THE
EURO–DOLLAR MARGIN ON THE AVERAGE DAILY AMOUNT OF SUCH BANK’S LC EXPOSURE
(EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS)
DURING THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE
LATER OF THE DATE ON WHICH SUCH BANK’S COMMITMENT TERMINATES AND THE DATE ON
WHICH SUCH BANK CEASES TO HAVE ANY LC EXPOSURE, AND (II) TO EACH ISSUING BANK A
FRONTING FEE, WHICH SHALL ACCRUE AT THE RATE OF 1/8 % PER ANNUM ON THE AVERAGE
DAILY AMOUNT OF THE LC EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO
UNREIMBURSED LC DISBURSEMENTS) ATTRIBUTABLE TO THE LETTERS OF CREDIT ISSUES BY
EACH SUCH ISSUING BANK DURING THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE
TO BUT EXCLUDING THE LATER OF THE DATE OF TERMINATION OF THE COMMITMENTS AND THE
DATE ON WHICH THERE CEASES TO BE ANY SUCH LC EXPOSURE, AS WELL AS EACH ISSUING
BANK’S STANDARD FEES WITH RESPECT TO THE ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION OF ANY LETTER OF CREDIT OR PROCESSING OF DRAWINGS THEREUNDER. 
PARTICIPATION FEES AND FRONTING FEES ACCRUED THROUGH AND INCLUDING THE LAST DAY
OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR SHALL BE PAYABLE ON THE
THIRD BUSINESS DAY FOLLOWING SUCH LAST DAY, COMMENCING ON THE FIRST SUCH DATE TO
OCCUR AFTER THE EFFECTIVE DATE; PROVIDED THAT ALL SUCH FEES SHALL BE PAYABLE ON
THE DATE ON WHICH THE COMMITMENTS TERMINATE AND ANY SUCH FEES ACCRUING AFTER THE
DATE ON WHICH THE COMMITMENTS TERMINATE SHALL BE PAYABLE ON DEMAND.  ANY OTHER
FEES PAYABLE TO AN ISSUING BANK PURSUANT TO THIS PARAGRAPH SHALL BE PAYABLE
WITHIN 10 DAYS AFTER DEMAND.


(C)           ALL FEES PAYABLE HEREUNDER SHALL BE PAID ON THE DATES DUE, IN
IMMEDIATELY AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT (OR TO THE APPLICABLE
ISSUING BANK, IN THE CASE OF FEES PAYABLE TO IT) FOR DISTRIBUTION, IN THE CASE
OF FACILITY FEES AND PARTICIPATION FEES, TO THE BANKS.


SECTION 2.10.  OPTIONAL TERMINATION OR REDUCTION OF COMMITMENTS.  DURING THE
REVOLVING CREDIT PERIOD, CARLISLE MAY, UPON AT LEAST THREE DOMESTIC BUSINESS
DAYS’ NOTICE TO THE ADMINISTRATIVE AGENT, (I) TERMINATE THE COMMITMENTS AT ANY
TIME, IF NO LOANS OR LETTERS OF CREDIT ARE OUTSTANDING AT SUCH TIME OR
(II) RATABLY REDUCE FROM TIME TO TIME BY AN AGGREGATE AMOUNT OF $10,000,000 OR A
LARGER MULTIPLE OF $1,000,000, THE AGGREGATE AMOUNT OF THE COMMITMENTS IN EXCESS
OF THE AGGREGATE OUTSTANDING REVOLVING EXPOSURE.  PROMPTLY AFTER RECEIVING A
NOTICE PURSUANT TO THIS SUBSECTION, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH
BANK OF THE CONTENTS THEREOF.  ANY TERMINATION OR REDUCTION OF THE COMMITMENTS
SHALL BE PERMANENT.


SECTION 2.11.  MANDATORY TERMINATION OF COMMITMENTS.  THE COMMITMENTS SHALL
TERMINATE ON THE TERMINATION DATE AND ANY LOANS THEN OUTSTANDING (TOGETHER WITH
ACCRUED INTEREST THEREON) SHALL BE DUE AND PAYABLE ON SUCH DATE.


SECTION 2.12.  OPTIONAL PREPAYMENTS.


(A)           SUBJECT IN THE CASE OF FIXED RATE LOANS TO SECTION 2.14, THE
CO-BORROWERS MAY (I) UPON AT LEAST ONE DOMESTIC BUSINESS DAY’S NOTICE TO THE
ADMINISTRATIVE AGENT, PREPAY ANY GROUP OF DOMESTIC LOANS (OR ANY MONEY MARKET
BORROWING BEARING INTEREST AT THE BASE RATE PURSUANT TO SECTION 8.01 BUT NOT
INCLUDING SWINGLINE LOANS UNDER THIS SENTENCE), OR (II) UPON AT LEAST THREE
EURO–DOLLAR BUSINESS DAYS’ NOTICE TO THE ADMINISTRATIVE AGENT, PREPAY ANY GROUP
OF EURO–DOLLAR LOANS, IN EACH CASE IN WHOLE AT ANY TIME, OR FROM TIME TO TIME IN
PART IN AMOUNTS AGGREGATING $10,000,000 OR ANY LARGER MULTIPLE OF $1,000,000, BY
PAYING THE PRINCIPAL AMOUNT TO BE PREPAID TOGETHER WITH INTEREST ACCRUED THEREON
TO THE DATE OF PREPAYMENT.  EACH SUCH OPTIONAL PREPAYMENT SHALL BE APPLIED TO
PREPAY RATABLY THE LOANS OF THE SEVERAL BANKS INCLUDED IN SUCH GROUP OF LOANS
(OR SUCH MONEY MARKET BORROWING).  BY NOTICE GIVEN NOT LATER THAN 12:00 NOON
(NEW YORK CITY TIME) ON THE DATE OF PREPAYMENT, THE CO-BORROWERS MAY PREPAY ANY
SWINGLINE LOAN IN WHOLE AT ANY TIME, OR FROM TIME TO TIME IN PART IN AMOUNTS

23


--------------------------------------------------------------------------------



AGGREGATING $500,000 OR ANY LARGER MULTIPLE OF $100,000, BY PAYING THE PRINCIPAL
AMOUNT TO BE PREPAID TOGETHER WITH INTEREST ACCRUED THEREON TO THE DATE OF
PREPAYMENT.


(B)           EXCEPT AS PROVIDED IN SECTION 2.12(A), THE CO-BORROWERS MAY NOT
PREPAY ALL OR ANY PORTION OF THE PRINCIPAL AMOUNT OF ANY MONEY MARKET LOAN PRIOR
TO THE MATURITY THEREOF.


(C)           UPON RECEIPT OF A NOTICE OF PREPAYMENT PURSUANT TO THIS SECTION,
THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH BANK OF THE CONTENTS THEREOF
AND OF SUCH BANK’S RATABLE SHARE (IF ANY) OF SUCH PREPAYMENT AND SUCH NOTICE
SHALL NOT THEREAFTER BE REVOCABLE BY THE CO-BORROWERS.


SECTION 2.13.  GENERAL PROVISIONS AS TO PAYMENTS.  (A) THE CO-BORROWERS SHALL
MAKE EACH PAYMENT HEREUNDER (WHETHER OF PRINCIPAL OF, INTEREST FEES,
REIMBURSEMENT OF ALL LC DISBURSEMENTS AND AMOUNTS PAYABLE UNDER ARTICLE 8), NOT
LATER THAN 12:00 NOON (NEW YORK CITY TIME) ON THE DATE WHEN DUE, IN FEDERAL OR
OTHER FUNDS IMMEDIATELY AVAILABLE IN NEW YORK CITY, TO (UNLESS OTHERWISE
PROVIDED HEREIN) THE ADMINISTRATIVE AGENT AT ITS ADDRESS REFERRED TO IN
SECTION 9.01 AND WITHOUT REDUCTION BY REASON OF ANY SET–OFF OR COUNTERCLAIM. 
THE ADMINISTRATIVE AGENT WILL PROMPTLY DISTRIBUTE TO THE PARTIES ENTITLED
THERETO ITS RATABLE SHARE OF EACH SUCH PAYMENT RECEIVED BY THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE BANKS OR THE APPLICABLE ISSUING BANK.  WHENEVER ANY
PAYMENT OF PRINCIPAL OF, OR INTEREST ON, THE DOMESTIC LOANS OR OF FEES SHALL BE
DUE ON A DAY WHICH IS NOT A DOMESTIC BUSINESS DAY, THE DATE FOR PAYMENT THEREOF
SHALL BE EXTENDED TO THE NEXT SUCCEEDING DOMESTIC BUSINESS DAY.  WHENEVER ANY
PAYMENT OF PRINCIPAL OF, OR INTEREST ON, THE EURO–DOLLAR LOANS OR MONEY MARKET
LIBOR LOANS SHALL BE DUE ON A DAY WHICH IS NOT A EURO–DOLLAR BUSINESS DAY, THE
DATE FOR PAYMENT THEREOF SHALL BE EXTENDED TO THE NEXT SUCCEEDING EURO–DOLLAR
BUSINESS DAY UNLESS SUCH EURO–DOLLAR BUSINESS DAY FALLS IN ANOTHER CALENDAR
MONTH, IN WHICH CASE THE DATE FOR PAYMENT THEREOF SHALL BE THE NEXT PRECEDING
EURO–DOLLAR BUSINESS DAY.  WHENEVER ANY PAYMENT OF PRINCIPAL OF, OR INTEREST ON,
THE MONEY MARKET ABSOLUTE RATE LOANS SHALL BE DUE ON A DAY WHICH IS NOT A
EURO–DOLLAR BUSINESS DAY, THE DATE FOR PAYMENT THEREOF SHALL BE EXTENDED TO THE
NEXT SUCCEEDING EURO–DOLLAR BUSINESS DAY.  IF THE DATE FOR ANY PAYMENT OF
PRINCIPAL IS EXTENDED BY OPERATION OF LAW OR OTHERWISE, INTEREST THEREON SHALL
BE PAYABLE FOR SUCH EXTENDED TIME.


(B)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM
CARLISLE PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE BANKS OR AN
ISSUING BANK HEREUNDER THAT THE CO-BORROWERS WILL NOT MAKE SUCH PAYMENT IN FULL,
THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE CO-BORROWERS HAVE MADE SUCH PAYMENT
IN FULL TO THE ADMINISTRATIVE AGENT ON SUCH DATE AND THE ADMINISTRATIVE AGENT
MAY, IN RELIANCE UPON SUCH ASSUMPTION, CAUSE TO BE DISTRIBUTED TO EACH BANK OR
THE APPLICABLE ISSUING BANK, AS APPLICABLE, ON SUCH DUE DATE AN AMOUNT EQUAL TO
THE AMOUNT THEN DUE SUCH BANK OR THE APPLICABLE ISSUING BANK, AS APPLICABLE.  IF
AND TO THE EXTENT THAT THE CO-BORROWERS SHALL NOT HAVE SO MADE SUCH PAYMENT,
EACH BANK AND EACH ISSUING BANK SHALL REPAY TO THE ADMINISTRATIVE AGENT
FORTHWITH ON DEMAND SUCH AMOUNT DISTRIBUTED TO IT TOGETHER WITH INTEREST
THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS DISTRIBUTED UNTIL THE DATE
SUCH BANK OR ISSUING BANK, AS APPLICABLE, REPAYS SUCH AMOUNT TO THE
ADMINISTRATIVE AGENT, AT THE FEDERAL FUNDS RATE.


SECTION 2.14.  FUNDING LOSSES.  IF EITHER CO-BORROWER MAKES ANY PAYMENT OF
PRINCIPAL WITH RESPECT TO ANY FIXED RATE LOAN OR ANY FIXED RATE LOAN IS
CONVERTED TO A DIFFERENT TYPE OF LOAN (WHETHER SUCH PAYMENT OR CONVERSION IS
PURSUANT TO ARTICLE 2, 6 OR 8 OR OTHERWISE) ON ANY DAY OTHER THAN THE LAST DAY
OF AN INTEREST PERIOD APPLICABLE THERETO, OR THE LAST DAY OF AN APPLICABLE
PERIOD FIXED PURSUANT TO SECTION 2.08(D), OR IF THE CO-BORROWERS FAILS TO
BORROW, PREPAY, CONVERT OR CONTINUE ANY FIXED RATE LOAN AFTER NOTICE HAS BEEN
GIVEN TO ANY BANK IN ACCORDANCE WITH SECTION 2.04(A), 2.12(C) OR 2.16(C), THE
CO-BORROWERS SHALL JOINTLY AND SEVERALLY REIMBURSE EACH BANK WITHIN 15 DAYS
AFTER DEMAND FOR ANY RESULTING LOSS OR EXPENSE INCURRED BY IT (OR BY AN EXISTING
OR PROSPECTIVE PARTICIPANT IN THE RELATED LOAN), INCLUDING (WITHOUT LIMITATION)
ANY LOSS INCURRED IN OBTAINING, LIQUIDATING OR EMPLOYING DEPOSITS FROM THIRD
PARTIES, BUT EXCLUDING LOSS OF MARGIN FOR THE PERIOD AFTER SUCH PAYMENT OR
CONVERSION OR FAILURE TO BORROW, PREPAY,

24


--------------------------------------------------------------------------------



CONVERT OR CONTINUE; PROVIDED THAT SUCH BANK SHALL HAVE DELIVERED TO CARLISLE A
CERTIFICATE AS TO THE AMOUNT OF SUCH LOSS OR EXPENSE, ALONG WITH SUCH
SUPPLEMENTAL INFORMATION AS CARLISLE MAY REASONABLY REQUEST, WHICH CERTIFICATE
SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.


SECTION 2.15.  COMPUTATION OF INTEREST AND FEES.  INTEREST BASED ON THE PRIME
RATE HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS
IN A LEAP YEAR) AND PAID FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE
FIRST DAY BUT EXCLUDING THE LAST DAY).  ALL OTHER INTEREST AND FEES SHALL BE
COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND PAID FOR THE ACTUAL NUMBER OF
DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).


SECTION 2.16.  METHOD OF ELECTING INTEREST RATES.  (A) THE LOANS INCLUDED IN
EACH COMMITTED BORROWING SHALL BEAR INTEREST INITIALLY AT THE TYPE OF RATE
SPECIFIED BY CARLISLE IN THE APPLICABLE NOTICE OF COMMITTED BORROWING. 
THEREAFTER, CARLISLE MAY FROM TIME TO TIME ELECT TO CHANGE OR CONTINUE THE TYPE
OF INTEREST RATE BORNE BY EACH GROUP OF LOANS (SUBJECT TO SECTION 2.16(D) AND
THE PROVISIONS OF ARTICLE 8), AS FOLLOWS:

(I)            IF SUCH LOANS ARE BASE RATE LOANS, CARLISLE MAY ELECT TO CONVERT
SUCH LOANS TO CD LOANS AS OF ANY DOMESTIC BUSINESS DAY OR TO EURO–DOLLAR LOANS
AS OF ANY EURO–DOLLAR BUSINESS DAY; AND

(II)           IF SUCH LOANS ARE CD LOANS, CARLISLE MAY ELECT TO CONVERT SUCH
LOANS TO BASE RATE LOANS AS OF ANY DOMESTIC BUSINESS DAY, OR CONVERT SUCH LOANS
TO EURO–DOLLAR LOANS AS OF ANY EURO–DOLLAR BUSINESS DAY OR CONTINUE SUCH LOANS
AS CD LOANS, AS OF THE END OF ANY INTEREST PERIOD APPLICABLE THERETO, FOR AN
ADDITIONAL INTEREST PERIOD, SUBJECT TO SECTION 2.14 IF ANY SUCH CONVERSION IS
EFFECTIVE ON ANY DAY OTHER THAN THE LAST DAY OF AN INTEREST PERIOD APPLICABLE TO
SUCH LOANS; AND

(III)          IF SUCH LOANS ARE EURO–DOLLAR LOANS, CARLISLE MAY ELECT TO
CONVERT SUCH LOANS TO BASE RATE LOANS AS OF ANY DOMESTIC BUSINESS DAY, OR
CONVERT SUCH LOANS TO CD LOANS AS OF ANY EURO–DOLLAR BUSINESS DAY OR MAY ELECT
TO CONTINUE SUCH LOANS AS EURO–DOLLAR LOANS, AS OF THE END OF ANY INTEREST
PERIOD APPLICABLE THERETO, FOR AN ADDITIONAL INTEREST PERIOD, SUBJECT TO
SECTION 2.14 IF ANY SUCH CONVERSION IS EFFECTIVE ON ANY DAY OTHER THAN THE LAST
DAY OF AN INTEREST PERIOD APPLICABLE TO SUCH LOANS.

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent not later than 10:30 A.M. (New York
City time):  (A) in the case of conversion to or continuation of a Euro–Dollar
Loan, on the third Euro–Dollar Business Day before the conversion or
continuation selected in such notice is to be effective; (B) in the case of
conversion to or continuation of a CD Rate Loan, on the second Domestic Business
Day before such conversion or continuation is to be effective; and (C)  in the
case of conversion to a Base Rate Loan, on the Domestic Business Day of the
conversion.  A Notice of Interest Rate Election may, if it so specifies, apply
to only a portion of the aggregate principal amount of the relevant Group of
Loans; provided that (i) such portion is allocated ratably among the Loans
comprising such Group and (ii) the portion to which such Notice applies, and the
remaining portion to which it does not apply, are each at least $10,000,000
(unless such portion is comprised of Base Rate Loans).  If no such notice is
timely received before the end of an Interest Period for any Group of
Euro–Dollar Loans, the Co-Borrowers shall be deemed to have elected that such
Group of Loans be converted to Base Rate Loans at the end of such Interest
Period.


(B)           EACH NOTICE OF INTEREST RATE ELECTION SHALL SPECIFY:

(I)            THE GROUP OF LOANS (OR PORTION THEREOF) TO WHICH SUCH NOTICE
APPLIES;

25


--------------------------------------------------------------------------------


(II)           THE DATE ON WHICH THE CONVERSION OR CONTINUATION SELECTED IN SUCH
NOTICE IS TO BE EFFECTIVE, WHICH SHALL COMPLY WITH THE APPLICABLE CLAUSE OF
SECTION 2.16(A);

(III)          IF THE LOANS COMPRISING SUCH GROUP ARE TO BE CONVERTED, THE NEW
TYPE OF LOANS AND, IF THE LOANS RESULTING FROM SUCH CONVERSION ARE TO BE CD
LOANS OR EURO–DOLLAR LOANS, THE DURATION OF THE NEXT SUCCEEDING INTEREST PERIOD
APPLICABLE THERETO; AND

(IV)          IF SUCH LOANS ARE TO BE CONTINUED AS CD LOANS OR EURO–DOLLAR LOANS
FOR AN ADDITIONAL INTEREST PERIOD, THE DURATION OF SUCH ADDITIONAL INTEREST
PERIOD.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.


(C)           PROMPTLY AFTER RECEIVING A NOTICE OF INTEREST RATE ELECTION FROM
CARLISLE PURSUANT TO SECTION 2.15(A), THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH
BANK OF THE CONTENTS THEREOF AND SUCH NOTICE SHALL NOT THEREAFTER BE REVOCABLE
BY CARLISLE.


(D)           CARLISLE SHALL NOT BE ENTITLED TO ELECT TO CONVERT ANY COMMITTED
LOANS TO, OR CONTINUE ANY COMMITTED LOANS FOR AN ADDITIONAL INTEREST PERIOD AS,
CD LOANS OR EURO–DOLLAR LOANS IF (I) THE AGGREGATE PRINCIPAL AMOUNT OF ANY GROUP
OF CD LOANS OR EURO–DOLLAR LOANS CREATED OR CONTINUED AS A RESULT OF SUCH
ELECTION WOULD BE LESS THAN $10,000,000 OR (II) A DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING WHEN CARLISLE DELIVERS NOTICE OF SUCH ELECTION TO THE
ADMINISTRATIVE AGENT.


(E)           IF ANY COMMITTED LOAN IS CONVERTED TO A DIFFERENT TYPE OF LOAN,
THE CO-BORROWERS SHALL JOINTLY AND SEVERALLY PAY, ON THE DATE OF SUCH
CONVERSION, THE INTEREST ACCRUED TO SUCH DATE ON THE PRINCIPAL AMOUNT BEING
CONVERTED.


(F)            THIS SECTION SHALL NOT APPLY TO SWINGLINE LOANS.  SWINGLINE LOANS
SHALL ACCRUE INTEREST AS BASE RATE LOANS AND THE CO-BORROWERS MAY NOT AT ANY
TIME ELECT TO CHANGE THE TYPE OF INTEREST RATE BORNE BY THE SWINGLINE LOANS.


SECTION 2.17.  LETTERS OF CREDIT.  (A) GENERAL.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, CARLISLE MAY REQUEST THE ISSUANCE OF LETTERS OF
CREDIT FOR THE ACCOUNT OF ONE OR MORE OF THE CO-BORROWERS, IN A FORM REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND THE APPLICABLE ISSUING BANK, AT ANY
TIME AND FROM TIME TO TIME DURING THE REVOLVING CREDIT PERIOD.


(B)           NOTICE OF ISSUANCE, AMENDMENT, RENEWAL, EXTENSION; CERTAIN
CONDITIONS.  TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR THE AMENDMENT,
RENEWAL OR EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), CARLISLE SHALL HAND
DELIVER OR TELECOPY (OR TRANSMIT BY ELECTRONIC COMMUNICATION, IF ARRANGEMENTS
FOR DOING SO HAVE BEEN APPROVED BY THE APPLICABLE ISSUING BANK) TO THE
APPLICABLE ISSUING BANK AND THE ADMINISTRATIVE AGENT (REASONABLY IN ADVANCE OF
THE REQUESTED DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION) A NOTICE
REQUESTING THE ISSUANCE OF A LETTER OF CREDIT, OR IDENTIFYING THE LETTER OF
CREDIT TO BE AMENDED, RENEWED OR EXTENDED, AND SPECIFYING THE DATE OF ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION (WHICH SHALL BE A DOMESTIC BUSINESS DAY), THE
DATE ON WHICH SUCH LETTER OF CREDIT IS TO EXPIRE (WHICH SHALL COMPLY WITH
PARAGRAPH (C) OF THIS SECTION), THE AMOUNT OF SUCH LETTER OF CREDIT, THE NAME
AND ADDRESS OF THE BENEFICIARY THEREOF AND SUCH OTHER INFORMATION AS SHALL BE
NECESSARY TO PREPARE, AMEND, RENEW OR EXTEND SUCH LETTER OF CREDIT.  IF
REQUESTED BY THE APPLICABLE ISSUING BANK IN CONNECTION WITH ANY REQUEST FOR A
LETTER OF CREDIT, THE CO-BORROWERS ALSO SHALL SUBMIT A LETTER OF CREDIT
APPLICATION ON THE APPLICABLE ISSUING BANK’S STANDARD FORM (WITH SUCH CHANGES
THERETO AS MAY BE ACCEPTABLE TO THE APPLICABLE ISSUING BANK AND THE
CO-BORROWERS).  IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE TERMS AND
CONDITIONS OF THIS AGREEMENT AND THE TERMS AND CONDITIONS OF ANY FORM OF LETTER
OF CREDIT APPLICATION OR OTHER AGREEMENT SUBMITTED BY THE CO-BORROWERS TO, OR
ENTERED INTO BY THE CO-BORROWERS WITH, THE APPLICABLE

26


--------------------------------------------------------------------------------



ISSUING BANK RELATING TO ANY LETTER OF CREDIT, THE TERMS AND CONDITIONS OF THIS
AGREEMENT SHALL CONTROL.  A LETTER OF CREDIT SHALL BE ISSUED, AMENDED, RENEWED
OR EXTENDED ONLY IF (AND UPON ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF EACH
LETTER OF CREDIT THE CO-BORROWERS SHALL BE DEEMED TO REPRESENT AND WARRANT
THAT), AFTER GIVING EFFECT TO SUCH ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION
(I) THE LC EXPOSURE SHALL NOT EXCEED $50,000,000 AND (II) THE TOTAL REVOLVING
EXPOSURES SHALL NOT EXCEED THE TOTAL COMMITMENTS.


(C)           EXPIRATION DATE.  EACH LETTER OF CREDIT SHALL EXPIRE NO LATER THAN
THE DATE THAT IS FIVE DOMESTIC BUSINESS DAYS PRIOR TO THE TERMINATION DATE.


(D)           PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER OF CREDIT (OR AN
AMENDMENT TO A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF, OR WITH RESPECT
TO THE LETTERS OF CREDIT OUTSTANDING ON THE EFFECTIVE DATE, AS OF THE EFFECTIVE
DATE) AND WITHOUT ANY FURTHER ACTION ON THE PART OF ANY ISSUING BANK OR THE
BANKS, EACH ISSUING BANK HEREBY GRANTS TO EACH BANK, AND EACH BANK HEREBY
ACQUIRES FROM EACH ISSUING BANK, A PARTICIPATION IN SUCH LETTER OF CREDIT EQUAL
TO SUCH BANK’S APPLICABLE PERCENTAGE OF THE AGGREGATE AMOUNT AVAILABLE TO BE
DRAWN UNDER SUCH LETTER OF CREDIT.  IN CONSIDERATION AND IN FURTHERANCE OF THE
FOREGOING, EACH BANK HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF EACH ISSUING BANK, SUCH BANK’S
APPLICABLE PERCENTAGE OF EACH LC DISBURSEMENT MADE BY SUCH ISSUING BANK AND NOT
REIMBURSED BY THE CO-BORROWERS ON THE DATE DUE AS PROVIDED IN PARAGRAPH (E) OF
THIS SECTION, OR OF ANY REIMBURSEMENT PAYMENT REQUIRED TO BE REFUNDED TO EITHER
CO-BORROWER FOR ANY REASON.  EACH BANK ACKNOWLEDGES AND AGREES THAT ITS
OBLIGATION TO ACQUIRE PARTICIPATIONS PURSUANT TO THIS PARAGRAPH IN RESPECT OF
LETTERS OF CREDIT IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR
TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT
ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.


(E)           REIMBURSEMENT.  IF AN ISSUING BANK SHALL MAKE ANY LC DISBURSEMENT
IN RESPECT OF A LETTER OF CREDIT, THE CO-BORROWERS SHALL JOINTLY AND SEVERALLY
REIMBURSE SUCH LC DISBURSEMENT BY PAYING TO THE ADMINISTRATIVE AGENT AN AMOUNT
EQUAL TO SUCH LC DISBURSEMENT NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON
THE DATE THAT SUCH LC DISBURSEMENT IS MADE, IF CARLISLE SHALL HAVE RECEIVED
NOTICE OF SUCH LC DISBURSEMENT PRIOR TO 10:00 A.M., NEW YORK CITY TIME, ON SUCH
DATE, OR, IF SUCH NOTICE HAS NOT BEEN RECEIVED BY CARLISLE PRIOR TO SUCH TIME ON
SUCH DATE, THEN NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME ON THE DOMESTIC
BUSINESS DAY IMMEDIATELY FOLLOWING THE DAY THAT CARLISLE RECEIVES SUCH NOTICE;
PROVIDED THAT CARLISLE MAY, SUBJECT TO THE CONDITIONS TO BORROWING SET FORTH
HEREIN, REQUEST IN ACCORDANCE WITH SECTION 2.02 OR SECTION 2.05(B) THAT SUCH
PAYMENT BE FINANCED WITH A BASE RATE BORROWING (INCLUDING A SWINGLINE LOAN) IN
AN EQUIVALENT AMOUNT AND, TO THE EXTENT SO FINANCED, THE CO-BORROWERS’
OBLIGATION TO MAKE SUCH PAYMENT SHALL BE DISCHARGED AND REPLACED BY THE
RESULTING BASE RATE BORROWING.  IF THE CO-BORROWERS FAIL TO MAKE SUCH PAYMENT
WHEN DUE, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH BANK OF THE APPLICABLE
LC DISBURSEMENT, THE PAYMENT THEN DUE FROM THE CO-BORROWERS IN RESPECT THEREOF
AND SUCH BANK’S APPLICABLE PERCENTAGE THEREOF.  PROMPTLY FOLLOWING RECEIPT OF
SUCH NOTICE, EACH BANK SHALL PAY TO THE ADMINISTRATIVE AGENT ITS APPLICABLE
PERCENTAGE OF THE PAYMENT THEN DUE FROM THE CO-BORROWERS, IN THE SAME MANNER AS
PROVIDED IN SECTION 2.04 WITH RESPECT TO LOANS MADE BY SUCH BANK (AND
SECTION 2.04 SHALL APPLY, MUTATIS MUTANDIS, TO THE PAYMENT OBLIGATIONS OF THE
BANKS), AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE APPLICABLE
ISSUING BANK THE AMOUNTS SO RECEIVED BY IT FROM THE BANKS.  PROMPTLY FOLLOWING
RECEIPT BY THE ADMINISTRATIVE AGENT OF ANY PAYMENT FROM THE CO-BORROWERS
PURSUANT TO THIS PARAGRAPH, THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH
PAYMENT TO THE APPLICABLE ISSUING BANK OR, TO THE EXTENT THAT BANKS HAVE MADE
PAYMENTS PURSUANT TO THIS PARAGRAPH TO REIMBURSE THE APPLICABLE ISSUING BANK,
THEN TO SUCH BANKS AND THE APPLICABLE ISSUING BANK AS THEIR INTERESTS MAY
APPEAR.  ANY PAYMENT MADE BY A BANK PURSUANT TO THIS PARAGRAPH TO REIMBURSE AN
ISSUING BANK FOR ANY LC DISBURSEMENT (OTHER THAN THE FUNDING OF BASE RATE
BORROWING AS CONTEMPLATED ABOVE)

27


--------------------------------------------------------------------------------



SHALL NOT CONSTITUTE A LOAN AND SHALL NOT RELIEVE THE CO-BORROWERS OF THEIR
JOINT AND SEVERAL OBLIGATION TO REIMBURSE SUCH LC DISBURSEMENT.


(F)            OBLIGATIONS ABSOLUTE.  EACH CO-BORROWER’S OBLIGATION TO REIMBURSE
LC DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION SHALL, SUBJECT TO
THE FOLLOWING SENTENCE, BE JOINT, SEVERAL, ABSOLUTE, UNCONDITIONAL AND
IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT UNDER ANY AND ALL CIRCUMSTANCES WHATSOEVER AND IRRESPECTIVE OF
(I) ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF CREDIT OR THIS
AGREEMENT, OR ANY TERM OR PROVISION THEREIN, (II) ANY DRAFT OR OTHER DOCUMENT
PRESENTED UNDER A LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT OR INVALID
IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY
RESPECT, (III) PAYMENT BY AN ISSUING BANK UNDER A LETTER OF CREDIT AGAINST
PRESENTATION OF A DRAFT OR OTHER DOCUMENT THAT DOES NOT COMPLY WITH THE TERMS OF
SUCH LETTER OF CREDIT, OR (IV) ANY OTHER EVENT OR CIRCUMSTANCE WHATSOEVER,
WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT MIGHT, BUT FOR THE
PROVISIONS OF THIS SECTION, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF, OR
PROVIDE A RIGHT OF SETOFF AGAINST, A CO-BORROWER’S OBLIGATIONS HEREUNDER. 
NEITHER THE ADMINISTRATIVE AGENT, THE BANKS NOR ANY ISSUING BANK, NOR ANY OF
THEIR INDEMNITEES SHALL HAVE ANY LIABILITY OR RESPONSIBILITY BY REASON OF OR IN
CONNECTION WITH THE ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT OR ANY PAYMENT
OR FAILURE TO MAKE ANY PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF THE
CIRCUMSTANCES REFERRED TO IN THE PRECEDING SENTENCE), OR ANY ERROR, OMISSION,
INTERRUPTION, LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT, NOTICE OR
OTHER COMMUNICATION UNDER OR RELATING TO ANY LETTER OF CREDIT (INCLUDING ANY
DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER), ANY ERROR IN INTERPRETATION OF
TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM CAUSES BEYOND THE CONTROL OF AN
ISSUING BANK; PROVIDED THAT THE FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE AN
ISSUING BANK FROM LIABILITY TO A CO-BORROWER TO THE EXTENT OF ANY DAMAGES (BUT
EXCLUDING CONSEQUENTIAL DAMAGES, CLAIMS IN RESPECT OF WHICH ARE HEREBY WAIVED BY
EACH CO-BORROWER TO THE EXTENT PERMITTED BY APPLICABLE LAW) SUFFERED BY SUCH
CO-BORROWER THAT ARE CAUSED BY OR ATTRIBUTABLE TO AN ISSUING BANK’S FAILURE TO
EXERCISE CARE WHEN DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS PRESENTED
UNDER A LETTER OF CREDIT COMPLY WITH THE TERMS THEREOF.  THE PARTIES HERETO
EXPRESSLY AGREE THAT, IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
ON THE PART OF AN ISSUING BANK (AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION), EACH ISSUING BANK SHALL BE DEEMED TO HAVE EXERCISED CARE IN EACH
SUCH DETERMINATION.  IN FURTHERANCE OF THE FOREGOING AND WITHOUT LIMITING THE
GENERALITY THEREOF, THE PARTIES AGREE THAT, WITH RESPECT TO DOCUMENTS PRESENTED
WHICH APPEAR ON THEIR FACE TO BE IN SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A
LETTER OF CREDIT, AN ISSUING BANK MAY, IN ITS SOLE DISCRETION, EITHER ACCEPT AND
MAKE PAYMENT UPON SUCH DOCUMENTS WITHOUT RESPONSIBILITY FOR FURTHER
INVESTIGATION, UNLESS THE APPLICABLE ISSUING BANK HAS NOTICE OR INFORMATION TO
THE CONTRARY, OR REFUSE TO ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS IF SUCH
DOCUMENTS ARE NOT IN STRICT COMPLIANCE WITH THE TERMS OF SUCH LETTER OF CREDIT.


(G)           DISBURSEMENT PROCEDURES.  EACH ISSUING BANK SHALL, PROMPTLY
FOLLOWING ITS RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING TO REPRESENT A
DEMAND FOR PAYMENT UNDER EACH ONE OF ITS LETTERS OF CREDIT.  EACH ISSUING BANK
SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND CARLISLE OF A DEMAND FOR
PAYMENT UNDER A LETTER OF CREDIT IT HAS ISSUED AND WHETHER IT HAS MADE OR WILL
MAKE AN LC DISBURSEMENT THEREUNDER; PROVIDED THAT ANY FAILURE TO GIVE OR DELAY
IN GIVING SUCH NOTICE SHALL NOT RELIEVE THE CO-BORROWERS OF THEIR JOINT AND
SEVERAL OBLIGATION TO REIMBURSE THE APPLICABLE ISSUING BANK AND THE BANKS WITH
RESPECT TO ANY SUCH LC DISBURSEMENT.


(H)           INTERIM INTEREST.  IF AN ISSUING BANK SHALL MAKE ANY
LC DISBURSEMENT, THEN, UNLESS THE CO-BORROWERS SHALL REIMBURSE SUCH
LC DISBURSEMENT IN FULL ON THE DATE SUCH LC DISBURSEMENT IS MADE, THE UNPAID
AMOUNT THEREOF SHALL BEAR INTEREST, FOR EACH DAY FROM AND INCLUDING THE DATE
SUCH LC DISBURSEMENT IS MADE TO BUT EXCLUDING THE DATE THAT THE CO-BORROWERS
REIMBURSES SUCH LC DISBURSEMENT, AT THE RATE PER ANNUM THEN APPLICABLE TO BASE
RATE BORROWINGS; PROVIDED THAT, IF THE CO-BORROWERS FAIL TO REIMBURSE SUCH
LC DISBURSEMENT WHEN DUE PURSUANT TO PARAGRAPH (E) OF THIS SECTION, THEN THE
LAST SENTENCE OF SECTION 2.08(A) SHALL APPLY.  INTEREST ACCRUED PURSUANT TO THIS
PARAGRAPH

28


--------------------------------------------------------------------------------



SHALL BE FOR THE ACCOUNT OF THE APPLICABLE ISSUING BANK, EXCEPT THAT INTEREST
ACCRUED ON AND AFTER THE DATE OF PAYMENT BY ANY BANK PURSUANT TO PARAGRAPH (E)
OF THIS SECTION TO REIMBURSE THE APPLICABLE ISSUING BANK SHALL BE FOR THE
ACCOUNT OF SUCH BANK TO THE EXTENT OF SUCH PAYMENT.


(I)            REPLACEMENT OF AN ISSUING BANK.  ANY ISSUING BANK MAY BE REPLACED
AT ANY TIME BY WRITTEN AGREEMENT AMONG CARLISLE, THE ADMINISTRATIVE AGENT, THE
REPLACED ISSUING BANK AND THE SUCCESSOR ISSUING BANK.  THE ADMINISTRATIVE AGENT
SHALL NOTIFY THE BANKS OF ANY SUCH REPLACEMENT OF AN ISSUING BANK.  AT THE TIME
ANY SUCH REPLACEMENT SHALL BECOME EFFECTIVE, THE CO-BORROWERS SHALL JOINTLY AND
SEVERALLY PAY ALL UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE REPLACED ISSUING
BANK PURSUANT TO THIS SECTION 2.17 AND ARTICLE 8.  FROM AND AFTER THE EFFECTIVE
DATE OF ANY SUCH REPLACEMENT, (I) THE SUCCESSOR ISSUING BANK SHALL HAVE ALL THE
RIGHTS AND OBLIGATIONS OF THE REPLACED ISSUING BANK UNDER THIS AGREEMENT WITH
RESPECT TO LETTERS OF CREDIT TO BE ISSUED THEREAFTER AND (II) REFERENCES HEREIN
TO THE TERM “ISSUING BANK” SHALL BE DEEMED TO INCLUDE SUCH SUCCESSOR OR TO ANY
PREVIOUS ISSUING BANK, OR TO SUCH SUCCESSOR AND ALL PREVIOUS ISSUING BANKS, AS
THE CONTEXT SHALL REQUIRE.  AFTER THE REPLACEMENT OF AN ISSUING BANK HEREUNDER,
THE REPLACED ISSUING BANK SHALL REMAIN A PARTY HERETO AND SHALL CONTINUE TO HAVE
ALL THE RIGHTS AND OBLIGATIONS OF AN ISSUING BANK UNDER THIS AGREEMENT WITH
RESPECT TO LETTERS OF CREDIT ISSUED BY IT PRIOR TO SUCH REPLACEMENT.


(J)            CASH COLLATERALIZATION.  IF ANY EVENT OF DEFAULT SHALL OCCUR AND
BE CONTINUING, ON THE DOMESTIC BUSINESS DAY THAT CARLISLE RECEIVES NOTICE FROM
THE ADMINISTRATIVE AGENT OR THE REQUIRED BANKS (OR, IF THE MATURITY OF THE LOANS
HAS BEEN ACCELERATED, BANKS WITH LC EXPOSURE REPRESENTING GREATER THAN 51% OF
THE TOTAL LC EXPOSURE) DEMANDING THE DEPOSIT OF CASH COLLATERAL PURSUANT TO THIS
PARAGRAPH, THE CO-BORROWERS SHALL JOINTLY AND SEVERALLY DEPOSIT IN AN ACCOUNT
WITH THE ADMINISTRATIVE AGENT, IN THE NAME OF THE ADMINISTRATIVE AGENT AND FOR
THE BENEFIT OF THE BANKS, AN AMOUNT IN CASH EQUAL TO THE LC EXPOSURE AS OF SUCH
DATE PLUS ANY ACCRUED AND UNPAID INTEREST THEREON; PROVIDED THAT THE OBLIGATION
TO DEPOSIT SUCH CASH COLLATERAL SHALL BECOME EFFECTIVE IMMEDIATELY, AND SUCH
DEPOSIT SHALL BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT DEMAND OR OTHER NOTICE
OF ANY KIND, UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT WITH RESPECT TO EITHER
CO-BORROWER DESCRIBED IN CLAUSE (G) OR (H) OF ARTICLE 6.  EACH SUCH DEPOSIT
SHALL BE HELD BY THE ADMINISTRATIVE AGENT AS COLLATERAL FOR THE PAYMENT AND
PERFORMANCE OF THE OBLIGATIONS.  THE ADMINISTRATIVE AGENT SHALL HAVE EXCLUSIVE
DOMINION AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF WITHDRAWAL, OVER SUCH
ACCOUNT.  OTHER THAN ANY INTEREST EARNED ON THE INVESTMENT OF SUCH DEPOSITS,
WHICH INVESTMENTS SHALL BE MADE AT THE OPTION AND SOLE DISCRETION OF THE
ADMINISTRATIVE AGENT AND AT THE CO-BORROWERS’ RISK AND EXPENSE, SUCH DEPOSITS
SHALL NOT BEAR INTEREST.  INTEREST OR PROFITS, IF ANY, ON SUCH INVESTMENTS SHALL
ACCUMULATE IN SUCH ACCOUNT.  MONEYS IN SUCH ACCOUNT SHALL BE APPLIED BY THE
ADMINISTRATIVE AGENT TO REIMBURSE THE ISSUING BANKS FOR LC DISBURSEMENTS WHICH
HAVE NOT BEEN REIMBURSED AND, TO THE EXTENT NOT SO APPLIED, SHALL BE HELD FOR
THE SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS OF THE CO-BORROWERS FOR THE
LC EXPOSURE AT SUCH TIME OR, IF THE MATURITY OF THE LOANS HAS BEEN ACCELERATED
(BUT SUBJECT TO THE CONSENT OF THE REQUIRED BANKS), BE APPLIED TO SATISFY OTHER
OBLIGATIONS.  IF THE CO-BORROWERS ARE REQUIRED TO PROVIDE AN AMOUNT OF CASH
COLLATERAL HEREUNDER AS A RESULT OF THE OCCURRENCE OF AN EVENT OF DEFAULT, SUCH
AMOUNT (TO THE EXTENT NOT APPLIED AS AFORESAID) SHALL BE RETURNED TO CARLISLE
WITHIN THREE DOMESTIC BUSINESS DAYS AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED
OR WAIVED.


SECTION 2.18.  INCREASE OF COMMITMENTS.  BY WRITTEN NOTICE SENT TO THE
ADMINISTRATIVE AGENT (WHICH THE ADMINISTRATIVE AGENT SHALL PROMPTLY DISTRIBUTE
TO THE BANKS), CARLISLE MAY REQUEST FROM TIME TO TIME AN INCREASE OF THE
AGGREGATE AMOUNT OF THE COMMITMENTS BY AN AGGREGATE AMOUNT EQUAL TO ANY INTEGRAL
MULTIPLE OF $5,000,000 AND NOT LESS THAN $10,000,000; PROVIDED THAT (I) NO
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, (II) THE AGGREGATE AMOUNT OF THE
COMMITMENTS SHALL NOT HAVE BEEN REDUCED, NOR SHALL CARLISLE HAVE GIVEN NOTICE OF
ANY SUCH REDUCTION UNDER SECTION 2.10, (III) THE AGGREGATE AMOUNT OF THE
COMMITMENTS CAN NOT BE INCREASED PURSUANT TO THIS SECTION 2.18 MORE THAN THREE
(3) TIMES; AND (IV) THE COMMITMENTS MAY NOT BE INCREASED TO AN AGGREGATE AMOUNT
THAT EXCEEDS $500,000,000.  NO BANK

29


--------------------------------------------------------------------------------



SHALL HAVE ANY OBLIGATION TO INCREASE ITS COMMITMENT.  A BANK’S DECISION WHETHER
TO INCREASE ITS COMMITMENT UNDER THIS SECTION 2.18 IF IT IS REQUESTED TO DO SO
SHALL BE MADE IN SUCH BANK’S SOLE AND ABSOLUTE DISRECTION AND ANY FAILURE TO
RESPOND TO A REQUEST SHALL BE DEEMDED TO BE A DECSION BY SUCH BANK THAT IT WILL
NOT INCREASE ITS COMMITMENT.  IF ONE OR MORE OF THE BANKS IS NOT INCREASING ITS
COMMITMENT, THEN, WITH NOTICE TO THE ADMINISTRATIVE AGENT AND THE OTHER BANKS,
ANOTHER ONE OR MORE FINANCIAL INSTITUTIONS, EACH AS APPROVED BY THE CO-BORROWERS
AND THE ADMINISTRATIVE AGENT (A “NEW BANK”), MAY COMMIT TO PROVIDE AN AMOUNT
EQUAL TO THE AGGREGATE AMOUNT OF THE REQUESTED INCREASE THAT WILL NOT BE
PROVIDED BY THE EXISTING BANKS (THE “INCREASE AMOUNT”); PROVIDED, THAT THE
COMMITMENT OF EACH NEW BANK SHALL BE AT LEAST $5,000,000 AND THE MAXIMUM NUMBER
OF NEW BANKS SHALL BE THREE (3).  UPON RECEIPT OF NOTICE FROM THE ADMINISTRATIVE
AGENT TO THE BANKS AND CARLISLE THAT THE BANKS, OR SUFFICIENT BANKS AND NEW
BANKS, HAVE AGREED TO COMMIT TO AN AGGREGATE AMOUNT EQUAL TO THE INCREASE AMOUNT
(OR SUCH LESSER AMOUNT AS THE CO-BORROWERS SHALL AGREE, WHICH SHALL BE AT LEAST
$10,000,000 AND AN INTEGRAL MULTIPLE OF $5,000,000 IN EXCESS THEREOF), THEN:
PROVIDED THAT NO DEFAULT EXISTS AT SUCH TIME OR AFTER GIVING EFFECT TO THE
REQUESTED INCREASE, THE CO-BORROWERS, THE ADMINISTRATIVE AGENT AND THE BANKS
WILLING TO INCREASE THEIR RESPECTIVE COMMITMENTS AND THE NEW BANKS (IF ANY)
SHALL EXECUTE AND DELIVER AN INCREASED COMMITMENT SUPPLEMENT (HEREIN SO CALLED)
IN THE FORM ATTACHED AS EXHIBIT G HERETO.  IF ALL EXISTING BANKS SHALL NOT HAVE
PROVIDED THEIR PRO RATA PORTION OF THE REQUESTED INCREASE, ON THE EFFECTIVE DATE
OF THE INCREASED COMMITMENT SUPPLEMENT THE BANKS SHALL MAKE ADVANCES AMONG
THEMSELVES (WHICH MAY BE THROUGH THE ADMINISTRATIVE AGENT) SO THAT AFTER GIVING
EFFECT THERETO THE COMMITTED LOANS WILL BE HELD BY THE BANKS, PRO RATA IN
ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE PERCENTAGES HEREUNDER.  THE ADVANCES
MADE UNDER THIS SECTION BY EACH BANK WHOSE APPLICABLE PERCENTAGE IS NEW OR HAS
INCREASED UNDER THE INCREASED COMMITMENT SUPPLEMENT (AS COMPARED TO ITS
APPLICABLE PERCENTAGE PRIOR TO THE EFFECTIVENESS OF THE INCREASED COMMITMENT
SUPPLEMENT) SHALL BE DEEMED TO BE A PURCHASE OF A CORRESPONDING AMOUNT OF THE
COMMITTED LOANS OF THE BANK OR BANKS WHOSE APPLICABLE PERCENTAGE HAS DECREASED
(AS COMPARED TO ITS APPLICABLE PERCENTAGE PRIOR TO THE EFFECTIVENESS OF THE
INCREASED COMMITMENT SUPPLEMENT).  THE ADVANCES MADE UNDER THIS SECTION SHALL BE
BASE RATE BORROWINGS MADE UNDER EACH BANK’S COMMITMENT UNLESS ANOTHER TYPE OF
BORROWING IS SELECTED BY CARLISLE TO BE APPLICABLE THERETO.


SECTION 2.19.  CARLISLE AS AGENT FOR CMC.  CMC HEREBY IRREVOCABLY APPOINTS
CARLISLE AS ITS AGENT HEREUNDER FOR THE PURPOSES OF ACTING ON ITS BEHALF IN
CONNECTION WITH THIS AGREEMENT AS SPECIFIED HEREIN INCLUDING FOR THE PURPOSE OF
REQUESTING, CONVERTING AND CONTINUING BORROWINGS AND AUTHORIZES CARLISLE TO TAKE
SUCH ACTIONS ON ITS BEHALF AND TO EXERCISE SUCH POWERS ON ITS BEHALF AS ARE
DELEGATED TO CARLISLE BY THE TERMS HEREOF, TOGETHER WITH SUCH ACTIONS AND POWERS
AS ARE REASONABLY INCIDENTAL THERETO.


SECTION 2.20.  CO-BORROWERS’ ACKNOWLEDGMENT OF BENEFIT AND LIABILITY.  EACH
CO-BORROWER EXPRESSLY ACKNOWLEDGES THAT IT HAS BENEFITED AND WILL BENEFIT,
DIRECTLY AND INDIRECTLY, FROM EACH AND EVERY LOAN AND LETTER OF CREDIT, WHETHER
OR NOT SUCH CO-BORROWER IS OR WAS THE ACTUAL BORROWER IN RESPECT OF SUCH LOAN OR
ON WHOSE ACTUAL ACCOUNT SUCH LETTER OF CREDIT WAS ISSUED AND HEREBY ACKNOWLEDGES
AND UNDERTAKES, TOGETHER WITH THE OTHER CO-BORROWER, JOINT AND SEVERAL LIABILITY
FOR THE PUNCTUAL PAYMENT WHEN DUE, WHETHER AT STATED MATURITY, BY ACCELERATION
OR OTHERWISE, OF ALL OBLIGATIONS.  EACH CO-BORROWER HEREBY ACKNOWLEDGES THAT THE
LOAN DOCUMENTS TO WHICH THE CO-BORROWERS ARE A PARTY ARE EACH THE INDEPENDENT
AND SEVERAL OBLIGATION OF EACH CO-BORROWER AND MAY BE ENFORCED AGAINST EACH
CO-BORROWER SEPARATELY, WHETHER OR NOT ENFORCEMENT OF ANY RIGHT OR REMEDY
HEREUNDER HAS BEEN SOUGHT AGAINST THE OTHER CO-BORROWER.  EACH CO-BORROWER
FURTHER AGREES THAT ITS LIABILITY HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS
SHALL BE ABSOLUTE, UNCONDITIONAL, CONTINUING AND IRREVOCABLE.  EACH CO-BORROWER
EXPRESSLY WAIVES ANY REQUIREMENT THAT THE ADMINISTRATIVE AGENT OR ANY BANK
EXHAUST ANY RIGHT, POWER OR REMEDY AND PROCEEDS AGAINST THE OTHER CO-BORROWER
UNDER THIS AGREEMENT OR UNDER ANY OTHER LOAN DOCUMENT, OR AGAINST ANY OTHER
PERSON UNDER ANY GUARANTY OF, OR SECURITY FOR, ANY OF THE OBLIGATIONS.

30


--------------------------------------------------------------------------------



SECTION 2.21.  LIMITATION OF CMC LIABILITY.  ANYTHING CONTAINED IN THIS
AGREEMENT TO THE CONTRARY NOTWITHSTANDING, IF ANY FRAUDULENT TRANSFER LAW (AS
HEREINAFTER DEFINED) IS DETERMINED BY A COURT OF COMPETENT JURISDICTION TO BE
APPLICABLE TO THE OBLIGATIONS OF CMC UNDER THE LOAN DOCUMENTS, SUCH OBLIGATIONS
OF CMC SHALL BE LIMITED TO A MAXIMUM AGGREGATE AMOUNT EQUAL TO THE LARGEST
AMOUNT THAT WOULD NOT RENDER ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS SUBJECT TO
AVOIDANCE AS A FRAUDULENT TRANSFER OR CONVEYANCE UNDER SECTION 544 OF THE UNITED
STATES BANKRUPTCY CODE OR ANY APPLICABLE PROVISIONS OF COMPARABLE STATE LAW
(COLLECTIVELY, THE “FRAUDULENT TRANSFER LAWS”), IN EACH CASE AFTER GIVING EFFECT
TO ALL OTHER LIABILITIES OF CMC, CONTINGENT OR OTHERWISE, THAT ARE RELEVANT
UNDER THE FRAUDULENT TRANSFER LAWS (SPECIFICALLY EXCLUDING, HOWEVER, ANY
LIABILITIES OF CMC IN RESPECT OF INTERCOMPANY INDEBTEDNESS TO CARLISLE OR OTHER
AFFILIATES OF CARLISLE TO THE EXTENT THAT SUCH INDEBTEDNESS WOULD BE DISCHARGED
IN AN AMOUNT EQUAL TO THE AMOUNT PAID BY CMC UNDER THE LOAN DOCUMENTS) AND AFTER
GIVING EFFECT AS AN ASSET TO THE VALUE (AS DETERMINED UNDER THE APPLICABLE
PROVISIONS OF THE FRAUDULENT TRANSFER LAWS) OF ANY RIGHTS TO SUBROGATION,
REIMBURSEMENT, INDEMNIFICATION OR CONTRIBUTION OF CMC PURSUANT TO APPLICABLE LAW
OR PURSUANT TO THE TERMS OF ANY AGREEMENT (INCLUDING WITHOUT LIMITATION ANY SUCH
RIGHTS OF CONTRIBUTION UNDER SECTION 2.22).


SECTION 2.22.  CONTRIBUTION; SUBROGATION.  THE CO-BORROWERS DESIRE TO ALLOCATE
AMONG THEMSELVES, IN A FAIR AND EQUITABLE MANNER, THEIR OBLIGATIONS ARISING
UNDER THE LOAN DOCUMENTS.  ACCORDINGLY, IN THE EVENT ANY PAYMENT OR DISTRIBUTION
IS MADE BY A CO-BORROWER UNDER ANY LOAN DOCUMENT (A “FUNDING OBLIGOR”) THAT
EXCEEDS ITS FAIR SHARE (AS DEFINED BELOW), THAT FUNDING OBLIGOR SHALL BE
ENTITLED TO A CONTRIBUTION FROM THE OTHER CO-BORROWER IN THE AMOUNT OF SUCH
CO-BORROWER’S FAIR SHARE SHORTFALL (AS DEFINED BELOW), WITH THE RESULT THAT ALL
SUCH CONTRIBUTIONS WILL CAUSE EACH CO-BORROWER’S AGGREGATE PAYMENTS (AS DEFINED
BELOW) TO EQUAL ITS FAIR SHARE.  “FAIR SHARE” MEANS, WITH RESPECT TO A
CO-BORROWER AS OF ANY DATE OF DETERMINATION, AN AMOUNT EQUAL TO (I) THE RATIO OF
(X) THE ADJUSTED MAXIMUM AMOUNT (AS DEFINED BELOW) WITH RESPECT TO SUCH
CO-BORROWER TO (Y) THE AGGREGATE OF THE ADJUSTED MAXIMUM AMOUNTS WITH RESPECT TO
ALL CO-BORROWERS, MULTIPLIED BY (II) THE AGGREGATE AMOUNT PAID OR DISTRIBUTED ON
OR BEFORE SUCH DATE BY ALL FUNDING OBLIGORS UNDER THE LOAN DOCUMENTS IN RESPECT
OF THE OBLIGATIONS.  “FAIR SHARE SHORTFALL” MEANS, WITH RESPECT TO A CO-BORROWER
AS OF ANY DATE OF DETERMINATION, THE EXCESS, IF ANY, OF THE FAIR SHARE OF SUCH
CO-BORROWER OVER THE AGGREGATE PAYMENTS OF SUCH CO-BORROWER.  “ADJUSTED MAXIMUM
AMOUNT” MEANS, WITH RESPECT TO A CO-BORROWER AS OF ANY DATE OF DETERMINATION,
THE MAXIMUM AGGREGATE AMOUNT OF THE OBLIGATIONS OF SUCH CO-BORROWER UNDER THE
LOAN DOCUMENTS, IN EACH CASE DETERMINED IN ACCORDANCE WITH THE PROVISIONS HEREOF
AND THEREOF (INCLUDING THE PROVISIONS OF SECTION 2.21); PROVIDED THAT, SOLELY
FOR PURPOSES OF CALCULATING THE ADJUSTED MAXIMUM AMOUNT WITH RESPECT TO ANY
CO-BORROWER FOR PURPOSES OF THIS SECTION, THE ASSETS OR LIABILITIES ARISING BY
VIRTUE OF ANY RIGHTS TO OR OBLIGATIONS OF CONTRIBUTION HEREUNDER SHALL NOT BE
CONSIDERED AS ASSETS OR LIABILITIES OF SUCH CO-BORROWER.  “AGGREGATE PAYMENTS”
MEANS, WITH RESPECT TO A CO-BORROWER AS OF ANY DATE OF DETERMINATION, THE
AGGREGATE AMOUNT OF ALL PAYMENTS AND DISTRIBUTIONS MADE ON OR BEFORE SUCH DATE
BY SUCH CO-BORROWER IN RESPECT OF THE LOAN DOCUMENTS (INCLUDING, IN RESPECT OF
THIS SECTION OR ANY SIMILAR PROVISION CONTAINED IN ANY OTHER LOAN DOCUMENTS). 
THE AMOUNTS PAYABLE AS CONTRIBUTIONS HEREUNDER SHALL BE DETERMINED AS OF THE
DATE ON WHICH THE RELATED PAYMENT OR DISTRIBUTION IS MADE BY THE APPLICABLE
FUNDING OBLIGOR.  THE ALLOCATION AMONG CO-BORROWERS OF THEIR OBLIGATIONS AS SET
FORTH IN THIS SECTION SHALL NOT BE CONSTRUED IN ANY WAY TO LIMIT THE LIABILITY
OF ANY CO-BORROWER UNDER ANY LOAN DOCUMENT.  IN THE EVENT A PAYMENT IS MADE BY A
CO-BORROWER IN EXCESS OF ITS FAIR SHARE, THEN SUCH CO-BORROWER SHALL BE
SUBROGATED TO THE RIGHTS THEN HELD BY ADMINISTRATIVE AGENT WITH RESPECT TO THE
OBLIGATIONS TO THE EXTENT TO WHICH THE OBLIGATIONS WERE DISCHARGED BY SUCH
CO-BORROWER AND, IN ADDITION, UPON PAYMENT BY SUCH CO-BORROWER OF ANY SUMS TO
ADMINISTRATIVE AGENT HEREUNDER IN EXCESS OF ITS FAIR SHARE, ALL RIGHTS OF SUCH
CO-BORROWER AGAINST THE OTHER CO-BORROWER ARISING AS A RESULT THEREFROM BY WAY
OF RIGHT OR SUBROGATION, REIMBURSEMENT, OR OTHERWISE SHALL IN ALL RESPECTS BE
SUBORDINATE AND JUNIOR IN RIGHT OF PAYMENT TO THE PRIOR INDEFEASIBLE PAYMENT IN
FULL OF THE OBLIGATIONS.

31


--------------------------------------------------------------------------------



SECTION 2.23.  JOINT AND SEVERAL OBLIGATIONS ABSOLUTE.  IF ACCELERATION OF THE
TIME FOR PAYMENT OF ANY AMOUNT PAYABLE BY A CO-BORROWER UNDER THE OBLIGATIONS IS
STAYED UPON THE INSOLVENCY, BANKRUPTCY, OR REORGANIZATION OF THE OTHER
CO-BORROWER, ALL SUCH AMOUNTS OTHERWISE SUBJECT TO ACCELERATION SHALL
NONETHELESS BE PAYABLE BY THE OTHER CO-BORROWER HEREUNDER FORTHWITH ON DEMAND BY
ADMINISTRATIVE AGENT.  EACH CO-BORROWER HEREBY AGREES THAT ITS JOINT AND SEVERAL
LIABILITY FOR THE OBLIGATIONS OF THE OTHER CO-BORROWER (THE “OTHER OBLIGATIONS”)
SHALL NOT BE RELEASED, DISCHARGED, DIMINISHED, IMPAIRED, REDUCED, OR AFFECTED
FOR ANY REASON OR BY THE OCCURRENCE OF ANY EVENT, INCLUDING, WITHOUT LIMITATION,
ONE OR MORE OF THE FOLLOWING EVENTS, WHETHER OR NOT WITH NOTICE TO OR THE
CONSENT OF ANY CO-BORROWER:  (A) THE TAKING OR ACCEPTING OF COLLATERAL AS
SECURITY FOR ANY OR ALL OF THE OTHER OBLIGATIONS OR THE RELEASE, SURRENDER,
EXCHANGE, OR SUBORDINATION OF ANY COLLATERAL NOW OR HEREAFTER SECURING ANY OR
ALL OF THE OTHER OBLIGATIONS; (B) ANY PARTIAL RELEASE OF THE LIABILITY OF ANY
CO-BORROWER HEREUNDER, OR THE FULL OR PARTIAL RELEASE OF ANY CO-BORROWER FROM
LIABILITY FOR ANY OR ALL OF THE OTHER OBLIGATIONS; (C) ANY DISABILITY OF ANY
OTHER CO-BORROWER, OR THE DISSOLUTION, INSOLVENCY, OR BANKRUPTCY OF THE OTHER
CO-BORROWER OR ANY OTHER PARTY AT ANY TIME LIABLE FOR THE PAYMENT OF ANY OR ALL
OF THE OTHER OBLIGATIONS; (D) ANY RENEWAL, EXTENSION, MODIFICATION, WAIVER,
AMENDMENT, OR REARRANGEMENT OF ANY OR ALL OF THE OTHER OBLIGATIONS OR ANY
INSTRUMENT, DOCUMENT, OR AGREEMENT EVIDENCING, SECURING, OR OTHERWISE RELATING
TO ANY OR ALL OF THE OTHER OBLIGATIONS; (E) ANY ADJUSTMENT, INDULGENCE,
FORBEARANCE, WAIVER, OR COMPROMISE THAT MAY BE GRANTED OR GIVEN BY
ADMINISTRATIVE AGENT OR ANY BANK TO ANY OTHER OBLIGOR OR ANY OTHER PARTY EVER
LIABLE FOR ANY OR ALL OF THE OTHER OBLIGATIONS; (F) ANY NEGLECT, DELAY,
OMISSION, FAILURE, OR REFUSAL OF ADMINISTRATIVE AGENT OR ANY BANK TO TAKE OR
PROSECUTE ANY ACTION FOR THE COLLECTION OF ANY OF THE OTHER OBLIGATIONS OR TO
FORECLOSE OR TAKE OR PROSECUTE ANY ACTION IN CONNECTION WITH ANY INSTRUMENT,
DOCUMENT, OR AGREEMENT EVIDENCING, SECURING, OR OTHERWISE RELATING TO ANY OR ALL
OF THE OTHER OBLIGATIONS; (G) THE UNENFORCEABILITY OR INVALIDITY OF ANY OR ALL
OF THE OTHER OBLIGATIONS OR OF ANY INSTRUMENT, DOCUMENT, OR AGREEMENT
EVIDENCING, SECURING, OR OTHERWISE RELATING TO ANY OR ALL OF THE OTHER
OBLIGATIONS; (H) ANY PAYMENT BY THE OTHER CO-BORROWER OR ANY OTHER PARTY TO
ADMINISTRATIVE AGENT OR ANY BANK IS HELD TO CONSTITUTE A PREFERENCE UNDER
APPLICABLE BANKRUPTCY OR INSOLVENCY LAW OR IF FOR ANY OTHER REASON
ADMINISTRATIVE AGENT OR ANY BANK IS REQUIRED TO REFUND ANY PAYMENT OR PAY THE
AMOUNT THEREOF TO SOMEONE ELSE; (I) THE SETTLEMENT OR COMPROMISE OF ANY OF THE
OTHER OBLIGATIONS; (J) THE NON–PERFECTION OF ANY SECURITY INTEREST OR LIEN
SECURING ANY OR ALL OF THE OTHER OBLIGATIONS; (K) ANY IMPAIRMENT OF ANY
COLLATERAL SECURING ANY OR ALL OF THE OTHER OBLIGATIONS; (L) THE FAILURE OF
ADMINISTRATIVE AGENT OR ANY BANK TO SELL ANY COLLATERAL SECURING ANY OR ALL OF
THE OTHER OBLIGATIONS IN A COMMERCIALLY REASONABLE MANNER OR AS OTHERWISE
REQUIRED BY LAW; (M) ANY CHANGE IN THE CORPORATE EXISTENCE, STRUCTURE, OR
OWNERSHIP OF THE OTHER CO-BORROWER; OR (N) ANY OTHER CIRCUMSTANCE WHICH MIGHT
OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR DISCHARGE OF, EITHER CO-BORROWER
(OTHER THAN PAYMENT OF THE OTHER OBLIGATIONS).


SECTION 2.24.  SUBORDINATION.  EACH CO-BORROWER HEREBY AGREES THAT THE
SUBORDINATED INDEBTEDNESS (AS DEFINED BELOW) SHALL BE SUBORDINATE AND JUNIOR IN
RIGHT OF PAYMENT TO THE PRIOR PAYMENT IN FULL IN CASH OF THE OBLIGATIONS.  THE
SUBORDINATED INDEBTEDNESS SHALL NOT BE PAYABLE, AND NO PAYMENT OF PRINCIPAL,
INTEREST OR OTHER AMOUNTS ON ACCOUNT THEREOF, AND NO PROPERTY OR GUARANTEE OF
ANY NATURE TO SECURE OR PAY THE SUBORDINATED INDEBTEDNESS SHALL BE MADE OR
GIVEN, DIRECTLY OR INDIRECTLY BY OR ON BEHALF OF ANY SUBORDINATION PARTY
(HEREAFTER DEFINED) OR RECEIVED, ACCEPTED, RETAINED OR APPLIED BY EITHER
CO-BORROWER UNLESS AND UNTIL THE OBLIGATIONS HAVE BEEN FULLY PAID IN CASH;
EXCEPT THAT WHEN NO EVENT OF DEFAULT EXISTS, A CO-BORROWER SHALL HAVE THE RIGHT
TO RECEIVE PAYMENTS ON THE SUBORDINATED INDEBTEDNESS MADE IN THE ORDINARY COURSE
OF BUSINESS.  WHEN AN EVENT OF DEFAULT EXISTS, NO PAYMENTS OF PRINCIPAL OR
INTEREST MAY BE MADE OR GIVEN, DIRECTLY OR INDIRECTLY, BY OR ON BEHALF OF ANY
SUBORDINATION PARTY OR RECEIVED, ACCEPTED, RETAINED OR APPLIED BY ANY
CO-BORROWER UNLESS AND UNTIL THE OBLIGATIONS HAVE BEEN FULLY PAID IN CASH.  IF
ANY SUMS SHALL BE PAID TO A CO-BORROWER BY ANY SUBORDINATION PARTY OR ANY OTHER
PERSON ON ACCOUNT OF THE SUBORDINATED INDEBTEDNESS WHEN SUCH PAYMENT IS NOT
PERMITTED HEREUNDER, SUCH SUMS SHALL BE HELD IN TRUST BY SUCH CO-BORROWER FOR
THE BENEFIT OF ADMINISTRATIVE AGENT AND THE BANKS AND SHALL FORTHWITH BE PAID TO
ADMINISTRATIVE AGENT WITHOUT AFFECTING THE LIABILITY OF EITHER CO-BORROWER UNDER
THIS AGREEMENT AND MAY BE APPLIED BY ADMINISTRATIVE AGENT AGAINST THE
OBLIGATIONS IN ACCORDANCE

32


--------------------------------------------------------------------------------



WITH THIS AGREEMENT.  FOR PURPOSES OF THIS AGREEMENT AND WITH RESPECT TO A
CO-BORROWER, THE TERM “SUBORDINATED INDEBTEDNESS” MEANS ALL INDEBTEDNESS,
LIABILITIES, AND OBLIGATIONS OF THE OTHER CO-BORROWER (HEREIN A “SUBORDINATION
PARTY”) TO SUCH CO-BORROWER, WHETHER SUCH INDEBTEDNESS, LIABILITIES, AND
OBLIGATIONS NOW EXIST OR ARE HEREAFTER INCURRED OR ARISE, OR ARE DIRECT,
INDIRECT, CONTINGENT, PRIMARY, SECONDARY, SEVERAL, JOINT AND SEVERAL, OR
OTHERWISE, AND IRRESPECTIVE OF WHETHER SUCH INDEBTEDNESS, LIABILITIES, OR
OBLIGATIONS ARE EVIDENCED BY A NOTE, CONTRACT, OPEN ACCOUNT, OR OTHERWISE, AND
IRRESPECTIVE OF THE PERSON OR PERSONS IN WHOSE FAVOR SUCH INDEBTEDNESS,
OBLIGATIONS, OR LIABILITIES MAY, AT THEIR INCEPTION, HAVE BEEN, OR MAY HEREAFTER
BE CREATED, OR THE MANNER IN WHICH THEY HAVE BEEN OR MAY HEREAFTER BE ACQUIRED
BY SUCH CO-BORROWER.  EACH CO-BORROWER AGREES THAT ANY AND ALL LIENS (INCLUDING
ANY JUDGMENT LIENS), UPON ANY SUBORDINATION PARTY’S ASSETS SECURING PAYMENT OF
ANY SUBORDINATED INDEBTEDNESS SHALL BE AND REMAIN INFERIOR AND SUBORDINATE TO
ANY AND ALL LIENS UPON ANY SUBORDINATION PARTY’S ASSETS SECURING PAYMENT OF THE
OBLIGATIONS OR ANY PART THEREOF, REGARDLESS OF WHETHER SUCH LIENS IN FAVOR OF A
CO-BORROWER, ADMINISTRATIVE AGENT OR ANY BANK PRESENTLY EXIST OR ARE HEREAFTER
CREATED OR ATTACHED.  WITHOUT THE PRIOR WRITTEN CONSENT OF ADMINISTRATIVE AGENT,
NO CO-BORROWER SHALL (I) FILE SUIT AGAINST ANY SUBORDINATION PARTY OR EXERCISE
OR ENFORCE ANY OTHER CREDITOR’S RIGHT IT MAY HAVE AGAINST ANY SUBORDINATION
PARTY, OR (II) FORECLOSE, REPOSSESS, SEQUESTER, OR OTHERWISE TAKE STEPS OR
INSTITUTE ANY ACTION OR PROCEEDINGS (JUDICIAL OR OTHERWISE, INCLUDING WITHOUT
LIMITATION THE COMMENCEMENT OF, OR JOINDER IN, ANY LIQUIDATION, BANKRUPTCY,
REARRANGEMENT, DEBTOR’S RELIEF OR INSOLVENCY PROCEEDING) TO ENFORCE ANY
OBLIGATIONS OF ANY SUBORDINATION PARTY TO SUCH CO-BORROWER OR ANY LIENS HELD BY
SUCH CO-BORROWER ON ASSETS OF ANY SUBORDINATION PARTY.  IN THE EVENT OF ANY
RECEIVERSHIP, BANKRUPTCY, REORGANIZATION, REARRANGEMENT, DEBTOR’S RELIEF, OR
OTHER INSOLVENCY PROCEEDING INVOLVING ANY SUBORDINATION PARTY AS DEBTOR,
ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO PROVE AND VOTE ANY CLAIM UNDER THE
SUBORDINATED INDEBTEDNESS AND TO RECEIVE DIRECTLY FROM THE RECEIVER, TRUSTEE OR
OTHER COURT CUSTODIAN ALL DIVIDENDS, DISTRIBUTIONS, AND PAYMENTS MADE IN RESPECT
OF THE SUBORDINATED INDEBTEDNESS UNTIL THE OBLIGATIONS HAVE BEEN PAID IN FULL IN
CASH.  ADMINISTRATIVE AGENT MAY APPLY ANY SUCH DIVIDENDS, DISTRIBUTIONS, AND
OTHER PAYMENTS AGAINST THE OBLIGATIONS IN ACCORDANCE WITH THIS AGREEMENT.


ARTICLE 3


CONDITIONS


SECTION 3.01.  CLOSING.  THE EFFECTIVENESS OF THIS AGREEMENT TO AMEND AND
RESTATE THE PRIOR AGREEMENT IS SUBJECT TO THE CONDITION PRECEDENT THAT THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EACH OF THE FOLLOWING, EACH DATED THE
EFFECTIVE DATE UNLESS OTHERWISE INDICATED OR NOT APPLICABLE:


(A)           A COUNTERPART OF THIS AGREEMENT SIGNED ON BEHALF OF EACH PARTY
HERETO OR WRITTEN EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH MAY
INCLUDE TELECOPY TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS AGREEMENT) THAT
SUCH PARTY HAS SIGNED A COUNTERPART OF THIS AGREEMENT;


(B)           AN OPINION OF STEVEN J. FORD, ESQ., VICE PRESIDENT, SECRETARY AND
GENERAL COUNSEL OF CARLISLE, SUBSTANTIALLY IN THE FORM OF EXHIBIT E HERETO AND
COVERING SUCH ADDITIONAL MATTERS RELATING TO THE TRANSACTIONS CONTEMPLATED
HEREBY AS THE REQUIRED BANKS MAY REASONABLY REQUEST;


(C)           ALL FEES AND OTHER AMOUNTS DUE AND PAYABLE ON OR PRIOR TO THE
EFFECTIVE DATE, INCLUDING, WITHOUT LIMITATION, THE UPFRONT FEES CARLISLE AND THE
ADMINISTRATIVE AGENT HAVE AGREED TO PAY TO EACH BANK, ALL UNPAID INTEREST AND
FEES ACCRUED UNDER THE PRIOR AGREEMENT THROUGH THE EFFECTIVE DATE AND ANY
AMOUNTS DUE UNDER SECTION 2.14 OF THE PRIOR AGREEMENT AS A RESULT OF THE
TERMINATION OF THE INTEREST PERIODS THEREUNDER; AND


(D)           ALL DOCUMENTS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST
RELATING TO THE EXISTENCE OF THE CO-BORROWERS, THE CORPORATE AUTHORITY FOR AND
THE VALIDITY OF THE LOAN DOCUMENTS AND ANY OTHER MATTERS RELEVANT HERETO, ALL IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT.

33


--------------------------------------------------------------------------------


The Administrative Agent shall promptly notify Carlisle and the Banks of the
Effective Date, and such notice shall be conclusive and binding on all parties
hereto; provided that unless the Administrative Agent notifies Carlisle and the
Banks to the contrary, the Effective Date shall be the date of this Agreement.


SECTION 3.02.  BORROWINGS.  THE OBLIGATION OF EACH BANK TO MAKE A LOAN ON THE
OCCASION OF ANY BORROWING, AND ANY AGREEMENT OF AN ISSUING BANK TO CONSIDER
ISSUING, AMENDING, RENEWING OR EXTENDING ANY LETTER OF CREDIT, IS SUBJECT TO THE
SATISFACTION OF THE FOLLOWING CONDITIONS:


(A)           THE FACT THAT THE EFFECTIVE DATE SHALL HAVE OCCURRED ON OR PRIOR
TO JULY 31, 2007;


(B)           RECEIPT BY THE ADMINISTRATIVE AGENT OF A NOTICE OF BORROWING AS
REQUIRED BY SECTION 2.02 OR SECTION 2.03, AS THE CASE MAY BE, IF A LOAN IS
REQUESTED OR IF AN ISSUANCE, AMENDMENT, RENEWAL OR EXTENTION OF A LETTER OF
CREDIT IS REQUESTED, RECEIPT BY THE ADMINISTRATIVE AGENT AND THE APPLICABLE
ISSUING BANK OF A REQUEST THEREFOR UNDER THE TERMS OF SECTION 2.17(B) OR IF A
SWINGLINE LOAN IS REQUESTED, RECEIPT BY THE ADMINISTRATIVE AGENT AND SWINGLINE
BANK OF A REQUEST THEREFOR UNDER THE TERMS OF SECTION 2.05(B);


(C)           THE FACT THAT, IMMEDIATELY AFTER SUCH BORROWING OR THE ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT, THE AGGREGATE
REVOLVING EXPOSURE WILL NOT EXCEED THE AGGREGATE AMOUNT OF THE COMMITMENTS;


(D)           THE FACT THAT, IMMEDIATELY BEFORE AND AFTER SUCH BORROWING OR THE
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT, NO DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, AND


(E)           THE FACT THAT THE REPRESENTATIONS AND WARRANTIES OF CARLISLE
CONTAINED IN THIS AGREEMENT SHALL BE TRUE IN ALL MATERIAL RESPECTS ON AND AS OF
THE DATE OF SUCH BORROWING OR THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION OF SUCH LETTER OF CREDIT.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit hereunder shall be deemed to be a representation and warranty by Carlisle
on the date of such Borrowing or the date of such issuance, amendment, renewal
or extension, as applicable, as to the facts specified in clauses (c), (d) and
(e) of this Section.


SECTION 3.03.  EFFECTIVE DATE ADVANCES AND ADJUSTMENTS.  ON THE EFFECTIVE DATE,
THE AGGREGATE AMOUNT OF THE REVOLVING COMMITMENTS UNDER THE PRIOR AGREEMENT IS
CHANGED HEREUNDER BUT NOT ALL BANKS ARE PARTICIPATING IN THE COMMITMENTS BASED
ON THEIR PRO RATA PERCENTAGES ESTABLISHED UNDER THE PRIOR AGREEMENT.  AS A
RESULT, ANY COMMITTED LOANS OUTSTANDING UNDER THE PRIOR AGREEMENT WHICH ARE
CONTINUED HEREUNDER WILL NOT BE HELD PRO RATA BY THE BANKS IN ACCORDANCE WITH
THEIR APPLICABLE PERCENTAGES DETERMINED HEREUNDER.  TO REMEDY THE FOREGOING, ON
THE EFFECTIVE DATE, UPON FULFILLMENT OF THE CONDITIONS IN SECTION 3.01 AND IF
THERE ARE ANY COMMITTED LOANS OUTSTANDING UNDER THE PRIOR AGREEMENT, THE BANKS
SHALL MAKE ADVANCES AMONG THEMSELVES (WHICH MAY BE THROUGH THE ADMINISTRATIVE
AGENT) SO THAT AFTER GIVING EFFECT THERETO THE COMMITTED LOANS WILL BE HELD BY
THE BANKS, PRO RATA IN ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE PERCENTAGES
HEREUNDER.  THE ADVANCES MADE ON THE EFFECTIVE DATE UNDER THIS SECTION BY EACH
BANK WHOSE APPLICABLE PERCENTAGE IS NEW OR HAS INCREASED UNDER THIS AGREEMENT
(AS COMPARED TO ITS APPLICABLE PERCENTAGE UNDER THE PRIOR AGREEMENT) SHALL BE
DEEMED TO BE A PURCHASE OF A CORRESPONDING AMOUNT OF THE LOANS OF THE BANK OR
BANKS WHOSE APPLICABLE PERCENTAGE HAS DECREASED (AS COMPARED TO ITS APPLICABLE
PERCENTAGE UNDER THE PRIOR AGREEMENT).  THE ADVANCES MADE UNDER THIS SECTION
SHALL BE BASE RATE BORROWINGS MADE UNDER EACH BANK’S COMMITMENT UNLESS ANOTHER
TYPE OF BORROWING IS SELECTED BY CARLISLE TO BE APPLICABLE THERETO.

34


--------------------------------------------------------------------------------



ARTICLE 4
REPRESENTATIONS AND WARRANTIES

Carlisle represents and warrants that:


SECTION 4.01.  CORPORATE EXISTENCE AND POWER.  EACH CO-BORROWER IS A CORPORATION
DULY INCORPORATED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS INCORPORATION, AND HAS ALL CORPORATE POWERS AND ALL MATERIAL
GOVERNMENTAL LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS REQUIRED TO CARRY
ON ITS BUSINESS AS NOW CONDUCTED.


SECTION 4.02.  CORPORATE AND GOVERNMENTAL AUTHORIZATION; NO CONTRAVENTION.  THE
EXECUTION, DELIVERY AND PERFORMANCE BY EACH CO-BORROWER OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ARE WITHIN THE CORPORATE POWERS OF EACH CO-BORROWER,
HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION, REQUIRE NO ACTION
BY OR IN RESPECT OF, OR FILING WITH, ANY GOVERNMENTAL BODY, AGENCY OR OFFICIAL
AND DO NOT CONTRAVENE, OR CONSTITUTE A DEFAULT UNDER, ANY PROVISION OF
APPLICABLE LAW OR REGULATION OR OF THE CERTIFICATE OF INCORPORATION OR BY–LAWS
OF EITHER CO-BORROWER OR OF ANY AGREEMENT, JUDGMENT, INJUNCTION, ORDER, DECREE
OR OTHER INSTRUMENT BINDING UPON CARLISLE OR ANY OF ITS MATERIAL SUBSIDIARIES OR
RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN ON ANY ASSET OF CARLISLE OR ANY
OF ITS MATERIAL SUBSIDIARIES.


SECTION 4.03.  BINDING EFFECT.  THIS AGREEMENT CONSTITUTES A VALID AND BINDING
AGREEMENT OF EACH CO-BORROWER AND EACH NOTE, WHEN EXECUTED AND DELIVERED IN
ACCORDANCE WITH THIS AGREEMENT, WILL CONSTITUTE A VALID AND BINDING OBLIGATION
OF EACH CO-BORROWER, IN EACH CASE ENFORCEABLE IN ACCORDANCE WITH ITS TERMS,
EXCEPT AS THE SAME MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY.


SECTION 4.04.  FINANCIAL INFORMATION.  (A) THE CONSOLIDATED BALANCE SHEET OF
CARLISLE AND ITS CONSOLIDATED SUBSIDIARIES AS OF DECEMBER 3L, 2006 AND THE
RELATED CONSOLIDATED STATEMENTS OF CASH FLOW, EARNINGS AND SHAREHOLDERS’ EQUITY
FOR THE FISCAL YEAR THEN ENDED, SET FORTH IN CARLISLE’S 2006 FORM 10–K, A COPY
OF WHICH HAS BEEN DELIVERED TO EACH OF THE BANKS, FAIRLY PRESENT, IN CONFORMITY
WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, THE CONSOLIDATED FINANCIAL
POSITION OF CARLISLE AND ITS CONSOLIDATED SUBSIDIARIES AS OF SUCH DATE AND THEIR
CONSOLIDATED RESULTS OF OPERATIONS AND CASH FLOWS FOR SUCH FISCAL YEAR.


(B)         FROM DECEMBER 31, 2006 TO THE DATE OF THIS AGREEMENT, THERE HAS BEEN
NO MATERIAL ADVERSE CHANGE IN THE BUSINESS, FINANCIAL POSITION, RESULTS OF
OPERATIONS OR PROSPECTS OF CARLISLE AND ITS CONSOLIDATED SUBSIDIARIES,
CONSIDERED AS A WHOLE.


SECTION 4.05.  LITIGATION.  THERE IS NO ACTION, SUIT OR PROCEEDING PENDING
AGAINST, OR TO THE KNOWLEDGE OF CARLISLE THREATENED AGAINST OR AFFECTING,
CARLISLE OR ANY OF ITS SUBSIDIARIES BEFORE ANY COURT OR ARBITRATOR OR ANY
GOVERNMENTAL BODY, AGENCY OR OFFICIAL IN WHICH THERE IS A REASONABLE POSSIBILITY
OF AN ADVERSE DECISION WHICH COULD MATERIALLY ADVERSELY AFFECT THE BUSINESS,
CONSOLIDATED FINANCIAL POSITION OR CONSOLIDATED RESULTS OF OPERATIONS OF
CARLISLE AND ITS CONSOLIDATED SUBSIDIARIES, CONSIDERED AS A WHOLE, OR WHICH IN
ANY MANNER DRAWS INTO QUESTION THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT
OR THE NOTES.


SECTION 4.06.  COMPLIANCE WITH ERISA.  EACH MEMBER OF THE ERISA GROUP HAS
FULFILLED ITS OBLIGATIONS UNDER THE MINIMUM FUNDING STANDARDS OF ERISA AND THE
INTERNAL REVENUE CODE WITH RESPECT TO EACH PLAN AND IS IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH THE PRESENTLY APPLICABLE PROVISIONS OF ERISA AND THE
INTERNAL REVENUE CODE WITH RESPECT TO EACH PLAN.  NO MEMBER OF THE ERISA GROUP
HAS (I) SOUGHT A WAIVER OF THE MINIMUM FUNDING STANDARD UNDER SECTION 412 OF THE
INTERNAL REVENUE CODE IN RESPECT OF ANY PLAN, (II) FAILED TO MAKE ANY
CONTRIBUTION OR PAYMENT TO ANY PLAN OR MULTIEMPLOYER PLAN OR IN RESPECT OF ANY
BENEFIT ARRANGEMENT, OR MADE ANY AMENDMENT TO ANY PLAN OR BENEFIT ARRANGEMENT,
WHICH HAS RESULTED OR COULD RESULT IN THE IMPOSITION OF A LIEN OR THE POSTING OF
A BOND OR OTHER SECURITY

35


--------------------------------------------------------------------------------



UNDER ERISA OR THE INTERNAL REVENUE CODE OR (III) INCURRED ANY LIABILITY UNDER
TITLE IV OF ERISA OTHER THAN A LIABILITY TO THE PBGC FOR PREMIUMS UNDER
SECTION 4007 OF ERISA.


SECTION 4.07.  ENVIRONMENTAL MATTERS.  IN THE ORDINARY COURSE OF ITS BUSINESS,
CARLISLE CONDUCTS AN ONGOING REVIEW OF THE EFFECT OF ENVIRONMENTAL LAWS ON THE
BUSINESS, OPERATIONS AND PROPERTIES OF CARLISLE AND ITS SUBSIDIARIES, IN THE
COURSE OF WHICH IT IDENTIFIES AND EVALUATES ASSOCIATED LIABILITIES AND COSTS
(INCLUDING, WITHOUT LIMITATION, ANY CAPITAL OR OPERATING EXPENDITURES REQUIRED
FOR CLEAN–UP OR CLOSURE OF PROPERTIES PRESENTLY OR PREVIOUSLY OWNED, ANY CAPITAL
OR OPERATING EXPENDITURES REQUIRED TO ACHIEVE OR MAINTAIN COMPLIANCE WITH
ENVIRONMENTAL PROTECTION STANDARDS IMPOSED BY LAW OR AS A CONDITION OF ANY
LICENSE, PERMIT OR CONTRACT, ANY RELATED CONSTRAINTS ON OPERATING ACTIVITIES,
INCLUDING ANY PERIODIC OR PERMANENT SHUTDOWN OF ANY FACILITY OR REDUCTION IN THE
LEVEL OF OR CHANGE IN THE NATURE OF OPERATIONS CONDUCTED THEREAT, ANY COSTS OR
LIABILITIES IN CONNECTION WITH OFF SITE DISPOSAL OF WASTES OR HAZARDOUS
SUBSTANCES, AND ANY ACTUAL OR POTENTIAL LIABILITIES TO THIRD PARTIES, INCLUDING
EMPLOYEES, AND ANY RELATED COSTS AND EXPENSES).  ON THE BASIS OF THIS REVIEW,
CARLISLE HAS REASONABLY CONCLUDED THAT SUCH ASSOCIATED LIABILITIES AND COSTS,
INCLUDING THE COSTS OF COMPLIANCE WITH ENVIRONMENTAL LAWS, ARE UNLIKELY TO HAVE
A MATERIAL ADVERSE EFFECT ON THE BUSINESS, FINANCIAL CONDITION, RESULTS OF
OPERATIONS OR PROSPECTS OF CARLISLE AND ITS CONSOLIDATED SUBSIDIARIES,
CONSIDERED AS A WHOLE.


SECTION 4.08.  TAXES.  CARLISLE AND ITS SUBSIDIARIES HAVE FILED ALL UNITED
STATES FEDERAL INCOME TAX RETURNS AND ALL OTHER MATERIAL TAX RETURNS WHICH ARE
REQUIRED TO BE FILED BY THEM AND HAVE PAID ALL TAXES DUE PURSUANT TO SUCH
RETURNS OR PURSUANT TO ANY ASSESSMENT RECEIVED BY CARLISLE OR ANY SUBSIDIARY
EXCEPT SUCH TAXES AND CHARGES AS MAY BE CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS.  THE CHARGES, ACCRUALS AND RESERVES ON THE BOOKS OF CARLISLE AND
ITS SUBSIDIARIES IN RESPECT OF TAXES OR OTHER GOVERNMENTAL CHARGES ARE, IN THE
OPINION OF CARLISLE, ADEQUATE.


SECTION 4.09.  SUBSIDIARIES.  EACH OF CARLISLE’S CORPORATE SUBSIDIARIES IS A
CORPORATION DULY INCORPORATED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF ITS JURISDICTION OF INCORPORATION, AND HAS ALL CORPORATE POWERS AND ALL
MATERIAL GOVERNMENTAL LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS REQUIRED
TO CARRY ON ITS BUSINESS AS NOW CONDUCTED EXCEPT WHERE FAILURE TO HAVE SUCH
POWERS, LICENSES, AUTHORIZATIONS, CONSENTS OR APPROVALS COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  MATERIAL SUBSIDIARIES IN EXISTENCE
AS OF THE EFFECTIVE DATE ARE LISTED ON SCHEDULE 4.09 HERETO.


SECTION 4.10.  NO REGULATORY RESTRICTIONS ON BORROWING.  NEITHER CO-BORROWERS IS
AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF
1940, AS AMENDED OR OTHERWISE SUBJECT TO ANY REGULATORY SCHEME WHICH RESTRICTS
ITS ABILITY TO INCUR DEBT.


SECTION 4.11.  FULL DISCLOSURE.  ALL INFORMATION HERETOFORE FURNISHED BY
CARLISLE TO THE ADMINISTRATIVE AGENT OR BANK FOR PURPOSES OF OR IN CONNECTION
WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY IS, AND ALL SUCH
INFORMATION HEREAFTER FURNISHED BY CARLISLE TO THE ADMINISTRATIVE AGENT OR BANK
WILL BE, TRUE AND ACCURATE IN ALL MATERIAL RESPECTS ON THE DATE AS OF WHICH SUCH
INFORMATION IS STATED OR CERTIFIED.  CARLISLE HAS DISCLOSED TO THE BANKS IN
WRITING ANY AND ALL FACTS WHICH, IN THE REASONABLE JUDGMENT OF CARLISLE,
MATERIALLY AND ADVERSELY AFFECT OR MAY AFFECT (TO THE EXTENT CARLISLE CAN NOW
REASONABLY FORESEE), THE BUSINESS, OPERATIONS OR FINANCIAL CONDITION OF CARLISLE
AND ITS CONSOLIDATED SUBSIDIARIES, TAKEN AS A WHOLE, OR THE ABILITY OF THE
CO-BORROWERS TO PERFORM THEIR RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT.


ARTICLE 5
COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have

36


--------------------------------------------------------------------------------


expired or terminated and all LC Disbursements shall have been reimbursed,
Carlisle covenants and agrees with the Banks that:


SECTION 5.01.  INFORMATION.  CARLISLE WILL FURNISH TO EACH OF THE BANKS:


(A)           AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 90 DAYS AFTER THE END
OF EACH FISCAL YEAR OF CARLISLE, A CONSOLIDATED BALANCE SHEET OF CARLISLE AND
ITS CONSOLIDATED SUBSIDIARIES AS OF THE END OF SUCH FISCAL YEAR AND THE RELATED
CONSOLIDATED STATEMENTS OF CASH FLOWS, EARNINGS AND SHAREHOLDERS’ EQUITY FOR
SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR
THE PREVIOUS FISCAL YEAR, ALL REPORTED ON IN A MANNER ACCEPTABLE TO THE
SECURITIES AND EXCHANGE COMMISSION BY INDEPENDENT PUBLIC ACCOUNTANTS OF
NATIONALLY RECOGNIZED STANDING;


(B)           AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 45 DAYS AFTER THE END
OF EACH OF THE FIRST THREE QUARTERS OF EACH FISCAL YEAR OF CARLISLE, A
CONSOLIDATED BALANCE SHEET OF CARLISLE AND ITS CONSOLIDATED SUBSIDIARIES AS OF
THE END OF SUCH QUARTER AND THE RELATED CONSOLIDATED STATEMENTS OF CASH FLOWS,
EARNINGS AND SHAREHOLDERS’ EQUITY FOR SUCH QUARTER AND FOR THE PORTION OF
CARLISLE’S FISCAL YEAR ENDED AT THE END OF SUCH QUARTER, SETTING FORTH IN THE
CASE OF SUCH STATEMENTS OF CASH FLOWS, EARNINGS AND SHAREHOLDERS’ EQUITY, IN
COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING QUARTER AND THE CORRESPONDING
PORTION OF CARLISLE’S PREVIOUS FISCAL YEAR, ALL CERTIFIED (SUBJECT TO NORMAL
YEAR–END ADJUSTMENTS) AS TO FAIRNESS OF PRESENTATION, GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES AND CONSISTENCY BY THE CHIEF FINANCIAL OFFICER OR THE
CHIEF ACCOUNTING OFFICER OF CARLISLE;


(C)           SIMULTANEOUSLY WITH THE DELIVERY OF EACH SET OF FINANCIAL
STATEMENTS REFERRED TO IN CLAUSES (A) AND (B) ABOVE, A CERTIFICATE OF THE CHIEF
FINANCIAL OFFICER OR THE CHIEF ACCOUNTING OFFICER OF CARLISLE (I) SETTING FORTH
IN REASONABLE DETAIL THE CALCULATIONS REQUIRED TO ESTABLISH WHETHER CARLISLE WAS
IN COMPLIANCE WITH THE REQUIREMENTS OF SECTIONS 5.09 TO 5.12, INCLUSIVE, ON THE
DATE OF SUCH FINANCIAL STATEMENTS AND (II) STATING WHETHER ANY DEFAULT EXISTS ON
THE DATE OF SUCH CERTIFICATE AND, IF ANY DEFAULT THEN EXISTS, SETTING FORTH THE
DETAILS THEREOF AND THE ACTION WHICH CARLISLE IS TAKING OR PROPOSES TO TAKE WITH
RESPECT THERETO;


(D)           SIMULTANEOUSLY WITH THE DELIVERY OF EACH SET OF FINANCIAL
STATEMENTS REFERRED TO IN CLAUSE (A) ABOVE, A STATEMENT OF THE FIRM OF
INDEPENDENT PUBLIC ACCOUNTANTS WHICH REPORTED ON SUCH STATEMENTS (I) WHETHER
ANYTHING HAS COME TO THEIR ATTENTION TO CAUSE THEM TO BELIEVE THAT ANY DEFAULT
EXISTED ON THE DATE OF SUCH STATEMENTS AND (II) CONFIRMING THE CALCULATIONS SET
FORTH IN THE OFFICER’S CERTIFICATE DELIVERED SIMULTANEOUSLY THEREWITH PURSUANT
TO CLAUSE (C) ABOVE;


(E)           WITHIN FIVE DAYS AFTER ANY OFFICER OF CARLISLE OBTAINS ACTUAL
KNOWLEDGE OF ANY DEFAULT, IF SUCH DEFAULT IS THEN CONTINUING, A CERTIFICATE OF
THE CHIEF FINANCIAL OFFICER OR THE CHIEF ACCOUNTING OFFICER OF CARLISLE SETTING
FORTH THE DETAILS THEREOF AND THE ACTION WHICH CARLISLE IS TAKING OR PROPOSES TO
TAKE WITH RESPECT THERETO;


(F)            PROMPTLY UPON THE MAILING THEREOF TO THE SHAREHOLDERS OF CARLISLE
GENERALLY, COPIES OF ALL FINANCIAL STATEMENTS, REPORTS AND PROXY STATEMENTS SO
MAILED;


(G)           PROMPTLY UPON THE FILING THEREOF, COPIES OF ALL REGISTRATION
STATEMENTS (OTHER THAN THE EXHIBITS THERETO AND ANY REGISTRATION STATEMENTS ON
FORM S–8 OR ITS EQUIVALENT) AND REPORTS ON FORMS 10–K, 10–Q AND 8–K (OR THEIR
EQUIVALENTS) WHICH CARLISLE SHALL HAVE FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION;


(H)           IF AND WHEN ANY MEMBER OF THE ERISA GROUP (I) GIVES OR IS REQUIRED
TO GIVE NOTICE TO THE PBGC OF ANY “REPORTABLE EVENT’’ (AS DEFINED IN
SECTION 4043 OF ERISA) WITH RESPECT TO ANY PLAN WHICH MIGHT CONSTITUTE GROUNDS
FOR A TERMINATION OF SUCH PLAN UNDER TITLE IV OF ERISA, OR KNOWS

37


--------------------------------------------------------------------------------



THAT THE PLAN ADMINISTRATOR OF ANY PLAN HAS GIVEN OR IS REQUIRED TO GIVE NOTICE
OF ANY SUCH REPORTABLE EVENT, A COPY OF THE NOTICE OF SUCH REPORTABLE EVENT
GIVEN OR REQUIRED TO BE GIVEN TO THE PBGC; (II) RECEIVES NOTICE OF COMPLETE OR
PARTIAL WITHDRAWAL LIABILITY UNDER TITLE IV OF ERISA OR NOTICE THAT ANY
MULTIEMPLOYER PLAN IS IN REORGANIZATION, IS INSOLVENT OR HAS BEEN TERMINATED, A
COPY OF SUCH NOTICE; (III) RECEIVES NOTICE FROM THE PBGC UNDER TITLE IV OF ERISA
OF AN INTENT TO TERMINATE, IMPOSE LIABILITY (OTHER THAN FOR PREMIUMS UNDER
SECTION 4007 OF ERISA) IN RESPECT OF, OR APPOINT A TRUSTEE TO ADMINISTER ANY
PLAN, A COPY OF SUCH NOTICE; (IV) APPLIES FOR A WAIVER OF THE MINIMUM FUNDING
STANDARD UNDER SECTION 412 OF THE INTERNAL REVENUE CODE, A COPY OF SUCH
APPLICATION; (V) GIVES NOTICE OF INTENT TO TERMINATE ANY PLAN UNDER
SECTION 4041(C) OF ERISA, A COPY OF SUCH NOTICE AND OTHER INFORMATION FILED WITH
THE PBGC; (VI) GIVES NOTICE OF WITHDRAWAL FROM ANY PLAN PURSUANT TO SECTION 4063
OF ERISA, A COPY OF SUCH NOTICE, OR (VII) FAILS TO MAKE ANY PAYMENT OR
CONTRIBUTION TO ANY PLAN OR MULTIEMPLOYER PLAN OR IN RESPECT OF ANY BENEFIT
ARRANGEMENT OR MAKES ANY AMENDMENT TO ANY PLAN OR BENEFIT ARRANGEMENT WHICH HAS
RESULTED OR COULD RESULT IN THE IMPOSITION OF A LIEN OR THE POSTING OF A BOND OR
OTHER SECURITY, A CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OR THE CHIEF
ACCOUNTING OFFICER OF CARLISLE SETTING FORTH DETAILS AS TO SUCH OCCURRENCE AND
ACTION, IF ANY, WHICH CARLISLE OR APPLICABLE MEMBER OF THE ERISA GROUP IS
REQUIRED OR PROPOSES TO TAKE; AND


(I)           FROM TIME TO TIME SUCH ADDITIONAL INFORMATION REGARDING THE
FINANCIAL POSITION OR BUSINESS OF CARLISLE AND ITS SUBSIDIARIES AS THE
ADMINISTRATIVE AGENT, AT THE REQUEST OF ANY BANK, MAY REASONABLY REQUEST.


SECTION 5.02.  PAYMENT OF OBLIGATIONS.  CARLISLE WILL PAY AND DISCHARGE, AND
WILL CAUSE EACH SUBSIDIARY TO PAY AND DISCHARGE, AT OR BEFORE MATURITY, ALL
THEIR RESPECTIVE MATERIAL OBLIGATIONS AND LIABILITIES (INCLUDING, WITHOUT
LIMITATION, TAX LIABILITIES AND CLAIMS OF MATERIALMEN, WAREHOUSEMEN AND THE LIKE
WHICH IF UNPAID MIGHT BY LAW GIVE RISE TO A LIEN), EXCEPT WHERE THE SAME MAY BE
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, AND WILL MAINTAIN, AND WILL
CAUSE EACH SUBSIDIARY TO MAINTAIN, IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES, APPROPRIATE RESERVES FOR THE ACCRUAL OF ANY OF THE SAME.


SECTION 5.03.  MAINTENANCE OF PROPERTY; INSURANCE.  (A) CARLISLE WILL KEEP, AND
WILL CAUSE EACH SUBSIDIARY TO KEEP, ALL PROPERTY USEFUL AND NECESSARY IN ITS
BUSINESS IN GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED;
PROVIDED THAT NOTHING IN THIS SECTION SHALL PREVENT CARLISLE OR ANY SUBSIDIARY
FROM DISPOSING OF ANY OF ITS ASSETS IN THE ORDINARY COURSE OF BUSINESS.


(B)         CARLISLE WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, MAINTAIN
(EITHER IN THE NAME OF CARLISLE OR IN SUCH SUBSIDIARY’S OWN NAME) WITH
FINANCIALLY SOUND AND RESPONSIBLE INSURANCE COMPANIES, INSURANCE ON ALL THEIR
RESPECTIVE PROPERTIES IN AT LEAST SUCH AMOUNTS, AGAINST AT LEAST SUCH RISKS AND
WITH SUCH RISK RETENTION AS ARE USUALLY MAINTAINED, INSURED AGAINST OR RETAINED,
AS THE CASE MAY BE, IN THE SAME GENERAL AREA BY COMPANIES OF ESTABLISHED REPUTE
ENGAGED IN THE SAME OR A SIMILAR BUSINESS; AND WILL FURNISH TO THE BANKS, UPON
REQUEST FROM THE ADMINISTRATIVE AGENT, INFORMATION PRESENTED IN REASONABLE
DETAIL AS TO THE INSURANCE SO CARRIED.


SECTION 5.04.  CONDUCT OF BUSINESS AND MAINTENANCE OF EXISTENCE.  CARLISLE WILL
PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT, AND WILL CAUSE EACH
SUBSIDIARY TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT THEIR RESPECTIVE
CORPORATE EXISTENCE AND THEIR RESPECTIVE RIGHTS, PRIVILEGES AND FRANCHISES
NECESSARY OR DESIRABLE IN THE NORMAL CONDUCT OF BUSINESS; PROVIDED THAT NOTHING
IN THIS SECTION SHALL PROHIBIT (I) THE MERGER OF A SUBSIDIARY INTO CARLISLE OR
THE MERGER OR CONSOLIDATION OF A SUBSIDIARY WITH OR INTO ANOTHER PERSON IF THE
CORPORATION SURVIVING SUCH CONSOLIDATION OR MERGER IS A SUBSIDIARY AND IF, IN
EACH CASE, AFTER GIVING EFFECT THERETO, NO DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING OR (II) THE TERMINATION OF THE CORPORATE EXISTENCE OF ANY SUBSIDIARY
IF CARLISLE IN GOOD FAITH DETERMINES THAT SUCH TERMINATION IS IN THE BEST
INTEREST OF CARLISLE.

38


--------------------------------------------------------------------------------



SECTION 5.05.  COMPLIANCE WITH LAWS.  CARLISLE WILL COMPLY, AND CAUSE EACH
SUBSIDIARY TO COMPLY, IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAWS,
ORDINANCES, RULES, REGULATIONS, AND REQUIREMENTS OF GOVERNMENTAL AUTHORITIES
(INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL LAWS AND ERISA AND THE RULES AND
REGULATIONS THEREUNDER) EXCEPT (X) WHERE THE NECESSITY OF COMPLIANCE THEREWITH
IS CONTESTED IN GOOD FAITH BY, APPROPRIATE PROCEEDINGS OR (Y) WHERE THE FAILURE
TO COMPLY COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


SECTION 5.06.  INSPECTION OF PROPERTY, BOOKS AND RECORDS.  CARLISLE WILL KEEP,
AND WILL CAUSE EACH SUBSIDIARY TO KEEP, PROPER BOOKS OF RECORD AND ACCOUNT IN
WHICH FULL, TRUE AND CORRECT ENTRIES SHALL BE MADE OF ALL DEALINGS AND
TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES; AND WILL PERMIT, AND
WILL CAUSE EACH SUBSIDIARY TO PERMIT, REPRESENTATIVES OF ANY BANK AT SUCH BANK’S
EXPENSE TO VISIT AND INSPECT ANY OF THEIR RESPECTIVE PROPERTIES, TO EXAMINE AND
MAKE ABSTRACTS FROM ANY OF THEIR RESPECTIVE BOOKS AND RECORDS AND TO DISCUSS
THEIR RESPECTIVE AFFAIRS, FINANCES AND ACCOUNTS WITH THEIR RESPECTIVE OFFICERS,
EMPLOYEES AND INDEPENDENT PUBLIC ACCOUNTANTS, ALL AT SUCH REASONABLE TIMES AND
AS OFTEN AS MAY REASONABLY BE DESIRED.


SECTION 5.07.  MERGERS AND SALES OF ASSETS.  CARLISLE WILL NOT (A) CONSOLIDATE
OR MERGE WITH OR INTO ANY OTHER PERSON OR (B) SELL, LEASE OR OTHERWISE TRANSFER,
DIRECTLY OR INDIRECTLY, IN ANY ONE TRANSACTION OR IN ANY SERIES OF RELATED
TRANSACTIONS, IN EACH CASE OUTSIDE THE ORDINARY COURSE OF BUSINESS, MORE THAN
15% OF CONSOLIDATED ASSETS TO ANY OTHER PERSON OR PERSONS; PROVIDED THAT
(I) CARLISLE MAY MERGE WITH ANOTHER PERSON IF (X) CARLISLE IS THE CORPORATION
SURVIVING SUCH MERGER AND (Y) AFTER GIVING EFFECT TO SUCH MERGER, NO DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING;  AND (II) CARLISLE MAY SELL ACCOUNTS
RECEIVABLE AND OTHER RIGHTS TO PAYMENT IN PERMITTED SECURITIZATION TRANSACTIONS
AND THE ASSETS SOLD PURSUANT THERETO SHALL NOT BE INCLUDED AS ASSET DISPOSED OF
IN THE DETERMINING COMPLIANCE WITH THE 15% LIMITATION SET FORTH ABOVE.


SECTION 5.08.  USE OF PROCEEDS.  THE PROCEEDS OF THE LOANS MADE UNDER THIS
AGREEMENT WILL BE USED BY THE CO-BORROWERS FOR GENERAL CORPORATE PURPOSES
INCLUDING, WITHOUT LIMITATION, TO FINANCE ITS WORKING CAPITAL NEEDS, TO
REFINANCE INDEBTEDNESS (INCLUDING, WITHOUT LIMITATION, THE REFINANCING OF
OBLIGATIONS OUTSTANDING IN CONNECTION WITH INDUSTRIAL REVENUE BOND FINANCINGS)
AND TO FINANCE ACQUISITIONS.  NONE OF SUCH PROCEEDS WILL BE USED, DIRECTLY OR
INDIRECTLY, FOR THE PURPOSE, WHETHER IMMEDIATE, INCIDENTAL OR ULTIMATE, OF
BUYING OR CARRYING ANY “MARGIN STOCK” WITHIN THE MEANING OF REGULATION U.


SECTION 5.09.  NEGATIVE PLEDGE.  NEITHER CARLISLE NOR ANY SUBSIDIARY WILL
CREATE, ASSUME OR SUFFER TO EXIST ANY LIEN ON ANY ASSET (INCLUDING SUBSIDIARY
STOCK) NOW OWNED OR HEREAFTER ACQUIRED BY IT, EXCEPT:


(A)          LIENS EXISTING ON THE DATE OF THIS AGREEMENT SECURING DEBT
OUTSTANDING ON THE DATE OF THIS AGREEMENT IN AN AGGREGATE PRINCIPAL OR FACE
AMOUNT NOT EXCEEDING $40,000,000;


(B)         ANY LIEN EXISTING ON ANY ASSET OF ANY PERSON AT THE TIME SUCH PERSON
BECOMES A SUBSIDIARY AND NOT CREATED IN CONTEMPLATION OF SUCH EVENT;


(C)          ANY LIEN ON ANY ASSET SECURING DEBT INCURRED OR ASSUMED FOR THE
PURPOSE OF FINANCING ALL OR ANY PART OF THE COST OF ACQUIRING SUCH ASSET,
PROVIDED THAT SUCH LIEN ATTACHES TO SUCH ASSET CONCURRENTLY WITH OR WITHIN SIX
MONTHS AFTER THE ACQUISITION THEREOF;


(D)         ANY LIEN ON ANY ASSET OF ANY PERSON EXISTING AT THE TIME SUCH PERSON
IS MERGED OR CONSOLIDATED WITH OR INTO CARLISLE OR A SUBSIDIARY AND NOT CREATED
IN CONTEMPLATION OF SUCH EVENT;

39


--------------------------------------------------------------------------------



(E)          ANY LIEN EXISTING ON ANY ASSET PRIOR TO THE ACQUISITION THEREOF BY
CARLISLE OR A SUBSIDIARY AND NOT CREATED IN CONTEMPLATION OF SUCH ACQUISITION;


(F)          ANY LIEN ARISING OUT OF THE REFINANCING, EXTENSION, RENEWAL OR
REFUNDING OF ANY DEBT SECURED BY ANY LIEN PERMITTED BY ANY OF THE FOREGOING
CLAUSES OF THIS SECTION, PROVIDED THAT SUCH DEBT IS NOT INCREASED AND IS NOT
SECURED BY ANY ADDITIONAL ASSETS;


(G)         LIENS ARISING IN THE ORDINARY COURSE OF ITS BUSINESS WHICH (I) DO
NOT SECURE DEBT OR DERIVATIVES OBLIGATIONS, (II) DO NOT SECURE ANY OBLIGATION IN
AN AMOUNT EXCEEDING 10% OF CONSOLIDATED TANGIBLE NET WORTH AND (III) DO NOT IN
THE AGGREGATE MATERIALLY DETRACT FROM THE VALUE OF ITS ASSETS OR MATERIALLY
IMPAIR THE USE THEREOF IN THE OPERATION OF ITS BUSINESS;


(H)         LIENS ON ACCOUNTS RECEIVABLE, OTHER RIGHTS TO PAYMENT, THE PROCEEDS
THEREOF AND THE ACCOUNTS IN WHICH SUCH PROCEEDS ARE DEPOSITED ARISING IN
CONNECTION WITH PERMITTED SECURITIZATION TRANSACTIONS; AND


(I)           LIENS NOT OTHERWISE PERMITTED BY THE FOREGOING CLAUSES OF THIS
SECTION SECURING DEBT OR DERIVATIVES OBLIGATIONS IN AN AGGREGATE PRINCIPAL OR
FACE AMOUNT AT ANY DATE NOT TO EXCEED 10% OF CONSOLIDATED TANGIBLE NET WORTH.


SECTION 5.10.  SUBSIDIARY DEBT LIMITATION.  TOTAL DEBT OF CONSOLIDATED
SUBSIDIARIES (EXCLUDING (I) DEBT OF A SUBSIDIARY TO CARLISLE OR TO A
WHOLLY–OWNED SUBSIDIARY AND (II) DEBT ARISING IN CONNECTION WITH PERMITTED
SECURITIZATION TRANSACTIONS) WILL AT NO TIME EXCEED 15% OF CONSOLIDATED NET
WORTH.


SECTION 5.11.  LEVERAGE RATIO.  THE LEVERAGE RATIO WILL AT NO TIME EXCEED 3.50
TO 1.00.

The “Leverage Ratio” at any date is the ratio of Consolidated Finance
Liabilities at such date to Consolidated EBITDA for the period of four
consecutive fiscal quarters most recently ended on or prior to such date.

For this purpose:

“Consolidated Finance Liabilities” means, at any date, the sum of
(i) Consolidated Debt (but excluding therefrom, to the extent included, up to
but not exceeding $100,000,000 of the amounts outstanding (i.e., advanced as the
purchase price and not repaid from collections) under all Permitted
Securitization Transactions); plus (ii) to the extent not otherwise reflected in
Consolidated Debt, the aggregate amount in excess of $100,000,000 outstanding
(i.e., advanced as the purchase price and not repaid from collections) under all
Permitted Securitization Transactions; minus (iii), as long as no Loans are
outstanding hereunder on such date, the aggregate book value of all cash and
cash equivalent investments then held by Carlisle and its Consolidated
Subsidiaries in excess of $15,000,000, all determined on a consolidated basis as
of such date.

“Consolidated EBITDA” means, for any period, (i) Consolidated Net Income for
such period plus (ii) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of: (A) Consolidated Interest
Expense, income tax expense and depreciation and amortization expense; plus
(B) losses arising in connection with the sales of accounts receivable and other
rights to payment in Permitted Securitization Transactions.  In the event of any
acquisition or disposition during such period of assets having a book value (on
the books of Carlisle) exceeding $10,000,000, Consolidated EBITDA shall be
determined on a pro forma basis as if such transaction had occurred on the first
day of such period.

40


--------------------------------------------------------------------------------


“Consolidated Interest Expense” means, for any period all interest on Debt of
Carlisle and its Consolidated Subsidiaries paid or payable in cash during such
period; including or in addition: (i) the interest portion of payment under
capital lease obligations, (ii) all fees with respect to such Debt during such
period, and (iii) that portion of the losses arising in connection with the
sales of accounts receivable and other rights to payment in Permitted
Securitization Transactions that can be demonstrated in a manner acceptable to
the Administrative Agent to be representative of the interest expense that would
have been paid if such transaction were accounted for as a financing, in each
case determined in accordance with generally accepted accounting principles.

SECTION 5.12.  Minimum Consolidated Net Worth.  Consolidated Net Worth will at
no time be less than an amount equal to the sum of (i) $500,000,000 plus (ii) an
amount equal to 50% of Consolidated Net Income for each fiscal quarter of
Carlisle ending after June 30, 2007 but on or prior to the date of
determination, in each case, for which Consolidated Net Income is positive (but
with no deduction on account of negative Consolidated Net Income for any fiscal
quarter of Carlisle).

SECTION 5.13.  Transactions with Affiliates.  Carlisle will not, and will not
permit any Subsidiary to, directly or indirectly, pay any funds to or for the
account of, make any investment (whether by acquisition of stock or
indebtedness, by loan, advance, transfer of property, guarantee or other
agreement to pay, purchase or service, directly or indirectly, any Debt, or
otherwise) in, lease, sell, transfer or otherwise dispose of any assets,
tangible or intangible, to, or participate in, or effect, any transaction with,
any Affiliate except on an arms–length basis on terms at least as favorable to
Carlisle or such Subsidiary than could have been obtained from a third party who
was not an Affiliate; provided that the foregoing provisions of this Section
shall not prohibit any such Person from declaring or paying any lawful dividend
or other payment ratably in respect of all of its capital stock of the relevant
class so long as, after giving effect thereto, no Default shall have occurred
and be continuing.

ARTICLE 6
DEFAULTS

SECTION 6.01.  Events of Default.  If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:

(a)          Either Co-Borrower shall fail to pay (i) any principal of any Loan
or any reimbursement obligation in respect of any LC Disbursement when and as
the same shall become due and payable, or (ii) within three Domestic Business
Days after the due date thereof, any interest, any fees or any other amount
payable hereunder;

(b)         Carlisle shall fail to observe or perform any covenant contained in
Article 5, other than those contained in Sections 5.01 through 5.06, for 5 days
after any officer of Carlisle obtains actual knowledge thereof;

(c)          Carlisle shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a) or (b)
above) for 30 days after notice thereof has been given to Carlisle by the
Administrative Agent at the request of any Bank;

(d)         any representation, warranty, certification or statement made by
either Co-Borrowers in this Agreement or in any certificate, financial statement
or other document delivered pursuant to this Agreement shall prove to have been
incorrect in any material respect when made (or deemed made);

41


--------------------------------------------------------------------------------


(e)          Carlisle or any Subsidiary shall fail to make any payment in
respect of any Material Financial Obligations when due or within any applicable
grace period;


(F)          ANY EVENT OR CONDITION SHALL OCCUR WHICH RESULTS IN THE
ACCELERATION OF THE MATURITY OF ANY MATERIAL DEBT OR ENABLES (OR, WITH THE
GIVING OF NOTICE OR LAPSE OF TIME OR BOTH, WOULD ENABLE) THE HOLDER OF SUCH DEBT
OR ANY PERSON ACTING ON SUCH HOLDER’S BEHALF TO ACCELERATE THE MATURITY THEREOF,


(G)         CARLISLE OR ANY MATERIAL SUBSIDIARY SHALL COMMENCE A VOLUNTARY CASE
OR OTHER PROCEEDING SEEKING LIQUIDATION, REORGANIZATION OR OTHER RELIEF WITH
RESPECT TO ITSELF OR ITS DEBTS UNDER ANY BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR
LAW NOW OR HEREAFTER IN EFFECT OR SEEKING THE APPOINTMENT OF A TRUSTEE,
RECEIVER, LIQUIDATOR, CUSTODIAN OR OTHER SIMILAR OFFICIAL OF IT OR ANY
SUBSTANTIAL PART OF ITS PROPERTY, OR SHALL CONSENT TO ANY SUCH RELIEF OR TO THE
APPOINTMENT OF OR TAKING POSSESSION BY ANY SUCH OFFICIAL IN AN INVOLUNTARY CASE
OR OTHER PROCEEDING COMMENCED AGAINST IT, OR SHALL MAKE A GENERAL ASSIGNMENT FOR
THE BENEFIT OF CREDITORS, OR SHALL FAIL GENERALLY TO PAY ITS DEBTS AS THEY
BECOME DUE, OR SHALL TAKE ANY CORPORATE ACTION TO AUTHORIZE ANY OF THE
FOREGOING;


(H)         AN INVOLUNTARY CASE OR OTHER PROCEEDING SHALL BE COMMENCED AGAINST
CARLISLE OR ANY MATERIAL SUBSIDIARY SEEKING LIQUIDATION, REORGANIZATION OR OTHER
RELIEF WITH RESPECT TO IT OR ITS DEBTS UNDER ANY BANKRUPTCY, INSOLVENCY OR OTHER
SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR SEEKING THE APPOINTMENT OF A TRUSTEE,
RECEIVER, LIQUIDATOR, CUSTODIAN OR OTHER SIMILAR OFFICIAL OF IT OR ANY
SUBSTANTIAL PART OF ITS PROPERTY, AND SUCH INVOLUNTARY CASE OR OTHER PROCEEDING
SHALL REMAIN UNDISMISSED AND UNSTAYED FOR A PERIOD OF 60 DAYS; OR AN ORDER FOR
RELIEF SHALL BE ENTERED AGAINST CARLISLE OR ANY SUBSIDIARY UNDER THE FEDERAL
BANKRUPTCY LAWS AS NOW OR HEREAFTER IN EFFECT;


(I)           ANY MEMBER OF THE ERISA GROUP SHALL FAIL TO PAY WHEN DUE AN AMOUNT
OR AMOUNTS AGGREGATING IN EXCESS OF $10,000,000 WHICH IT SHALL HAVE BECOME
LIABLE TO PAY UNDER TITLE IV OF ERISA; OR NOTICE OF INTENT TO TERMINATE A
MATERIAL PLAN SHALL BE FILED UNDER TITLE IV OF ERISA BY ANY MEMBER OF THE ERISA
GROUP, ANY PLAN ADMINISTRATOR OR ANY COMBINATION OF THE FOREGOING; OR THE PBGC
SHALL INSTITUTE PROCEEDINGS UNDER TITLE IV OF ERISA TO TERMINATE, TO IMPOSE
LIABILITY (OTHER THAN FOR PREMIUMS UNDER SECTION 4007 OF ERISA) IN RESPECT OF,
OR TO CAUSE A TRUSTEE TO BE APPOINTED TO ADMINISTER ANY MATERIAL PLAN; OR A
CONDITION SHALL EXIST BY REASON OF WHICH THE PBGC WOULD BE ENTITLED TO OBTAIN A
DECREE ADJUDICATING THAT ANY MATERIAL PLAN MUST BE TERMINATED; OR THERE SHALL
OCCUR A COMPLETE OR PARTIAL WITHDRAWAL FROM, OR A DEFAULT, WITHIN THE MEANING OF
SECTION 4219(C)(5) OF ERISA, WITH RESPECT TO, ONE OR MORE MULTIEMPLOYER PLANS
WHICH COULD CAUSE ONE OR MORE MEMBERS OF THE ERISA GROUP TO INCUR A CURRENT
PAYMENT OBLIGATION IN EXCESS OF $10,000,000;


(J)           JUDGMENTS OR ORDERS FOR THE PAYMENT OF MONEY IN EXCESS OF
$10,000,000 SHALL BE RENDERED AGAINST CARLISLE OR ANY SUBSIDIARY AND SUCH
JUDGMENTS OR ORDERS SHALL CONTINUE UNSATISFIED AND UNSTAYED FOR A PERIOD OF 30
DAYS; OR


(K)          ANY PERSON OR GROUP OF PERSONS (WITHIN THE MEANING OF SECTION 13 OR
14 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) SHALL HAVE ACQUIRED
BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D–3 PROMULGATED BY THE
SECURITIES AND EXCHANGE COMMISSION UNDER SAID ACT) OF 25% OR MORE OF THE
OUTSTANDING SHARES OF COMMON STOCK OF CARLISLE; OR, DURING ANY PERIOD OF 12
CONSECUTIVE CALENDAR MONTHS, INDIVIDUALS WHO WERE DIRECTORS OF CARLISLE ON THE
FIRST DAY OF SUCH PERIOD SHALL CEASE TO CONSTITUTE A MAJORITY OF THE BOARD OF
DIRECTORS OF CARLISLE;

then, and in every such event, the Administrative Agent shall

42


--------------------------------------------------------------------------------


(i)            if requested by Banks having more than 50% in aggregate amount of
the Commitments, by notice to Carlisle terminate the Commitments and the
commitment of the Swingline Bank to make Swingline Loans and they shall
thereupon terminate, and

(II)           IF REQUESTED BY BANKS HOLDING MORE THAN 50% OF THE AGGREGATE
AMOUNT OF THE REVOLVING EXPOSURE, BY NOTICE TO CARLISLE DECLARE THE LOANS
(TOGETHER WITH ACCRUED INTEREST THEREON) TO BE, AND THE LOANS, SHALL THEREUPON
BECOME, IMMEDIATELY DUE AND PAYABLE WITHOUT PRESENTMENT, DEMAND, PROTEST OR
OTHER NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY WAIVED BY EACH CO-BORROWER;
PROVIDED THAT IN THE CASE OF ANY OF THE EVENTS OF DEFAULT SPECIFIED IN
CLAUSE 6.01(G) OR 6.01(H) ABOVE WITH RESPECT TO EITHER CO-BORROWER, WITHOUT ANY
NOTICE TO EITHER CO-BORROWER OR ANY OTHER ACT BY THE ADMINISTRATIVE AGENT OR THE
BANKS, THE COMMITMENTS, THE COMMITMENT OF THE SWINGLINE BANK TO MAKE SWINGLINE
LOANS AND ANY AGREEMENT OF ANY ISSUING BANK TO ISSUE OR MODIFY LETTERS OF
CREDIT, SHALL THEREUPON TERMINATE AND THE LOANS (TOGETHER WITH ACCRUED INTEREST
THEREON) SHALL BECOME IMMEDIATELY DUE AND PAYABLE WITHOUT PRESENTMENT, DEMAND,
PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY WAIVED BY
EACH CO-BORROWER.


SECTION 6.02.  NOTICE OF DEFAULT.  THE ADMINISTRATIVE AGENT SHALL GIVE NOTICE TO
CARLISLE UNDER SECTION 6.01(C) PROMPTLY UPON BEING REQUESTED TO DO SO BY ANY
BANK AND SHALL THEREUPON NOTIFY ALL THE BANKS THEREOF.


ARTICLE 7
THE AGENT


SECTION 7.01.  APPOINTMENT AND AUTHORIZATION.  EACH BANK AND EACH ISSUING BANK
IRREVOCABLY APPOINTS AND AUTHORIZES JPMORGAN CHASE BANK, N.A. TO TAKE SUCH
ACTION AS AGENT (AND CONFIRMS AND CONTINUES SUCH APPOINTMENT UNDER THE PRIOR
AGREEMENT) ON ITS BEHALF AND TO EXERCISE SUCH POWERS UNDER THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT BY THE
TERMS HEREOF OR THEREOF, TOGETHER WITH ALL SUCH POWERS AS ARE REASONABLY
INCIDENTAL THERETO.


SECTION 7.02.  ADMINISTRATIVE AGENT AND AFFILIATES.  JPMORGAN CHASE BANK, N.A.
SHALL HAVE THE SAME RIGHTS AND POWERS UNDER THIS AGREEMENT AS ANY OTHER BANK AND
MAY EXERCISE OR REFRAIN FROM EXERCISING THE SAME AS THOUGH IT WERE NOT THE
ADMINISTRATIVE AGENT, AND JPMORGAN CHASE BANK, N.A. AND ITS AFFILIATES MAY
ACCEPT DEPOSITS FROM, LEND MONEY TO, AND GENERALLY ENGAGE IN ANY KIND OF
BUSINESS WITH CARLISLE OR ANY SUBSIDIARY OR AFFILIATE OF CARLISLE AS IF IT WERE
NOT THE ADMINISTRATIVE AGENT.


SECTION 7.03.  ACTION BY ADMINISTRATIVE AGENT.  THE OBLIGATIONS OF THE
ADMINISTRATIVE AGENT HEREUNDER ARE ONLY THOSE EXPRESSLY SET FORTH HEREIN. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE ADMINISTRATIVE AGENT SHALL
NOT BE REQUIRED TO TAKE ANY ACTION WITH RESPECT TO ANY DEFAULT, EXCEPT AS
EXPRESSLY PROVIDED IN ARTICLE 6.


SECTION 7.04.  CONSULTATION WITH EXPERTS.  THE ADMINISTRATIVE AGENT MAY CONSULT
WITH LEGAL COUNSEL (WHO MAY BE COUNSEL FOR EITHER CO-BORROWER), INDEPENDENT
PUBLIC ACCOUNTANTS AND OTHER EXPERTS SELECTED BY IT AND SHALL NOT BE LIABLE FOR
ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY IT IN GOOD FAITH IN ACCORDANCE WITH
THE ADVICE OF SUCH COUNSEL, ACCOUNTANTS OR EXPERTS.


SECTION 7.05.  LIABILITY OF ADMINISTRATIVE AGENT.  NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS AFFILIATES NOR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS,
AGENTS OR EMPLOYEES SHALL BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY IT IN
CONNECTION HEREWITH (I) WITH THE CONSENT OR AT THE REQUEST OF THE REQUIRED BANKS
(OR SUCH DIFFERENT NUMBER OF BANKS AS ANY PROVISION HEREOF EXPRESSLY REQUIRES
FOR SUCH CONSENT OR REQUEST) OR (II) IN THE ABSENCE OF ITS OWN GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.  NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS
AFFILIATES NOR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES
SHALL BE RESPONSIBLE FOR OR HAVE ANY DUTY TO ASCERTAIN, INQUIRE INTO OR VERIFY
(I) ANY STATEMENT,

43


--------------------------------------------------------------------------------



WARRANTY OR REPRESENTATION MADE IN CONNECTION WITH THIS AGREEMENT OR ANY
BORROWING HEREUNDER; (II) THE PERFORMANCE OR OBSERVANCE OF ANY OF THE COVENANTS
OR AGREEMENTS OF EITHER CO-BORROWER; (III) THE SATISFACTION OF ANY CONDITION
SPECIFIED IN ARTICLE 3, EXCEPT RECEIPT OF ITEMS REQUIRED TO BE DELIVERED TO THE
ADMINISTRATIVE AGENT; OR (IV) THE VALIDITY, EFFECTIVENESS OR GENUINENESS OF THIS
AGREEMENT, THE NOTES OR ANY OTHER INSTRUMENT OR WRITING FURNISHED IN CONNECTION
HEREWITH.  THE ADMINISTRATIVE AGENT SHALL NOT INCUR ANY LIABILITY BY ACTING IN
RELIANCE UPON ANY NOTICE, CONSENT, CERTIFICATE, STATEMENT, OR OTHER WRITING
(WHICH MAY BE A BANK WIRE, TELEX, FACSIMILE TRANSMISSION OR SIMILAR WRITING)
BELIEVED BY IT TO BE GENUINE OR TO BE SIGNED BY THE PROPER PARTY OR PARTIES. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE USE OF THE TERM “AGENT” IN
THIS AGREEMENT WITH REFERENCE TO THE ADMINISTRATIVE AGENT IS NOT INTENDED TO
CONNOTE ANY FIDUCIARY OR OTHER IMPLIED (OR EXPRESS) OBLIGATIONS ARISING UNDER
AGENCY DOCTRINE OF ANY APPLICABLE LAW.  INSTEAD, SUCH TERM IS USED MERELY AS A
MATTER OF MARKET CUSTOM AND IS INTENDED TO CREATE OR REFLECT ONLY AN
ADMINISTRATIVE RELATIONSHIP BETWEEN INDEPENDENT CONTRACTING PARTIES.


SECTION 7.06.  INDEMNIFICATION.  EACH BANK, RATABLY IN ACCORDANCE WITH ITS
COMMITMENT, INDEMNIFIES THE ADMINISTRATIVE AGENT, THE SWINGLINE BANK AND EACH
ISSUING BANK (TO THE EXTENT NOT REIMBURSED BY THE CO-BORROWERS) AGAINST ANY
COST, EXPENSE (INCLUDING COUNSEL FEES AND DISBURSEMENTS), CLAIM, DEMAND, ACTION,
LOSS OR LIABILITY (EXCEPT SUCH AS RESULT FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT) THAT SUCH INDEMNITEES MAY SUFFER OR INCUR IN CONNECTION
WITH: (I) THE EXECUTION OR DELIVERY OF THE PRIOR AGREEMENT, THIS AGREEMENT OR
ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY
THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (II) ANY
LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM (INCLUDING ANY
REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF
CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), OR (III) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER SUCH INDEMNITEE IS A PARTY THERETO.


SECTION 7.07.  CREDIT DECISION.  EACH BANK AND EACH ISSUING BANK ACKNOWLEDGES
THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR
ANY OTHER BANK, AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE, MADE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS
AGREEMENT.  EACH BANK AND EACH ISSUING BANK ALSO ACKNOWLEDGES THAT IT WILL,
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY OTHER
BANK, AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE
AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR NOT TAKING
ANY ACTION UNDER THIS AGREEMENT.


SECTION 7.08.  SUCCESSOR ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT MAY
RESIGN AT ANY TIME BY GIVING NOTICE THEREOF TO THE BANKS AND CARLISLE.  UPON ANY
SUCH RESIGNATION, THE REQUIRED BANKS SHALL HAVE THE RIGHT TO APPOINT A SUCCESSOR
ADMINISTRATIVE AGENT.  IF NO SUCCESSOR ADMINISTRATIVE AGENT SHALL HAVE BEEN SO
APPOINTED BY THE REQUIRED BANKS, AND SHALL HAVE ACCEPTED SUCH APPOINTMENT,
WITHIN 30 DAYS AFTER THE RETIRING ADMINISTRATIVE AGENT GIVES NOTICE OF
RESIGNATION, THEN THE RETIRING ADMINISTRATIVE AGENT MAY, ON BEHALF OF THE BANKS,
APPOINT A SUCCESSOR ADMINISTRATIVE AGENT, WHICH SHALL BE A COMMERCIAL BANK
ORGANIZED OR LICENSED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR OF ANY
STATE THEREOF AND HAVING A COMBINED CAPITAL AND SURPLUS OF AT LEAST
$50,000,000.  UPON THE ACCEPTANCE OF ITS APPOINTMENT AS ADMINISTRATIVE AGENT
HEREUNDER BY A SUCCESSOR ADMINISTRATIVE AGENT, SUCH SUCCESSOR ADMINISTRATIVE
AGENT SHALL THEREUPON SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS AND
DUTIES OF THE RETIRING ADMINISTRATIVE AGENT, AND THE RETIRING ADMINISTRATIVE
AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS HEREUNDER.  AFTER ANY
RETIRING ADMINISTRATIVE AGENT’S RESIGNATION HEREUNDER AS ADMINISTRATIVE AGENT,
THE PROVISIONS OF THIS ARTICLE SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS
TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS ADMINISTRATIVE AGENT.

44


--------------------------------------------------------------------------------



SECTION 7.09.  AGENT’S FEES.  THE CO-BORROWERS SHALL JOINTLY AND SEVERALLY PAY
TO THE ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT FEES IN THE AMOUNTS AND AT THE
TIMES PREVIOUSLY AGREED UPON BETWEEN CARLISLE AND THE ADMINISTRATIVE AGENT.


SECTION 7.10.  NO ADDITIONAL DUTIES OF OTHER AGENTS.  BANK OF AMERICA, N.A.,
SUNTRUST BANK, BANK OF TOKYO–MITSUBISHI UFJ TRUST COMPANY, CITICORP NORTH
AMERICA, INC. AND MIZUHO CORPORATE BANK (USA) HAVE BEEN DESIGNATED AS
“CO–DOCUMENTATION AGENTS” AND WACHOVIA BANK, N.A. HAS BEEN DESIGNATED AS
“SYNDICATION AGENT” HEREUNDER IN RECOGNITION OF THE LEVEL OF EACH OF THEIR
RESPECTIVE COMMITMENTS.  NONE OF THE PARTIES LISTED IN THE FOREGOING SENTENCE IS
AN AGENT FOR THE BANKS AND NO SUCH BANK SHALL HAVE ANY OBLIGATION HEREUNDER
OTHER THAN THOSE EXISTING IN ITS CAPACITY AS A BANK.  WITHOUT LIMITING THE
FOREGOING, NO SUCH BANK SHALL HAVE OR BE DEEMED TO HAVE ANY FIDUCIARY
RELATIONSHIP WITH OR DUTY TO ANY OTHER BANK.


ARTICLE 8
CHANGE IN CIRCUMSTANCES


SECTION 8.01.  BASIS FOR DETERMINING INTEREST RATE INADEQUATE OR UNFAIR.  IF ON
OR PRIOR TO THE FIRST DAY OF ANY INTEREST PERIOD FOR ANY CD LOAN, EURO–DOLLAR
LOAN OR MONEY MARKET LIBOR LOAN:


(A)          THE ADMINISTRATIVE AGENT IS ADVISED BY THE REFERENCE BANK THAT
DEPOSITS IN DOLLARS (IN THE APPLICABLE AMOUNTS) ARE NOT BEING OFFERED TO THE
REFERENCE BANK IN THE RELEVANT MARKET FOR SUCH INTEREST PERIOD, OR


(B)         IN THE CASE OF A COMMITTED BORROWING, BANKS HAVING 50% OR MORE OF
THE AGGREGATE AMOUNT OF THE COMMITMENTS ADVISE THE ADMINISTRATIVE AGENT THAT THE
ADJUSTED CD RATE OR THE ADJUSTED LONDON INTERBANK OFFERED RATE, AS THE CASE MAY
BE, AS DETERMINED BY THE ADMINISTRATIVE AGENT WILL NOT ADEQUATELY AND FAIRLY
REFLECT THE COST TO SUCH BANKS OF FUNDING THEIR CD LOANS OR EURO–DOLLAR LOANS,
AS THE CASE MAY BE, FOR SUCH INTEREST PERIOD, THE ADMINISTRATIVE AGENT SHALL
FORTHWITH GIVE NOTICE THEREOF TO CARLISLE AND THE BANKS, WHEREUPON UNTIL THE
ADMINISTRATIVE AGENT NOTIFIES CARLISLE THAT THE CIRCUMSTANCES GIVING RISE TO
SUCH SUSPENSION NO LONGER EXIST, (I) THE OBLIGATIONS OF THE BANKS TO MAKE CD
LOANS OR EURO–DOLLAR LOANS, AS THE CASE MAY BE, OR TO CONTINUE OR CONVERT
OUTSTANDING LOANS AS OR INTO CD LOANS OR EURO–DOLLAR LOANS, AS THE CASE MAY BE,
SHALL BE SUSPENDED AND (II) EACH OUTSTANDING CD LOAN OR EURO–DOLLAR LOAN, AS THE
CASE MAY BE, SHALL BE CONVERTED INTO A BASE RATE LOAN ON THE LAST DAY OF THE
THEN CURRENT INTEREST PERIOD APPLICABLE THERETO.  UNLESS CARLISLE NOTIFIES THE
ADMINISTRATIVE AGENT AT LEAST TWO DOMESTIC BUSINESS DAYS BEFORE THE DATE OF ANY
FIXED RATE BORROWING FOR WHICH A NOTICE OF BORROWING HAS PREVIOUSLY BEEN GIVEN
THAT IT ELECTS NOT TO, BORROW ON SUCH DATE, (I) IF SUCH FIXED RATE BORROWING IS
A COMMITTED BORROWING, SUCH BORROWING SHALL INSTEAD BE MADE AS A BASE RATE
BORROWING AND (II) IF SUCH FIXED RATE BORROWING IS A MONEY MARKET LIBOR
BORROWING, THE MONEY MARKET LIBOR LOANS COMPRISING SUCH BORROWING SHALL BEAR
INTEREST FOR EACH DAY FROM AND INCLUDING THE FIRST DAY TO BUT EXCLUDING THE LAST
DAY OF THE INTEREST PERIOD APPLICABLE THERETO AT THE BASE RATE PLUS THE BASE
MARGIN FOR SUCH DAY.


SECTION 8.02.  ILLEGALITY.  IF, ON OR AFTER THE DATE OF THIS AGREEMENT, THE
ADOPTION OF ANY APPLICABLE LAW, RULE OR REGULATION, OR ANY CHANGE IN ANY
APPLICABLE LAW, RULE OR REGULATION, OR ANY CHANGE IN THE INTERPRETATION OR
ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE
AGENCY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE
BY ANY BANK (OR ITS EURO–DOLLAR LENDING OFFICE) WITH ANY REQUEST OR DIRECTIVE
(WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY, CENTRAL BANK OR
COMPARABLE AGENCY SHALL MAKE IT UNLAWFUL OR IMPOSSIBLE FOR ANY BANK (OR ITS
EURO–DOLLAR LENDING OFFICE) TO MAKE, MAINTAIN OR FUND ITS EURO–DOLLAR LOANS AND
SUCH BANK SHALL SO NOTIFY THE ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT
SHALL FORTHWITH GIVE NOTICE THEREOF TO THE OTHER BANKS AND CARLISLE, WHEREUPON
UNTIL SUCH BANK NOTIFIES CARLISLE AND THE ADMINISTRATIVE AGENT THAT THE
CIRCUMSTANCES GIVING RISE TO SUCH SUSPENSION NO LONGER EXIST, THE OBLIGATION OF
SUCH BANK TO MAKE EURO–

45


--------------------------------------------------------------------------------



DOLLAR LOANS SHALL BE SUSPENDED.  BEFORE GIVING ANY NOTICE TO THE ADMINISTRATIVE
AGENT PURSUANT TO THIS SECTION, SUCH BANK SHALL DESIGNATE A DIFFERENT
EURO–DOLLAR LENDING OFFICE IF SUCH DESIGNATION WILL AVOID THE NEED FOR GIVING
SUCH NOTICE AND WILL NOT, IN THE JUDGMENT OF SUCH BANK, BE OTHERWISE
DISADVANTAGEOUS TO SUCH BANK.  IF SUCH NOTICE IS GIVEN, EACH EURO–DOLLAR LOAN OF
SUCH BANK THEN OUTSTANDING SHALL BE CONVERTED TO A BASE RATE LOAN EITHER (A) ON
THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD APPLICABLE TO SUCH EURO–DOLLAR
LOAN IF SUCH BANK MAY LAWFULLY CONTINUE TO MAINTAIN AND FUND SUCH LOAN AS A
EURO–DOLLAR LOAN TO SUCH DAY OR (B) IMMEDIATELY IF SUCH BANK SHALL DETERMINE
THAT IT MAY NOT LAWFULLY CONTINUE TO MAINTAIN AND FUND SUCH LOAN AS A
EURO–DOLLAR LOAN TO SUCH DAY.  INTEREST AND PRINCIPAL ON ANY SUCH BASE RATE LOAN
SHALL BE PAYABLE ON THE SAME DATES AS, AND ON A PRO RATA BASIS WITH, THE
INTEREST AND PRINCIPAL PAYABLE ON THE RELATED EURO–DOLLAR LOANS OF THE OTHER
BANKS.


SECTION 8.03.  INCREASED COST AND REDUCED RETURN.  (A) IF ON OR AFTER (X) THE
DATE HEREOF, IN THE CASE OF ANY COMMITTED LOAN, ANY OBLIGATION TO MAKE COMMITTED
LOANS OR ANY LETTER OF CREDIT OR (Y) THE DATE OF THE RELATED MONEY MARKET QUOTE,
IN THE CASE OF ANY MONEY MARKET LOAN, THE ADOPTION OF ANY APPLICABLE LAW, RULE
OR REGULATION, OR ANY CHANGE IN ANY APPLICABLE LAW, RULE OR REGULATION, OR ANY
CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL
AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR
ADMINISTRATION THEREOF, OR COMPLIANCE BY ANY BANK (OR ITS APPLICABLE LENDING
OFFICE) OR ANY ISSUING BANK WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING
THE FORCE OF LAW) OF ANY SUCH AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY SHALL
IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE (INCLUDING, WITHOUT LIMITATION,
ANY SUCH REQUIREMENT IMPOSED BY THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE
SYSTEM, BUT EXCLUDING (I) WITH RESPECT TO ANY CD LOAN, ANY SUCH REQUIREMENT
INCLUDED IN AN APPLICABLE DOMESTIC RESERVE PERCENTAGE AND (II) WITH RESPECT TO
ANY EURO–DOLLAR LOAN ANY SUCH REQUIREMENT INCLUDED IN AN APPLICABLE EURO–DOLLAR
RESERVE PERCENTAGE), SPECIAL DEPOSIT, INSURANCE ASSESSMENT (EXCLUDING, WITH
RESPECT TO ANY CD LOAN, ANY SUCH REQUIREMENT REFLECTED IN AN APPLICABLE
ASSESSMENT RATE) OR SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR
THE ACCOUNT OF, OR CREDIT EXTENDED BY, ANY BANK (OR ITS APPLICABLE LENDING
OFFICE) OR ANY ISSUING BANK OR SHALL IMPOSE ON ANY BANK (OR ITS APPLICABLE
LENDING OFFICE) OR ANY ISSUING BANK OR ON THE UNITED STATES MARKET FOR
CERTIFICATES OF DEPOSIT OR THE LONDON INTERBANK MARKET ANY OTHER CONDITION
AFFECTING ITS FIXED RATE LOANS, ITS NOTE, ANY LETTER OF CREDIT OR ITS OBLIGATION
TO MAKE FIXED RATE LOANS OR ISSUE LETTERS OF CREDIT AND THE RESULT OF ANY OF THE
FOREGOING IS TO INCREASE THE COST TO SUCH BANK (OR ITS APPLICABLE LENDING
OFFICE) OR ISSUING BANK, AS APPLICABLE, OF MAKING OR MAINTAINING ANY FIXED RATE
LOAN OR OF ISSUING OR MAINTAINING ANY LETTER OF CREDIT, OR TO REDUCE THE AMOUNT
OF ANY SUM RECEIVED OR RECEIVABLE BY SUCH BANK (OR ITS APPLICABLE LENDING
OFFICE) OR ISSUING BANK UNDER THIS AGREEMENT OR UNDER ITS NOTE WITH RESPECT
THERETO, BY AN AMOUNT DEEMED BY SUCH BANK OR ISSUING BANK TO BE MATERIAL, THEN,
WITHIN 15 DAYS AFTER DEMAND BY SUCH BANK OR ISSUING BANK (WITH A COPY TO THE
ADMINISTRATIVE AGENT), THE CO-BORROWERS SHALL JOINTLY AND SEVERALLY PAY TO SUCH
BANK OR ISSUING BANK, AS APPLICABLE, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL
COMPENSATE SUCH BANK OR ISSUING BANK, AS APPLICABLE, FOR SUCH INCREASED COST OR
REDUCTION.


(B)         IF ANY BANK OR ANY ISSUING BANK REASONABLY SHALL HAVE DETERMINED
THAT, AFTER THE DATE HEREOF, THE ADOPTION OF ANY APPLICABLE LAW, RULE OR
REGULATION REGARDING CAPITAL ADEQUACY, OR ANY CHANGE IN ANY SUCH LAW, RULE OR
REGULATION, OR ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY
GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE
INTERPRETATION OR ADMINISTRATION THEREOF, OR ANY REQUEST OR DIRECTIVE REGARDING
CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY,
CENTRAL BANK OR COMPARABLE AGENCY HAS OR WOULD HAVE THE EFFECT OF REDUCING THE
RATE OF RETURN ON CAPITAL OF SUCH BANK (OR ITS PARENT) OR ISSUING BANK (OR ITS
PARENT) AS A CONSEQUENCE OF SUCH PERSON’S OBLIGATIONS HEREUNDER TO A LEVEL BELOW
THAT WHICH IT (OR ITS PARENT) COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION, CHANGE,
REQUEST OR DIRECTIVE (TAKING INTO CONSIDERATION ITS POLICIES WITH RESPECT TO
CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY SUCH BANK OR ISSUING BANK, AS
APPLICABLE, TO BE MATERIAL, THEN FROM TIME TO TIME, WITHIN 15 DAYS AFTER DEMAND
BY SUCH BANK OR ISSUING BANK, AS APPLICABLE (WITH A COPY TO THE ADMINISTRATIVE
AGENT), THE CO-BORROWERS SHALL JOINTLY AND SEVERALLY PAY TO

46


--------------------------------------------------------------------------------



SUCH BANK OR ISSUING BANK, AS APPLICABLE, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS
WILL COMPENSATE SUCH BANK (OR ITS PARENT) FOR SUCH REDUCTION.


(C)          EACH BANK AND EACH ISSUING BANK WILL PROMPTLY NOTIFY CARLISLE AND
THE ADMINISTRATIVE AGENT OF ANY EVENT OF WHICH IT HAS KNOWLEDGE, OCCURRING AFTER
THE DATE HEREOF, WHICH WILL ENTITLE IT TO COMPENSATION PURSUANT TO THIS SECTION
AND WILL DESIGNATE A DIFFERENT LENDING OFFICE IF SUCH DESIGNATION WILL AVOID THE
NEED FOR, OR REDUCE THE AMOUNT OF, SUCH COMPENSATION AND WILL NOT, IN THE
JUDGMENT OF SUCH BANK OR ISSUING BANK, AS APPLICABLE, BE OTHERWISE
DISADVANTAGEOUS TO SUCH BANK OR ISSUING BANK, AS APPLICABLE.  A CERTIFICATE OF
ANY BANK OR ANY ISSUING BANK CLAIMING COMPENSATION UNDER THIS SECTION AND
SETTING FORTH THE ADDITIONAL AMOUNT OR AMOUNTS TO BE PAID TO IT HEREUNDER, ALONG
WITH SUCH SUPPLEMENTAL INFORMATION AS CARLISLE MAY REASONABLY REQUEST, SHALL BE
CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  IN DETERMINING SUCH AMOUNT, SUCH
BANK OR ISSUING BANK, AS APPLICABLE, MAY USE ANY REASONABLE AVERAGING AND
ATTRIBUTION METHODS.


SECTION 8.04.  TAXES.  (A) FOR THE PURPOSES OF THIS SECTION 8.04, THE FOLLOWING
TERMS HAVE THE FOLLOWING MEANINGS:

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by either
Co-Borrower pursuant to this Agreement or under any other Loan Document, and all
liabilities with respect thereto, excluding (i) in the case of each Bank, each
Issuing Bank and the Administrative Agent, taxes imposed on its income, and
franchise or similar taxes imposed on it, by a jurisdiction under the laws of
which such Bank, Issuing Bank or the Administrative Agent (as the case may be)
is organized or in which its principal executive office is located or, in the
case of each Bank, in which its Applicable Lending Office is located and (ii) in
the case of each Bank or each Issuing Bank, any United States withholding tax
imposed on such payments but only to the extent that such Bank or Issuing Bank
is subject to United States withholding tax at the time such Bank first becomes
a party to this Agreement.

“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any other Loan Document or
from the execution or delivery of, or otherwise with respect to, this Agreement
or any other Loan Document.

(b)         Any and all payments by either Co-Borrower to or for the account of
any Bank, any Issuing Bank or the Administrative Agent hereunder or under any
other Loan Document shall be made without deduction for any Taxes or Other
Taxes; provided that, if a Co-Borrower shall be required by law to deduct any
Taxes or Other Taxes from any such payments, (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) such Bank
or the Administrative Agent (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the applicable
Co-Borrower shall make such deductions, (iii) the applicable Co-Borrower shall
pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law and (iv) the applicable Co-Borrower
shall furnish to the Administrative Agent, at its address referred to in
Section 9.01, the original or a certified copy of a receipt evidencing payment
thereof.

(c)          Each Co-Borrower agrees to jointly and severally indemnify each
Bank, each Issuing Bank and the Administrative Agent for the full amount of
Taxes or Other Taxes (including, without limitation, any Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable under this Section)
paid by such Bank or the Administrative Agent (as the case may be) and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto.  This indemnification shall be paid within 15 days after such
Bank, Issuing Bank or the Administrative Agent (as the case may be) makes demand
therefor.

47


--------------------------------------------------------------------------------


(d)         Each Foreign Bank, on or prior to the date of its execution and
delivery of this Agreement in the case of each Bank listed on the signature
pages hereof and on or prior to the date on which it becomes a Bank in the case
of each other Bank, and from time to time thereafter if requested in writing by
Carlisle (but only so long as such Bank remains lawfully able to do so), shall
provide Carlisle and the Administrative Agent with applicable Internal Revenue
Service form, certifying that such Bank is entitled to benefits under an income
tax treaty to which the United States is a party which exempts the Bank from
United States withholding tax or reduces the rate of withholding tax on payments
of interest for the account of such Bank or certifying that the income
receivable pursuant to this Agreement is effectively connected with the conduct
of a trade or business in the United States.


(E)          FOR ANY PERIOD WITH RESPECT TO WHICH A BANK HAS FAILED TO PROVIDE
CARLISLE OR THE ADMINISTRATIVE AGENT WITH THE APPROPRIATE FORM PURSUANT TO
SECTION 8.04(D) (UNLESS SUCH FAILURE IS DUE TO A CHANGE IN TREATY, LAW OR
REGULATION OCCURRING SUBSEQUENT TO THE DATE ON WHICH SUCH FORM ORIGINALLY WAS
REQUIRED TO BE PROVIDED), SUCH BANK SHALL NOT BE ENTITLED TO INDEMNIFICATION
UNDER SECTION 8.04(B) OR (C) WITH RESPECT TO TAXES IMPOSED BY THE UNITED STATES;
PROVIDED THAT IF A BANK WHICH IS OTHERWISE EXEMPT FROM OR SUBJECT TO A REDUCED
RATE OF WITHHOLDING TAX, BECOMES SUBJECT TO TAXES BECAUSE OF ITS FAILURE TO
DELIVER A FORM REQUIRED HEREUNDER, CARLISLE SHALL TAKE SUCH STEPS AS SUCH BANK
SHALL REASONABLY REQUEST TO ASSIST SUCH BANK TO RECOVER SUCH TAXES.


(F)          IF A CO-BORROWER IS REQUIRED TO PAY ADDITIONAL AMOUNTS TO OR FOR
THE ACCOUNT OF ANY BANK PURSUANT TO THIS SECTION, THEN SUCH BANK WILL CHANGE THE
JURISDICTION OF ITS APPLICABLE LENDING OFFICE IF, IN THE JUDGMENT OF SUCH BANK,
SUCH CHANGE (I) WILL ELIMINATE OR REDUCE ANY SUCH ADDITIONAL PAYMENT WHICH MAY
THEREAFTER ACCRUE AND (II) IS NOT OTHERWISE DISADVANTAGEOUS TO SUCH BANK.


SECTION 8.05.  BASE RATE LOANS SUBSTITUTED FOR AFFECTED FIXED RATE LOANS.  IF
(I) THE OBLIGATION OF ANY BANK TO MAKE, OR TO CONTINUE OR CONVERT OUTSTANDING
LOANS AS OR TO, EURO–DOLLAR LOANS HAS BEEN SUSPENDED PURSUANT TO SECTION 8.02 OR
(II) ANY BANK HAS DEMANDED COMPENSATION UNDER SECTION 8.03 OR 8.04 WITH RESPECT
TO ITS CD LOANS OR EURO–DOLLAR LOANS AND CARLISLE SHALL, BY AT LEAST FIVE
EURO–DOLLAR BUSINESS DAYS’ PRIOR NOTICE TO SUCH BANK THROUGH THE ADMINISTRATIVE
AGENT, HAVE ELECTED THAT THE PROVISIONS OF THIS SECTION SHALL APPLY TO SUCH
BANK, THEN, UNLESS AND UNTIL SUCH BANK NOTIFIES CARLISLE THAT THE CIRCUMSTANCES
GIVING RISE TO SUCH SUSPENSION OR DEMAND FOR COMPENSATION NO LONGER EXIST, ALL
LOANS WHICH WOULD OTHERWISE BE MADE BY SUCH BANK AS (OR CONTINUED AS OR
CONVERTED TO) CD LOANS OR EURO–DOLLAR LOANS, AS THE CASE MAY BE, SHALL INSTEAD
BE BASE RATE LOANS (ON WHICH INTEREST AND PRINCIPAL SHALL BE PAYABLE
CONTEMPORANEOUSLY WITH THE RELATED FIXED RATE LOANS OF THE OTHER BANKS).  IF
SUCH BANK NOTIFIES CARLISLE THAT THE CIRCUMSTANCES GIVING RISE TO SUCH
SUSPENSION OR DEMAND FOR COMPENSATION NO LONGER EXIST, THE PRINCIPAL AMOUNT OF
EACH SUCH BASE RATE LOAN SHALL BE CONVERTED INTO A EURO–DOLLAR LOAN OR CD LOAN,
AS THE CASE MAY BE, ON THE FIRST DAY OF THE NEXT SUCCEEDING INTEREST PERIOD
APPLICABLE TO THE RELATED EURO–DOLLAR LOANS OR CD LOANS OF THE OTHER BANKS.


SECTION 8.06.  SUBSTITUTION OF BANK.  IF ANY BANK HAS DEMANDED COMPENSATION
PURSUANT TO SECTION 8.03 OR 8.04, CARLISLE SHALL HAVE THE RIGHT TO DESIGNATE AN
ASSIGNEE WHICH IS NOT AN AFFILIATE OF CARLISLE TO PURCHASE FOR CASH, PURSUANT TO
AN ASSIGNMENT AND ASSUMPTION AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT F
HERETO, THE OUTSTANDING LOANS AND COMMITMENT OF SUCH BANK AND TO ASSUME ALL OF
SUCH BANK’S OTHER RIGHTS AND OBLIGATIONS HEREUNDER WITHOUT RECOURSE TO OR
WARRANTY BY SUCH BANK, FOR A PURCHASE PRICE EQUAL TO THE PRINCIPAL AMOUNT OF ALL
OF SUCH BANK’S OUTSTANDING LOANS INCLUDING PARTICIPATIONS IN THE LC
DISBURSEMENTS AND SWINGLINE LOANS, PLUS ANY ACCRUED BUT UNPAID INTEREST THEREON
AND THE ACCRUED BUT UNPAID FACILITY FEES IN RESPECT OF THAT BANK’S COMMITMENT
HEREUNDER PLUS SUCH AMOUNT, IF ANY, AS WOULD BE PAYABLE PURSUANT TO SECTION 2.14
IF THE OUTSTANDING LOANS OF SUCH BANK WERE PREPAID IN THEIR ENTIRETY ON THE DATE
OF CONSUMMATION OF SUCH ASSIGNMENT.

48


--------------------------------------------------------------------------------



ARTICLE 9
MISCELLANEOUS


SECTION 9.01.  NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR
HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER
SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPY, AS FOLLOWS:


(A)           IF TO EITHER CO-BORROWER, TO IT CARE OF CARLISLE AT 13925
BALLANTYNE CORPORATE PLACE, SUITE 400, CHARLOTTE, NC 28277, ATTENTION OF CHIEF
FINANCIAL OFFICER, TELECOPY NO. (704) 501-1190;


(B)           IF TO THE ADMINISTRATIVE AGENT AND/OR SWINGLINE BANK, 2200 ROSS
AVENUE, 3RD FLOOR, DALLAS, TEXAS  75201, ATTENTION OF MICHAEL LISTER, TELECOPY
NO. (214) 965-2044 WITH A COPY TO JPMORGAN CHASE BANK, LOAN AGENCY SERVICES,
1111 FANNIN, 10TH FLOOR, HOUSTON, TEXAS 77002; ATTENTION: MARIA ARREOLA,
TELEPHONE NO. 713.750.2324, TELECOPY NO. 713.750.2823;


(C)           IF TO A BANK OR ISSUING BANK, TO IT AT ITS ADDRESS (OR TELECOPY
NUMBER) SET FORTH IN THE ADMINISTRATIVE QUESTIONNAIRE DELIVERED TO
ADMINISTRATIVE AGENT BY SUCH BANK IN CONNECTION WITH THIS AGREEMENT OR THE PRIOR
AGREEMENT OR IN CONNECTION WITH THE ASSIGNMENT AND ASSUMPTION PURSUANT TO WHICH
SUCH BANK BECAME A PARTY HERETO.

Notices and other communications to the Banks hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article 2 unless otherwise agreed by the Administrative Agent and
the applicable Bank.  The Administrative Agent or Carlisle may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.  Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.


SECTION 9.02.  NO WAIVERS.  NO FAILURE OR DELAY BY THE ADMINISTRATIVE AGENT, ANY
ISSUING BANK OR ANY BANK IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE HEREUNDER
OR UNDER ANY NOTE SHALL OPERATE AS A WAIVER THEREOF NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE THEREOF PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  THE RIGHTS AND REMEDIES HEREIN
PROVIDED AND PROVIDED IN THE NOTES SHALL BE CUMULATIVE AND NOT EXCLUSIVE OF ANY
RIGHTS OR REMEDIES PROVIDED BY LAW OR OTHERWISE.


SECTION 9.03.  EXPENSES; INDEMNIFICATION.  (A) THE CO-BORROWERS SHALL JOINTLY
AND SEVERALLY PAY: (I) ALL OUT–OF–POCKET EXPENSES OF THE ADMINISTRATIVE AGENT,
INCLUDING FEES AND DISBURSEMENTS OF SPECIAL COUNSEL FOR THE ADMINISTRATIVE
AGENT, IN CONNECTION WITH, THE PREPARATION AND ADMINISTRATION OF THIS AGREEMENT,
ANY WAIVER OR CONSENT HEREUNDER OR ANY AMENDMENT HEREOF OR ANY DEFAULT OR
ALLEGED DEFAULT HEREUNDER; (II) ALL OUT–OF–POCKET EXPENSES OF EACH ISSUING BANK,
INCLUDING FEES AND DISBURSEMENTS OF SPECIAL COUNSEL FOR EACH ISSUING BANK, IN
CONNECTION WITH, THE PREPARATION AND ADMINISTRATION OF ANY LETTER OF CREDIT
(INCLUDING ANY ISSUANCE, MODIFICATION OR PAYMENT OF ANY DEMAND UNDER ANY LETTER
OF CREDIT), ANY WAIVER OR CONSENT HEREUNDER OR ANY DEFAULT OR ALLEGED DEFAULT
HEREUNDER; AND (III) IF AN EVENT OF DEFAULT OCCURS, ALL OUT–OF–POCKET EXPENSES
INCURRED BY THE ADMINISTRATIVE AGENT, EACH ISSUING BANK AND EACH BANK, INCLUDING
(WITHOUT DUPLICATION) THE FEES AND DISBURSEMENTS OF COUNSEL, IN CONNECTION WITH
SUCH EVENT OF DEFAULT AND COLLECTION, BANKRUPTCY, INSOLVENCY AND OTHER
ENFORCEMENT PROCEEDINGS RESULTING THEREFROM.

49


--------------------------------------------------------------------------------



(B)           THE CO-BORROWERS AGREE TO JOINTLY AND SEVERALLY INDEMNIFY THE
ADMINISTRATIVE AGENT, EACH ISSUING BANK AND EACH BANK, THEIR RESPECTIVE
AFFILIATES AND THE RESPECTIVE DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES OF THE
FOREGOING (EACH AN “INDEMNITEE”) AND HOLD EACH INDEMNITEE HARMLESS FROM AND
AGAINST ANY AND ALL LIABILITIES, LOSSES, DAMAGES, COSTS AND EXPENSES OF ANY
KIND, INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF
COUNSEL, WHICH MAY BE INCURRED BY SUCH INDEMNITEE IN CONNECTION WITH ANY
INVESTIGATIVE, ADMINISTRATIVE OR JUDICIAL PROCEEDING (WHETHER OR NOT SUCH
INDEMNITEE SHALL BE DESIGNATED A PARTY THERETO) BROUGHT OR THREATENED RELATING
TO OR ARISING OUT OF THIS AGREEMENT, THE PRIOR AGREEMENT OR ANY ACTUAL OR
PROPOSED USE OF PROCEEDS OF LOANS HEREUNDER OR UNDER THE PRIOR AGREEMENT;
PROVIDED THAT NO INDEMNITEE SHALL HAVE THE RIGHT TO BE INDEMNIFIED HEREUNDER FOR
SUCH INDEMNITEE’S OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A
COURT OF COMPETENT JURISDICTION.


SECTION 9.04.  SHARING OF SET–OFFS.  EACH BANK AGREES THAT IF IT SHALL, BY
EXERCISING ANY RIGHT OF SET–OFF OR COUNTERCLAIM OR OTHERWISE, RECEIVE PAYMENT OF
A PROPORTION OF THE AGGREGATE AMOUNTS OUTSTANDING HEREUNDER HELD BY IT WHICH IS
GREATER THAN THE PROPORTION RECEIVED BY ANY OTHER BANK IN RESPECT OF THE
AGGREGATE AMOUNTS OUTSTANDING HEREUNDER, THE BANK RECEIVING SUCH PROPORTIONATELY
GREATER PAYMENT SHALL PURCHASE SUCH PARTICIPATIONS IN THE OUTSTANDING OF THE
OTHER BANKS, AND SUCH OTHER ADJUSTMENTS SHALL BE MADE, AS MAY BE REQUIRED SO
THAT ALL SUCH PAYMENTS ON THE AMOUNTS OUTSTANDING HEREUNDER HELD BY THE BANKS
SHALL BE SHARED BY THE BANKS PRO RATA; PROVIDED THAT NOTHING IN THIS SECTION
SHALL IMPAIR THE RIGHT OF ANY BANK TO EXERCISE ANY RIGHT OF SET–OFF OR
COUNTERCLAIM IT MAY HAVE AND TO APPLY THE AMOUNT SUBJECT TO SUCH EXERCISE TO THE
PAYMENT OF INDEBTEDNESS OF EITHER CO-BORROWER OTHER THAN ITS INDEBTEDNESS
HEREUNDER.  EACH CO-BORROWER AGREES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO
SO UNDER APPLICABLE LAW, THAT ANY HOLDER OF A PARTICIPATION IN THE OBLIGATIONS
OUTSTANDING HEREUNDER, WHETHER OR NOT ACQUIRED PURSUANT TO THE FOREGOING
ARRANGEMENTS, MAY EXERCISE RIGHTS OF SET–OFF OR COUNTERCLAIM AND OTHER RIGHTS
WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH HOLDER OF A PARTICIPATION
WERE A DIRECT CREDITOR OF SUCH CO-BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


SECTION 9.05.  AMENDMENTS AND WAIVERS.  ANY PROVISION OF THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS MAY BE AMENDED OR WAIVED IF, BUT ONLY IF, SUCH
AMENDMENT OR WAIVER IS IN WRITING AND IS SIGNED BY EACH CO-BORROWER AND THE
REQUIRED BANKS (AND, IF THE RIGHTS OR DUTIES OF THE ADMINISTRATIVE AGENT ARE
AFFECTED THEREBY, BY THE ADMINISTRATIVE AGENT); PROVIDED THAT NO SUCH AMENDMENT
OR WAIVER SHALL:


(A)           UNLESS SIGNED BY ALL THE BANKS, (I) INCREASE OR DECREASE THE
COMMITMENT OF ANY BANK (EXCEPT FOR A RATABLE DECREASE IN THE COMMITMENTS OF ALL
BANKS) OR SUBJECT ANY BANK TO ANY ADDITIONAL OBLIGATION, (II) REDUCE THE
PRINCIPAL OF OR RATE OF INTEREST ON ANY LOAN OR LC DISBURSEMENT OR ANY FEES
HEREUNDER, (III) POSTPONE THE DATE FIXED FOR ANY PAYMENT OF PRINCIPAL OF OR
INTEREST ON ANY LOAN, ANY REIMBURSEMENT OBLIGATIONS IN RESPECT OF ANY LETTERS OF
CREDIT OR ANY FEES HEREUNDER OR FOR ANY TERMINATION OF ANY COMMITMENT,
(IV) CHANGE THE PERCENTAGE OF THE COMMITMENTS OR OF THE AGGREGATE UNPAID
PRINCIPAL AMOUNT OF THE NOTES, OR THE NUMBER OF BANKS, WHICH SHALL BE REQUIRED
FOR THE BANKS OR ANY OF THEM TO TAKE ANY ACTION UNDER THIS SECTION OR ANY OTHER
PROVISION OF THIS AGREEMENT, (V) CHANGE THIS CLAUSE 9.05(A), (VI) CHANGE THE
PRO-RATA SHARING OR PRO-RATA PAYMENT DISTRIBUTION PROVISIONS OF THIS AGREEMENT;
OR (VII) RELEASE ANY CO-BORROWER FROM ANY OF ITS OBLIGATIONS; OR


(B)           UNLESS SIGNED BY AN ISSUING BANK, AMEND, MODIFY OR OTHERWISE
AFFECT THE RIGHTS OR DUTIES OF SUCH ISSUING BANK; OR


(C)           UNLESS SIGNED BY THE SWINGLINE BANK, AMEND, MODIFY OR OTHERWISE
AFFECT THE RIGHTS OR DUTIES OF THE SWINGLINE BANK.

Notwithstanding clause (a) preceding, the Commitments may be increased pursuant
to an Increased Commitment Supplement executed in accordance with the terms and
conditions of Section 2.18 which

50


--------------------------------------------------------------------------------


only needs to be signed by the Co-Borrowers, the Administrative Agent and the
Banks increasing or providing new Commitments.


SECTION 9.06.  SUCCESSORS AND ASSIGNS.  (A) THE PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF
ANY ISSUING BANK THAT ISSUES ANY LETTER OF CREDIT), EXCEPT THAT (I) NEITHER
CO-BORROWER MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS
HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF EACH BANK (AND ANY ATTEMPTED
ASSIGNMENT OR TRANSFER BY A CO-BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND
VOID) AND (II) NO BANK MAY ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR
OBLIGATIONS HEREUNDER EXCEPT IN ACCORDANCE WITH THIS SECTION.  NOTHING IN THIS
AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON
(OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF ANY ISSUING BANK THAT ISSUES ANY
LETTER OF CREDIT), PARTICIPANTS (TO THE EXTENT PROVIDED IN CLAUSE (C) OF THIS
SECTION) AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, EACH INDEMNITEE) ANY
LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


(B)           (I)            SUBJECT TO THE CONDITIONS SET FORTH IN
CLAUSE (B)(II) BELOW, ANY BANK MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENT AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR
WRITTEN CONSENT (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED) OF:

(A)          CARLISLE, PROVIDED THAT NO CONSENT OF CARLISLE SHALL BE REQUIRED
FOR AN ASSIGNMENT TO A BANK, AN AFFILIATE OF A BANK, AN APPROVED FUND OR, IF AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, TO ANY OTHER ASSIGNEE; AND

(B)           THE ADMINISTRATIVE AGENT, PROVIDED THAT NO CONSENT OF THE
ADMINISTRATIVE AGENT SHALL BE REQUIRED FOR AN ASSIGNMENT OF ANY COMMITMENT TO AN
ASSIGNEE THAT IS A BANK WITH A COMMITMENT IMMEDIATELY PRIOR TO GIVING EFFECT TO
SUCH ASSIGNMENT, AN AFFILIATE OF A BANK OR AN APPROVED FUND.

(II)           ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL
CONDITIONS:

(A)          EXCEPT IN THE CASE OF AN ASSIGNMENT TO A BANK OR AN AFFILIATE OF A
BANK, AN APPROVED FUND OR AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE
ASSIGNING BANK’S COMMITMENT OR LOANS, THE AMOUNT OF THE COMMITMENT OR LOANS OF
THE ASSIGNING BANK SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE DATE
THE ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO
THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN $5,000,000 UNLESS EACH OF
CARLISLE AND THE ADMINISTRATIVE AGENT OTHERWISE CONSENT, PROVIDED THAT NO SUCH
CONSENT OF CARLISLE SHALL BE REQUIRED IF AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING;

(B)           EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE ASSIGNING BANK’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT;

(C)           THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER WITH A PROCESSING
AND RECORDATION FEE OF $3,500; AND

(D)          THE ASSIGNEE, IF IT SHALL NOT BE A BANK, SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.

For the purposes of this Section 9.06(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans

51


--------------------------------------------------------------------------------


and similar extensions of credit in the ordinary course of its business and that
is administered or managed by (a) a Bank, (b) an affiliate of a Bank or (c) an
entity or an affiliate of an entity that administers or manages a Bank.

(III)          SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO
CLAUSE (B)(IV) OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN
EACH ASSIGNMENT AND ASSUMPTION THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO
AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION,
HAVE THE RIGHTS AND OBLIGATIONS OF A BANK UNDER THIS AGREEMENT, AND THE
ASSIGNING BANK THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH
ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT
(AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING ALL OF THE ASSIGNING
BANK’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH BANK SHALL CEASE TO BE
A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF ARTICLE 8). 
ANY ASSIGNMENT OR TRANSFER BY A BANK OF RIGHTS OR OBLIGATIONS UNDER THIS
AGREEMENT THAT DOES NOT COMPLY WITH THIS SECTION 9.06 SHALL BE TREATED FOR
PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH BANK OF A PARTICIPATION IN SUCH
RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH PARAGRAPH (C) OF THIS SECTION.

(IV)          THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF
THE CO-BORROWERS, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY OF EACH ASSIGNMENT
AND ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES
AND ADDRESSES OF THE BANKS, AND THE COMMITMENT OF, AND PRINCIPAL AMOUNT OF THE
LOANS AND LC DISBURSEMENTS OWING TO, EACH BANK PURSUANT TO THE TERMS HEREOF FROM
TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE,
AND THE CO-BORROWERS, THE ADMINISTRATIVE AGENT, THE ISSUING BANKS AND THE BANKS
MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE
TERMS HEREOF AS A BANK HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT,
NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR
INSPECTION BY THE CO-BORROWERS, ANY ISSUING BANK AND ANY BANK, AT ANY REASONABLE
TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

(V)           UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION
EXECUTED BY AN ASSIGNING BANK AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED
ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A BANK
HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) OF
THIS SECTION AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY
PARAGRAPH (B) OF THIS SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH
ASSIGNMENT AND ASSUMPTION AND RECORD THE INFORMATION CONTAINED THEREIN IN THE
REGISTER.  NO ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT
UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS PROVIDED IN THIS PARAGRAPH.


(C)

(I)            ANY BANK MAY, WITHOUT THE CONSENT OF EITHER CO-BORROWER, THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK, OR THE SWINGLINE BANK SELL
PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL
OR A PORTION OF SUCH BANK’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS OWING TO IT);
PROVIDED THAT (A) SUCH BANK’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED, (B) SUCH BANK SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES
HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (C) THE CO-BORROWERS, THE
ADMINISTRATIVE AGENT, EACH ISSUING BANK AND THE OTHER BANKS SHALL CONTINUE TO
DEAL SOLELY AND DIRECTLY WITH SUCH BANK IN CONNECTION WITH SUCH BANK’S RIGHTS
AND/OR OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR INSTRUMENT PURSUANT
TO WHICH A BANK SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH BANK SHALL
RETAIN THE SOLE RIGHT TO ENFORCE THE LOAN DOCUMENTS AND TO APPROVE ANY
AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THE LOAN DOCUMENTS;
PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH BANK WILL NOT,
WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT, MODIFICATION OR
WAIVER DESCRIBED IN SECTION 9.05(A) THAT AFFECTS SUCH PARTICIPANT.  SUBJECT TO
PARAGRAPH (C)(II) OF THIS SECTION, EACH CO-BORROWER AGREES THAT EACH PARTICIPANT
SHALL BE

52


--------------------------------------------------------------------------------


ENTITLED TO THE BENEFITS OF ARTICLE 8 TO THE SAME EXTENT AS IF IT WERE A BANK
AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS
SECTION.  TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE
ENTITLED TO THE BENEFITS OF SECTION 9.04 AS THOUGH IT WERE A BANK, PROVIDED SUCH
PARTICIPANT AGREES TO BE SUBJECT TO THIS AGREEMENT AS THOUGH IT WERE A BANK.

(II)           A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER
PAYMENT UNDER ARTICLE 8 THAN THE APPLICABLE BANK WOULD HAVE BEEN ENTITLED TO
RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE
SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH CARLISLE’S PRIOR
WRITTEN CONSENT.  A PARTICIPANT THAT WOULD BE A FOREIGN BANK IF IT WERE A BANK
SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 8.04 UNLESS CARLISLE IS
NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT
AGREES, FOR THE BENEFIT OF THE CO-BORROWERS, TO COMPLY WITH SECTION 8.04 AS
THOUGH IT WERE A BANK.


(D)           ANY BANK MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN
ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF
SUCH BANK, INCLUDING WITHOUT LIMITATION ANY PLEDGE OR ASSIGNMENT TO SECURE
OBLIGATIONS TO A FEDERAL RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY
SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE
OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE A BANK FROM ANY OF ITS
OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH BANK
AS A PARTY HERETO.


SECTION 9.07.  COLLATERAL.  EACH OF THE BANKS REPRESENTS TO THE ADMINISTRATIVE
AGENT AND EACH OF THE OTHER BANKS THAT IT IN GOOD FAITH IS NOT RELYING UPON ANY
“MARGIN STOCK” (AS DEFINED IN REGULATION U) AS COLLATERAL IN THE EXTENSION OR
MAINTENANCE OF THE CREDIT PROVIDED FOR IN THIS AGREEMENT.


SECTION 9.08.  GOVERNING LAW; SUBMISSION TO JURISDICTION.  THIS AGREEMENT AND
EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.  THIS GOVERNING LAW ELECTION HAS BEEN MADE BY
THE PARTIES IN RELIANCE (AT LEAST IN PART) ON SECTION 5—1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, AS AMENDED (AS AND TO THE EXTENT
APPLICABLE), AND OTHER APPLICABLE LAW.  EACH CO-BORROWER SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY
FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH CO-BORROWER IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN
SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.


SECTION 9.09.  COUNTERPARTS; INTEGRATION; EFFECTIVENESS; AMENDMENT AND
RESTATEMENT.  THIS AGREEMENT MAY BE SIGNED IN ANY NUMBER OF COUNTERPARTS, EACH
OF WHICH SHALL BE AN ORIGINAL, WITH THE SAME EFFECT AS IF THE SIGNATURES THERETO
AND HERETO WERE UPON THE SAME INSTRUMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT AND UNDERSTANDING AMONG THE PARTIES HERETO AND SUPERSEDES ANY AND ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT
MATTER HEREOF.  THIS AGREEMENT SHALL BECOME EFFECTIVE UPON RECEIPT BY THE
ADMINISTRATIVE AGENT OF COUNTERPARTS HEREOF SIGNED BY EACH OF THE PARTIES HERETO
(OR, IN THE CASE OF ANY PARTY AS TO WHICH AN EXECUTED COUNTERPART SHALL NOT HAVE
BEEN RECEIVED, RECEIPT BY THE ADMINISTRATIVE AGENT IN FORM SATISFACTORY TO IT OF
TELEGRAPHIC, TELEX, FACSIMILE OR OTHER WRITTEN CONFIRMATION FROM SUCH PARTY OF
EXECUTION OF A COUNTERPART HEREOF BY SUCH PARTY).  THIS AGREEMENT AMENDS AND
RESTATED IN ITS ENTIRETY THE PRIOR AGREEMENT.  HOWEVER, FOR ALL MATTERS ARISING
PRIOR TO THE EFFECTIVE DATE (INCLUDING THE ACCRUAL AND PAYMENT OF INTEREST AND
FEES, AND MATTERS RELATING TO INDEMNIFICATION AND COMPLIANCE WITH FINANCIAL
COVENANTS), THE TERMS OF THE PRIOR AGREEMENT (AS UNMODIFIED BY THIS AGREEMENT)
SHALL CONTROL AND ARE HEREBY RATIFIED AND CONFIRMED.  CARLISLE REPRESENTS AND
WARRANTS THAT AS OF THE EFFECTIVE DATE THERE ARE NO CLAIMS OR OFFSETS AGAINST OR
DEFENSES OR COUNTERCLAIMS TO ITS OBLIGATIONS UNDER THE PRIOR AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS.

53


--------------------------------------------------------------------------------



SECTION 9.10.  SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
THE REMAINING PROVISIONS HEREOF; AND THE INVALIDITY OF A PARTICULAR PROVISION IN
A PARTICULAR JURISDICTION SHALL NOT INVALIDATE SUCH PROVISION IN ANY OTHER
JURISDICTION.


SECTION 9.11.  HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF CONTENTS
USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND SHALL NOT AFFECT THE CONSTRUCTION OF, OR BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


SECTION 9.12.  LIMITATION OF LIABILITY.  NONE OF THE ADMINISTRATIVE AGENT, ANY
ISSUING BANK, ANY BANK, OR ANY AFFILIATE, OFFICER, DIRECTOR, EMPLOYEE, ATTORNEY,
OR ADMINISTRATIVE AGENT THEREOF SHALL HAVE ANY LIABILITY WITH RESPECT TO, AND
EACH CO-BORROWER HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE ANY OF THEM
UPON, ANY CLAIM FOR ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES SUFFERED OR INCURRED BY SUCH CO-BORROWER IN CONNECTION WITH, ARISING OUT
OF, OR IN ANY WAY RELATED TO ANY OF THE LOAN DOCUMENTS, OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY ANY OF THE LOAN DOCUMENTS.


SECTION 9.13.  CONSTRUCTION.  EACH CO-BORROWER, THE ADMINISTRATIVE AGENT AND
EACH BANK ACKNOWLEDGES THAT EACH OF THEM HAS HAD THE BENEFIT OF LEGAL COUNSEL OF
ITS OWN CHOICE AND HAS BEEN AFFORDED AN OPPORTUNITY TO REVIEW THE LOAN DOCUMENTS
WITH ITS LEGAL COUNSEL AND THAT THE LOAN DOCUMENTS SHALL BE CONSTRUED AS IF
JOINTLY DRAFTED BY THE PARTIES THERETO.


SECTION 9.14.  INDEPENDENCE OF COVENANTS.  ALL COVENANTS UNDER THE LOAN
DOCUMENTS SHALL BE GIVEN INDEPENDENT EFFECT SO THAT IF A PARTICULAR ACTION OR
CONDITION IS NOT PERMITTED BY ANY OF SUCH COVENANTS, THE FACT THAT IT WOULD BE
PERMITTED BY AN EXCEPTION TO, OR BE OTHERWISE WITHIN THE LIMITATIONS OF, ANOTHER
COVENANT SHALL NOT AVOID THE OCCURRENCE OF A DEFAULT IF SUCH ACTION IS TAKEN OR
SUCH CONDITION EXISTS.


SECTION 9.15.  WAIVER OF JURY TRIAL.  EACH OF THE CO-BORROWERS, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE BANKS HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


SECTION 9.16.  CONFIDENTIALITY.  EACH OF THE ADMINISTRATIVE AGENT, EACH ISSUING
BANK AND EACH BANK AGREES TO MAINTAIN THE CONFIDENTIALITY OF THE INFORMATION (AS
DEFINED BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED: (A) TO ITS AND ITS
AFFILIATES’ DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, INCLUDING ACCOUNTANTS,
LEGAL COUNSEL AND OTHER ADVISORS (IT BEING UNDERSTOOD THAT THE PERSONS TO WHOM
SUCH DISCLOSURE IS MADE WILL BE INFORMED OF THE CONFIDENTIAL NATURE OF SUCH
INFORMATION AND INSTRUCTED TO KEEP SUCH INFORMATION CONFIDENTIAL), (B) TO THE
EXTENT REQUESTED BY ANY REGULATORY AUTHORITY, (C) TO THE EXTENT REQUIRED BY
APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA OR SIMILAR LEGAL PROCESS, (D)
TO ANY OTHER PARTY TO THIS AGREEMENT, (E) IN CONNECTION WITH THE EXERCISE OF ANY
REMEDIES HEREUNDER OR ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR THE ENFORCEMENT OF RIGHTS HEREUNDER, (F) SUBJECT TO AN AGREEMENT CONTAINING
PROVISIONS SUBSTANTIALLY THE SAME AS THOSE OF THIS SECTION, TO (I) ANY ASSIGNEE
OF OR PARTICIPANT IN, OR ANY PROSPECTIVE ASSIGNEE OF OR PARTICIPANT IN, ANY OF
ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT AND (II) ANY ACTUAL OR
PROSPECTIVE COUNTERPARTY (OR ITS ADVISORS) TO ANY SWAP OR DERIVATIVE TRANSACTION
RELATING TO EITHER CO-BORROWER AND ITS OBLIGATIONS, (G) WITH THE CONSENT OF
CARLISLE OR (H) TO THE EXTENT SUCH INFORMATION (I) BECOMES PUBLICLY AVAILABLE
OTHER THAN AS A RESULT OF A BREACH OF THIS SECTION OR (II) BECOMES AVAILABLE TO
THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY BANK ON A NONCONFIDENTIAL
BASIS FROM A SOURCE OTHER THAN A CO-BORROWER.  FOR THE PURPOSES OF THIS SECTION,
“INFORMATION” MEANS ALL INFORMATION RECEIVED FROM A CO-BORROWER RELATING TO
EITHER CO-BORROWER OR ITS BUSINESS, OTHER THAN ANY SUCH INFORMATION THAT IS
AVAILABLE TO THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY BANK ON A

54


--------------------------------------------------------------------------------



NONCONFIDENTIAL BASIS PRIOR TO DISCLOSURE BY THE APPLICABLE CO-BORROWER;
PROVIDED THAT, IN THE CASE OF INFORMATION RECEIVED FROM A CO-BORROWER AFTER THE
DATE HEREOF, SUCH INFORMATION IS CLEARLY IDENTIFIED AT THE TIME OF DELIVERY AS
CONFIDENTIAL.  ANY PERSON REQUIRED TO MAINTAIN THE CONFIDENTIALITY OF
INFORMATION AS PROVIDED IN THIS SECTION SHALL BE CONSIDERED TO HAVE COMPLIED
WITH ITS OBLIGATION TO DO SO IF SUCH PERSON HAS EXERCISED THE SAME DEGREE OF
CARE TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AS SUCH PERSON WOULD
ACCORD TO ITS OWN CONFIDENTIAL INFORMATION.  NOTWITHSTANDING ANYTHING IN ANY
COMMITMENT OR FEE LETTER EXECUTED IN CONNECTION HEREWITH TO THE CONTRARY OR THE
FORGOING PROVISIONS, THE PARTIES HERETO MAY DISCLOSE TO ANY PERSON, WITHOUT
LIMITATION OF ANY KIND, THE “TAX TREATMENT” AND “TAX STRUCTURE” (IN EACH CASE,
WITHIN THE MEANING OF TREASURY REGULATION SECTION 1.6011–4) OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND ALL MATERIALS OF ANY KIND (INCLUDING OPINIONS OR OTHER
TAX ANALYSES) THAT ARE PROVIDED TO A CO-BORROWER RELATING TO SUCH TAX TREATMENT
AND TAX STRUCTURE, EXCEPT THAT, WITH RESPECT TO ANY DOCUMENT OR SIMILAR ITEM
THAT IN EITHER CASE CONTAINS INFORMATION CONCERNING THE TAX TREATMENT OR TAX
STRUCTURE OF THE TRANSACTIONS CONTEMPLATED HEREBY AS WELL AS OTHER INFORMATION,
THIS PROVISO SHALL ONLY APPLY TO SUCH PORTIONS OF THE DOCUMENT OR SIMILAR ITEM
THAT RELATE TO THE TAX TREATMENT OR TAX STRUCTURE OF THE SUCH TRANSACTIONS.

EACH BANK ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING CARLISLE AND
ITS SUBSIDIARIES AND AFFILIATES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS
THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL
NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
CARLISLE OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT CARLISLE AND ITS SUBSIDIARIES AND
AFFILIATES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH BANK REPRESENTS TO
CARLISLE AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

55


--------------------------------------------------------------------------------



SECTION 9.17.  USA PATRIOT ACT.  EACH BANK THAT IS SUBJECT TO THE REQUIREMENTS
OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26,
2001)) (THE “ACT”) HEREBY NOTIFIES THE CO-BORROWERS THAT PURSUANT TO THE
REQUIREMENTS OF THE ACT, IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION
THAT IDENTIFIES THE CO-BORROWERS, WHICH INFORMATION INCLUDES THE NAME AND
ADDRESS OF THE CO-BORROWERS AND OTHER INFORMATION THAT WILL ALLOW SUCH BANK TO
IDENTIFY THE CO-BORROWERS IN ACCORDANCE WITH THE ACT.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

CARLISLE COMPANIES INCORPORATED

 

 

CARLISLE MANAGEMENT COMPANY

 

 

 

 

 

 

 

 

By:

  /s/ Carol P. Lowe

 

 

 

Carol P. Lowe, Vice President & Chief Financial
Officer of Carlisle Companies Incorporated and
President and Secretary of Carlisle Management
Company

 

56


--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative
Agent, Issuing Bank, Swingline Bank and as a Bank

 

 

 

 

 

 

 

 

By:

 /s/ Michael Lister

 

 

 

Michael Lister, Managing Director

57


--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, N.A., as syndication agent and as

 

 

a Bank

 

 

 

 

 

 

 

 

By:

  /s/ C. Jeffrey Seaton

 

 

 

Name:

C. Jeffrey Seaton

 

 

 

Title:

Managing Director

 

58


--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as co-documentation agent
and as a Bank

 

 

 

 

 

 

 

 

By:

  /s/ W. Thomas Barnett

 

 

 

 

Name:

W. Thomas Barnett

 

 

 

Title:

Senior Vice President

59


--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as co-documentation agent and as
a Bank

 

 

 

 

 

 

 

 

By:

  /s/ Michael Lapresi

 

 

 

Name:

Michael Lapresi

 

 

 

Title:

Managing Director

60


--------------------------------------------------------------------------------


 

 

BANK OF TOKYO–MITSUBISHI UFJ TRUST
COMPANY, as co-documentation agent and as a Bank

 

 

 

 

 

 

 

 

By:

  /s/ Lawrence Elkins

 

 

 

Name:

Lawrence Elkins

 

 

 

Title:

Vice President

61


--------------------------------------------------------------------------------


 

 

CITICORP NORTH AMERICA, INC., as co-
documentation agent and as a Bank

 

 

 

 

 

 

 

 

By:

  /s/ Thomas Ny

 

 

 

Name:

Thomas Ny

 

 

 

Title:

Vice President

62


--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK (USA),

 

 

as co-documentation agent and as a Bank

 

 

 

 

 

 

 

 

By:

  /s/ Hidekatsu Take

 

 

 

Name:

Hidekatsu Take

 

 

 

Title:

Deputy General Manager

63


--------------------------------------------------------------------------------


 

 

BNP PARIBAS

 

 

 

 

 

 

 

 

By:

  /s/ Berangere Allen

 

 

 

Name:

Berangere Allen

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Melissa Balley

 

 

 

Name:

Melissa Balley

 

 

 

Title:

Vice President

64


--------------------------------------------------------------------------------


 

 

CALYON NEW YORK BRANCH

 

 

 

 

 

 

 

 

By:

  /s/ Michael Madnick

 

 

 

Name:

Michael Madnick

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Yuri Muzichenko

 

 

 

Name:

Yuri Muzichenko

 

 

 

Title:

Director

65


--------------------------------------------------------------------------------


 

 

BANK OF CHINA, NEW YORK BRANCH

 

 

 

 

 

 

 

 

By:

  /s/ Li Xiao Jing

 

 

 

Name:

Mr. Li Xiao Jing

 

 

 

Title:

General Manager

66


--------------------------------------------------------------------------------


 

 

NATIONAL CITY BANK (formerly known as National
City Bank of Pennsylvania)

 

 

 

 

 

 

 

 

By:

  /s/ John P. Wojcik

 

 

 

Name:

John P. Wojcik

 

 

 

Title:

Assistant Vice President

67


--------------------------------------------------------------------------------


 

 

BANK HAPOALIM B.M.

 

 

 

 

 

 

 

 

By:

  /s/ Charles McLaughlin

 

 

 

Name:

Charles McLaughlin

 

 

 

Title:

Senior Vice President

 

 

 

 

 

By:

  /s/ Helen H. Gateson

 

 

 

Name:

Helen H. Gateson

 

 

 

Title:

Vice President

 

68


--------------------------------------------------------------------------------


INDEX OF EXHIBITS AND SCHEDULES

SCHEDULE 1.01

 

–

 

Commitments

SCHEDULE 1.01(a)

 

–

 

Pricing Schedule

SCHEDULE 1.01(b)

 

–

 

Existing Letters of Credit

SCHEDULE 4.09

 

–

 

Material Subsidiaries

 

 

 

 

 

EXHIBIT A

 

–

 

Form of Note

EXHIBIT B

 

–

 

Form of Money Market Quote Request

EXHIBIT C

 

–

 

Form of Invitation for Money Market Quotes

EXHIBIT D

 

–

 

Form of Money Market Quote

EXHIBIT E

 

–

 

Form of Opinion of Counsel for the Co-Borrowers

EXHIBIT F

 

–

 

Form of Assignment and Assumption Agreement

EXHIBIT G

 

–

 

Form of Increased Commitment Supplement

 


--------------------------------------------------------------------------------


SCHEDULE 1.01

to

Second Amended and Restated Credit Agreement

Commitments

Bank

 

Commitment

 

JPMorgan Chase Bank, N.A.

 

$

45,000,000

 

Wachovia Bank, N. A.

 

$

45,000,000

 

Bank of America, N.A.

 

$

37,500,000

 

Bank of Tokyo–Mitsubishi UFJ Trust Company

 

$

37,500,000

 

SunTrust Bank

 

$

37,500,000

 

Citicorp North America, Inc.

 

$

37,500,000

 

Mizuho Corporate Bank (USA)

 

$

37,500,000

 

BNP Paribas

 

$

27,500,000

 

Calyon New York Branch

 

$

27,500,000

 

Bank of China, New York Branch

 

$

27,500,000

 

National City Bank (formerly known as National City Bank of Pennsylvania)

 

$

25,000,000

 

Bank Hapoalim, B.M.

 

$

15,000,000

 

 

 

 

 

Total Commitments

 

$

400,000,000.00

 

 

1


--------------------------------------------------------------------------------


SCHEDULE 1.01(a)

to

Second Amended and Restated Credit Agreement

Pricing Schedule

Each of “Euro–Dollar Margin”, “Base Margin”, “CD Margin” and “Facility Fee Rate”
means, for any date, the rate per annum set forth below in the row under such
term, opposite, with respect to the Euro–Dollar Margin, Base Margin and CD
Margin, the applicable Utilization that applies as of such date and in the
column corresponding to the Pricing Level that applies at such date:

Utilization

 

Level I

 

Level II

 

Level III

 

Level IV

 

Level V

 

Level VI

 

Facility Fee Rate

 

Not Applicable

 

0.060

%

0.080

%

0.100

%

0.125

%

0.150

%

0.200

%

Euro–Dollar Margin

 

Utilization less than or equal to 50%

 

0.19

%

0.27

%

0.35

%

0.45

%

0.55

%

0.75

%

Utilization greater than 50%

 

0.24

%

0.32

%

0.40

%

0.50

%

0.60

%

0.80

%

Base Margin

 

Utilization less than or equal to 50%

 

0.000

%

0.000

%

0.000

%

0.000

%

0.000

%

0.000

%

Utilization greater than 50%

 

0.000

%

0.000

%

0.000

%

0.000

%

0.000

%

0.000

%

CD Margin

 

Utilization less than or equal to 50%

 

0.315

%

0.395

%

0.475

%

0.575

%

0.675

%

0.875

%

Utilization greater than 50%

 

0.365

%

0.445

%

0.525

%

0.625

%

0.725

%

0.925

%

 

For purposes of this Schedule, the following terms have the following meanings:

“Level I” applies at any date if, at such date, Carlisle’s senior unsecured bank
or other unsecured senior debt is rated A- or higher by S&P or A3 or higher by
Moody’s.

“Level II” applies at any date if, at such date, Carlisle’s senior unsecured
bank or other unsecured senior debt is rated BBB+ by S&P or Baa1 by Moody’s.

“Level III” applies at any date if, at such date, Carlisle’s senior unsecured
bank or other unsecured senior debt is rated BBB by S&P or Baa2 by Moody’s.

“Level IV” applies at any date if, at such date, Carlisle’s senior unsecured
bank or other unsecured senior debt is rated BBB—by S&P or Baa3 by Moody’s.

“Level V” applies at any date if, at such date, Carlisle’s senior unsecured bank
or other unsecured senior debt is rated BB+ by S&P or Bal by Moody’s.

“Level VI” applies at any date, if at such date, no other Pricing Level applies.

“Moody’s” means Moody’s Investors Service, Inc.

1


--------------------------------------------------------------------------------


“Pricing Level” refers to the determination of which of Level I, Level II,
Level III, Level IV, Level V or Level VI applies at any date.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw–Hill
Companies, Inc.

“Utilization” means at any date the percentage equivalent of a fraction: (i) the
numerator of which is the sum of (A) the aggregate outstanding principal amount
of the Loans after giving effect to any borrowing or payment on such date plus
(B) the LC Exposure after giving effect to any Letter of Credit issuance or
payment on such date and (ii) the denominator of which is the aggregate amount
of the Revolving Credit Commitments at such date, after giving effect to any
reduction of the Revolving Credit Commitments on such date.

The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured bank debt of Carlisle without third–party
credit enhancement and any rating assigned to any other debt security of
Carlisle shall be disregarded.  The rating in effect at any date is that in
effect at the close of business on such date.  The applicable “Pricing Level”
for purposes of this definition shall be the Pricing Level set forth above which
corresponds with such credit ratings.  In the event the ratings assigned by S&P
or Moody’s fall in different Pricing Levels, the Pricing Level to be used shall
be the Pricing Level containing the highest rating; provided that if the
difference is more than one full rating category (with changes in the +, - or
numerical modifiers associated with the ratings being considered one full rating
category for purposes of this proviso), the Pricing Level to be used shall be
the Pricing Level containing the rating which is one above the lowest rating
assigned.  If the rating system of S&P or Moody’s shall change or if S&P and
Moody’s both no longer rate the unsecured senior bank debt of Carlisle, the
parties hereto shall negotiate in good faith to amend the references to specific
ratings in this definition (including by way of substituting another rating
agency mutually acceptable to Carlisle and the Administrative Agent for the
rating agency with respect to which the rating system has changed) to reflect
such changed rating system, and if an agreement with Carlisle on this point
cannot be reached, the Administrative Agent, acting in good faith, shall
determine the applicable Pricing Level.  Pending agreement on such amendment or
the Administrative Agent’s determination, the rating in effect immediately prior
to such change will be used in determining the Pricing Level hereunder.  As of
the Closing Date, the Pricing Level is Level III.

2


--------------------------------------------------------------------------------


SCHEDULE 1.01(b)

to

Second Amended and Restated Credit Agreement

Existing Letters of Credit

Letter of Credit Number

 

Beneficiary

 

Amount

 

Expires

 

D-241758

 

National Union-AIG

 

$

3,513,137.00

 

6/30/08

 

 


--------------------------------------------------------------------------------


SCHEDULE 4.09

to

Second Amended and Restated Credit Agreement

Material Subsidiaries

(as of July 12, 2007)

1.

 

Carlisle Corporation

 

 

 

2.

 

Trail King Industries, Inc.

 

 

 

3.

 

Motion Control Industries, Inc.

 

 

 

4.

 

Carlisle FoodService Products Incorporated

 

 

 

5.

 

Carlisle Tire & Wheel Company

 

 

 

6.

 

Tensolite Company

 

 

 

7.

 

Carlisle SynTec Incorporated

 

 

 

8.

 

Carlisle International, LLC

 

 

 

9.

 

Carlisle Power Transmission Products, Inc.

 

 

 

10.

 

Carlisle Insurance Company

 

 

 

11.

 

Carlisle Coatings & Waterproofing Incorporated

 

 

 

12.

 

Carlisle Holding ApS

 

 

 

13.

 

CSL Manufacturing CV

 

 

 

14.

 

Carlisle SPV, Inc.

 

 

 

15.

 

Carlisle Intangible Company

 

 

 

16.

 

Johnson Truck Bodies, LLC

 

 

 

17.

 

Hunter Panels, LLC

 

 

 

18.

 

Carlisle Asia Pacific Limited

 

 

 

19.

 

Carlisle Brake Products (Hangzhou) Co., Ltd.

 

 

 

20.

 

Carlisle Brake Products (UK) Limited

 

 

 

21.

 

Carlisle Canada, a general partnership

 

 

 

22.

 

Insulfoam LLC

 

 

 

23.

 

Carlisle Holding Limited

 

 

 

24.

 

Carlisle Management Company

 

 

 

25.

 

Versico Incorporated

 

 

 

26.

 

Carlisle TPO, Inc.

 

 

 

27.

 

Carlisle (Meizhou) Rubber Products Co., Ltd.

 

 

 

28.

 

Carlisle Europe BV

 


--------------------------------------------------------------------------------


EXHIBIT A

to

Second Amended and Restated Credit Agreement

Note

$

 

 

 

Dallas, Texas

 

For value received, Carlisle Companies Incorporated, a Delaware corporation
(“Carlisle”) and Carlisle Management Company, a Delaware corporation (“CMC” and
together with Carlisle, herein the “Co-Borrowers”), jointly and severally
promise to pay to the order of                                       (the
“Bank”), for the account of its Applicable Lending Office, the unpaid principal
amount of each Loan made by the Bank pursuant to the Credit Agreement referred
to below on the maturity date provided for in the Credit Agreement.  The
Co-Borrowers each jointly and severally promise to pay interest on the unpaid
principal amount of each such Loan on the dates and at the rate or rates
provided for in the Credit Agreement.  All such payments of principal and
interest shall be made in lawful money of the United States in Federal or other
immediately available funds at the office of the Administrative Agent.

All Loans made by the Bank, the respective types and maturities thereof and all
repayments of the principal thereof shall be recorded by the Bank and, if the
Bank so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding may be endorsed by the Bank on the schedule attached
hereto, or on a continuation of such schedule attached to and made a part
hereof, provided that the failure of the Bank to make any such recordation or
endorsement shall not affect the obligations of the Co-Borrowers hereunder or
under the Credit Agreement.

This note is one of the Notes referred to in the Second Amended and Restated
Credit Agreement dated as of July 12, 2007 among Carlisle Companies
Incorporated, Carlisle Management Company, the Banks party thereto, and JPMorgan
Chase Bank, N.A., as Administrative Agent (as the same may be amended from time
to time, the “Credit Agreement”).  Terms defined in the Credit Agreement are
used herein with the same meanings.  Reference is made to the Credit Agreement
for provisions for the prepayment hereof and the acceleration of the maturity
hereof.

 

CARLISLE COMPANIES INCORPORATED

 

CARLISLE MANAGEMENT COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Authorized Officer for Each Co-Borrower

 


--------------------------------------------------------------------------------


EXHIBIT B

to

Second Amended and Restated Credit Agreement

Form of Money Market Quote Request

[Date]

To:

 

JPMorgan Chase Bank, N.A. (the “Administrative Agent”)

 

 

 

From:

 

Carlisle Companies Incorporated (“Carlisle”)

 

 

 

Re:

 

Second Amended and Restated Credit Agreement (as amended from time to time, the
“Credit Agreement”) dated as of July 12, 2007 among Carlisle Companies
Incorporated, Carlisle Management Company, the Banks party thereto, and JPMorgan
Chase Bank, N.A., as Administrative Agent

 

 

 

We hereby give notice pursuant to Section 2.03 of the Credit Agreement that we
request Money  Market Quotes for the following proposed Money Market
Borrowing(s):

 

 

 

Date of Borrowing:

 

 

 

 

 

 

 

Co-Borrower requesting the Borrowing:

 

 

 

 

 

 

 

Principal Amount(1)

Interest Period(2)

 

 

 

 

 

$

 

Such Money Market Quotes should offer a Money Market [Margin] [Absolute Rate]. 
[The applicable base rate is the London Interbank Offered Rate.]

Terms used herein have the meanings assigned to them in the Credit Agreement.

 

CARLISLE COMPANIES INCORPORATED

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(1) Amount must be $10,000,000 or a larger multiple of $1,000,000.

(2) Not less than one month (LIBOR Auction) or not less than 14 days (Absolute
Rate Auction), subject to the provisions of the definition of Interest Period.


--------------------------------------------------------------------------------


EXHIBIT C

to

Second Amended and Restated Credit Agreement

Form of Invitation for Money Market Quotes

To

 

[Name of Bank]

 

 

 

Re:

 

Invitation for Money Market Quotes to Carlisle Companies Incorporated
(“Carlisle”)

 

 

 

Pursuant to Section 2.03 of the Second Amended and Restated Credit Agreement
dated as of July 12, 2007 among Carlisle, Carlisle Management Company, the Banks
party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent, we are
pleased on behalf of Carlisle to invite you to submit Money Market Quotes to
Carlisle for the following proposed Money Market Borrowing(s):

 

 

 

 

 

Date of Borrowing:

 

 

 

 

 

 

 

Co-Borrower requesting the Borrowing:

 

 

 

 

 

 

 

 

 

Principal Amount

Interest Period

 

 

 

 

 

 

$

 

 

 

Such Money Market Quotes should offer a Money Market [Margin] [Absolute Rate].
[The applicable base rate is the London Interbank Offered Rate.]

 

 

 

Please respond to this invitation by no later than [2:00 P.M.] [9:30 A.M.] (New
York City time) on [date].

 

 

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A., as Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Authorized Officer

 


--------------------------------------------------------------------------------


EXHIBIT D

to

Second Amended and Restated Credit Agreement

Form of Money Market Quote

To:          JPMorgan Chase Bank, N.A. as Administrative Agent

Re           Money Market Quote to Carlisle Companies Incorporated (“Carlisle”)

In response to your invitation on behalf of Carlisle dated                ,
20       , we hereby make the following Money Market Quote on the following
terms:

1.             Quoting Bank:

2.             Person to contact at Quoting Bank:

3.             Date of Borrowing:   (3)

4.             We hereby offer to make Money Market Loan(s) in the following
principal amounts, for the following Interest Periods and at the following
rates:

Principal

 

 

 

Money Market

 

Amount(4)

 

Interest Period(5)

 

[Margin](6)

 

[Absolute Rate](7)

 

$

 

 

 

 

 

 

 

$

 

 

 

 

 

 

 

 

[Provided, that the aggregate principal amount of Money Market Loans for which
the above offers may be accepted shall not exceed
$                                                .](8)

--------------------------------------------------------------------------------

(3) As specified in the related Invitation.

(4) Principal amount bid for each Interest Period may not exceed principal
amount requested.  Specify aggregate limitation if the sum of the individual
offers exceeds the amount the Bank is willing to lend.  Bids must be made for
$5,000,000 or a larger multiple of $1,000,000.

(5) Not less than one month or not less than 30 days, as specified in the
related Invitation.  No more than five bids are permitted for each Interest
Period.

(6) Margin over or under the London Interbank Offered Rate determined for the
applicable Interest Period.  Specify percentage (to the nearest 1/10,000 of 1%)
and specify whether "PLUS" or "MINUS"

(7) Specify rate of interest per annum (to the nearest 1/10,000 of 1%).

(8) Principal amount bid for each Interest Period may not exceed principal
amount requested.  Specify aggregate limitation if the sum of the individual
offers exceeds the amount the Bank is willing to lend.  Bids must be made for
$5,000,000 or a larger multiple of $1,000,000.

1


--------------------------------------------------------------------------------


We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Second Amended and
Restated Credit Agreement dated as of July 12, 2007 among Carlisle, Carlisle
Management Company, the Banks party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent, irrevocably obligates us to make the Money Market Loan(s)
for which any offer(s) are accepted, in whole or in part.

 

 

Very truly yours,

 

 

 

 

 

[NAME OF BANK]

 

 

 

 

 

 

Dated:

 

 

 

By:

 

 

 

 

Authorized Officer

 

2


--------------------------------------------------------------------------------


EXHIBIT E

to

Second Amended and Restated Credit Agreement

Opinion of

Counsel for the Co-Borrowers

July 12, 2007

To the Banks and the Administrative Agent

Referred to Below

c/o JPMorgan Chase Bank, N.A., as Administrative Agent

2001 Ross Ave. 3rd Floor

Dallas, Texas 75201

Dear Sirs:

I am Vice President, Secretary and General Counsel of Carlisle Companies
Incorporated (“Carlisle”) and Secretary of Carlisle Management Company (“CMC”
and together with Carlisle, herein the “Co-Borrowers”), and in my capacity as an
employee of Carlisle, I have participated in the execution and delivery of the
Second Amended and Restated Credit Agreement (the “Credit Agreement”) dated as
of July 12, 2007 among the Co-Borrowers, the Banks party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent.  Terms defined in the Credit
Agreement are used herein as therein defined.  This opinion is being rendered to
you pursuant to Section 3.01(b) of the Credit Agreement.

I have examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion.

The opinions expressed in this letter are limited to the laws of the States of
New York and Delaware and the Federal laws of the United States of America.

Upon the basis of the foregoing, I am of the opinion that:

1.             Each Co-Borrower is a corporation duly incorporated, validly
existing and in good standing under the laws of Delaware and has all corporate
powers and all material governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted.

2.             The execution, delivery and performance by each Co-Borrower of
the Credit Agreement and the Notes are within the corporate powers of each
Co-Borrower, have been duly authorized by all necessary corporate action,
require no action by or in respect of, or filing with, any governmental body,
agency or official and do not contravene, or constitute a default under, any
provision of applicable law or regulation or of the certificate of incorporation
or by–laws of either Co-Borrower or of any agreement, judgment, injunction,
order, decree or other instrument binding upon either Co-Borrower or any of
Carlisle’s Material Subsidiaries or result in the creation or imposition of any
Lien on any asset of either Co-Borrower or any of Carlisle’s Material
Subsidiaries.

3.             The Credit Agreement constitutes a valid and binding agreement of
each Co-Borrower and each Note constitutes a valid and binding obligation of
each Co-Borrower, in each case enforceable in

1


--------------------------------------------------------------------------------


accordance with its terms except as the same may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and by general
principles of equity.

4.             There is no action, suit or proceeding pending against, or to the
best of our knowledge threatened against or affecting, either Co-Borrowers or
any of Subsidiaries of Carlisle before any court or arbitrator or any
governmental body, agency or official, in which there is a reasonable
possibility of an adverse decision which could materially adversely affect the
business, consolidated financial position or consolidated results of operations
of either Co-Borrower and Carlisle’s Consolidated Subsidiaries, considered as a
whole, or which in any manner draws into question the validity of the Credit
Agreement or the Notes.

5.             Each of Carlisle’s corporate Subsidiaries is a corporation
validly existing and in good standing under the laws of its jurisdiction of
incorporation, and has all corporate powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted except where the failure to have such powers,
licenses, authorizations, consents or approvals could not reasonably be expected
to have a Material Adverse Effect.

Very truly yours,

 

 

 

 

 

 

 

 

2


--------------------------------------------------------------------------------


EXHIBIT F

to

Second Amended and Restated Credit Agreement

Assignment And Assumption

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Bank) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

 

 

 

 

 

[and is an affiliate/Approved Fund of [identify Bank]

 

 

 

 

 

3.

 

Co-Borrowers(s):

 

Carlisle Companies Incorporated and Carlisle Management Company

 

 

 

 

 

4.

 

Administrative Agent:

 

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

$400,000,000 Second Amended and Restated Credit Agreement dated as of July 12,
2007 among Carlisle Companies Incorporated, Carlisle Management Company, the
Banks parties thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent

1


--------------------------------------------------------------------------------


 

6.

 

Assigned Interest:

 

 

 

 

Aggregate Amount of

 

Amount of

 

Percentage Assigned of

 

 

 

Commitment/Loans for

 

Commitment/Loans

 

Commitment/Loans

 

Facility Assigned

 

all Banks

 

Assigned

 

 

 



 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%



 

$

 

 

$

 

 

 

%

 

Effective Date:                                 , 20      [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information  (which may contain material
non-public information about Carlisle and its affiliates and subsidiaries or
their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

[Consented to and] Accepted:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

2


--------------------------------------------------------------------------------


 

[Consented to:]

 

 

 

 

 

CARLISLE COMPANIES INCORPORATED

 

 

CARLISLE MANAGEMENT COMPANY

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

3


--------------------------------------------------------------------------------


ANNEX 1

SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED JULY 12, 2007 AMONG CARLISLE
COMPANIES INCORPORATED, CARLISLE MANAGEMENT COMPANY, THE BANKS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS THE ADMINISTRATIVE AGENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.             Representations and Warranties.

1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Co-Borrowers, any of the Subsidiaries or Affiliates of Carlisle or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Co-Borrowers, any of the Subsidiaries or Affiliates of
Carlisle or any other Person of any of their respective obligations under any
Loan Document.

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Bank,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Bank, and (v) if it is a Foreign Bank,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Bank,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Bank.

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

  


--------------------------------------------------------------------------------


EXHIBIT G

to

Second Amended and Restated Credit Agreement

Form of Increased Commitment Supplement

This INCREASED COMMITMENT SUPPLEMENT (this “Supplement”) is dated as of
                 ,        and entered into by and among Carlisle Companies
Incorporated, a Delaware corporation (“Carlisle”), Carlisle Management Company,
a Delaware corporation (“CMC” and together with Carlisle, herein the
“Co-Borrowers”), each of the banks or other lending institutions which is a
signatory hereto (the “Banks”), JPMorgan Chase Bank, N.A., as administrative
agent for itself and the other parties (in such capacity, together with its
successors in such capacity, the “Administrative Agent”), and is made with
reference to that certain Second Amended and Restated Credit Agreement dated as
of July 12, 2007 (as amended, the “Credit Agreement”), by and among the
Co-Borrowers, the banks party thereto and the Administrative Agent.  Capitalized
terms used herein without definition shall have the same meanings herein as set
forth in the Credit Agreement.

RECITALS

WHEREAS, pursuant to Section 2.18 of the Credit Agreement, the Co-Borrowers and
the Banks are entering into this Increased Commitment Supplement to provide for
the increase of the aggregate Commitments;

WHEREAS, each Bank party [hereto and already a party to the Credit Agreement]
wishes to increase its Commitment [, and each Bank, to the extent not already a
Bank party to the Credit Agreement (herein a “New Bank”), wishes to become a
Bank party to the Credit Agreement];

WHEREAS, the Banks are willing to agree to supplement the Credit Agreement in
the manner provided herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

Section 1.               Increase in Revolving Commitments.  Subject to the
terms and conditions hereof, each Bank severally agrees that its Commitment
shall be increased to [or in the case of a New Bank, shall be] the amount set
forth opposite its name on the signature pages hereof.

Section 2.               [New Banks.  Each New Bank (i) confirms that it has
received a copy of the Credit Agreement and the other Loan Documents, together
with copies of the most recent financial statements of Carlisle delivered under
Section 5.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (ii) agrees that it has, independently and without reliance upon the
Administrative Agent, any other Bank or any of their officers, directors,
subsidiaries or affiliates and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Supplement; (iii) agrees that it will, independently and without reliance upon
the Administrative Agent, any other Bank or any of their officers, directors,
subsidiaries or affiliates and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (iv) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are

1


--------------------------------------------------------------------------------


reasonably incidental thereto; and (v) agrees that it is a “Bank” under the Loan
Documents and will perform in accordance with their terms all of the obligations
that by the terms of the Loan Documents are required to be performed by it as a
Bank.

Section 3.               Representations and Warranties.  In order to induce the
Banks to enter into this Supplement and to supplement the Credit Agreement in
the manner provided herein, the Co-Borrowers represents and warrants to the
Administrative Agent and each Bank that (a) the representations and warranties
contained in Article 4 of the Credit Agreement are and will be true, correct and
complete on and as of the effective date hereof to the same extent as though
made on and as of that date and for that purpose, this Supplement shall be
deemed to be included as part of the Agreement referred to therein, and (b) no
event has occurred and is continuing or will result from the consummation of the
transactions contemplated by this Supplement that would constitute a Default.

Section 4.               Effect of Supplement.  The terms and provisions set
forth in this Supplement shall modify and supersede all inconsistent terms and
provisions set forth in the Credit Agreement and except as expressly modified
and superseded by this Supplement, the terms and provisions of the Credit
Agreement are ratified and confirmed and shall continue in full force and
effect.  The Co-Borrowers, the Administrative Agent, and the Banks agree that
the Credit Agreement as supplemented hereby and the other Loan Documents shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms.  Any and all agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Credit Agreement as supplemented hereby, are hereby amended so that
any reference in such documents to the Credit Agreement shall mean a reference
to the Credit Agreement as supplemented hereby.

Section 5.               Applicable Law.  This Supplement shall be governed by,
and construed in accordance with, the laws of the State of New York and
applicable laws of the United States of America.  This governing law election
has been made by the parties in reliance (at least in part) on Section 5–1401 of
the General Obligations Law of the State of New York, as amended (as and to the
extent applicable), and other applicable law.

Section 6.               Counterparts, Effectiveness.  This Supplement may be
executed in any number of counterparts, by different parties hereto in separate
counterparts and on telecopy counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.  This Supplement
shall become effective upon the execution of a counterpart hereof by the
Co-Borrowers, the Banks and receipt by the Co-Borrowers and the Administrative
Agent of written or telephonic notification of such execution and authorization
of delivery thereof.

Section 7.               Entire Agreement.  This Supplement embodies the final,
entire agreement among the parties relating to the subject matter hereof and
supersede any and all previous commitments, agreements, representations and
understandings, whether oral or written, relating to the subject matter hereof
and may not be contradicted or varied by evidence of prior, contemporaneous or
subsequent oral agreements or discussions of the parties hereto.  There are no
unwritten oral agreements among the parties hereto.

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

CARLISLE COMPANIES INCORPORATED

 

CARLISLE MANAGEMENT COMPANY, as the Co-
Borrowers

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

New Total Revolving Commitment:

 

 

$                                  

 

JPMORGAN CHASE BANK, N.A., individually and as
the Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

$                                          

 

 

[BANK]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

$                                          

 

 

[NEW BANK]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

3


--------------------------------------------------------------------------------